                                       UNITED STATES DISTRICT COURT

                                     WESTERN DISTRICT OF LOUISIANA

                                                 LAFAYETTE DIVISION


THERESA D. THOMAS, ET AL.                                              CIVIL ACTION NO. 65-11314

VERSUS                                                                 JUDGE ELIZABETH E. FOOTE

SCHOOL BOARD ST. MARTIN PARISH


                                                    Table of Contents
MEMORANDUM RULING ................................................................................................. 4
  I.        Background ........................................................................................................ 5
       A.      Procedural History ........................................................................................... 5
       B.      The Superseding Consent Order ....................................................................... 7
       C.      Areas of Supervision Previously Declared Unitary ............................................... 8
       D.      The Pending Motions ....................................................................................... 8
       E.      The Hearing .................................................................................................. 10
  II.       Legal Standards ................................................................................................ 11
       A.      Achieving Unitary Status ................................................................................ 11
       B.      Interpretation of a Consent Order ................................................................... 12
       C.      Requirements for Further Relief ...................................................................... 13
  III. Unitary Status—Student Assignment ................................................................... 14
       A.      Background ................................................................................................... 14
       B.      Requirements of the Superseding Consent Order ............................................. 16
               1.     Attendance Zone Modifications ............................................................... 17
               2.     Majority-to-Minority Transfers................................................................. 18
               3.     The STEM Program ................................................................................ 20
       C.      Facts ............................................................................................................ 20
               1.     Student Demographics ........................................................................... 20
               2.     The District’s Actions—Zone Changes ...................................................... 24
               3.     The District’s Actions—Majority-to-Minority Transfers ............................... 24



                                                                 1
            4.         The District’s Actions—Implementing a STEM Program ............................. 29
            5.         The District’s Post-Unitary Status Plans ................................................... 35
            6.         Expert Testimony .................................................................................. 36
                 i.       Michael Hefner ................................................................................... 36
                 ii.      Dr. Erica Frankenberg ......................................................................... 39
     D.     The District is Not Entitled to Unitary Status .................................................... 43
IV. Further Relief—Student Assignment.................................................................... 49
     A.     The Requested Relief ..................................................................................... 49
     B.     Facts ............................................................................................................ 50
            1.         Testimony of Dr. Erica Frankenberg—Closing Catahoula and Implementing a
                       Magnet Program .................................................................................... 51
            2.         Testimony of Dr. Erica Frankenberg—Optional Attendance Zones .............. 53
            3.         Testimony of Michael Hefner .................................................................. 54
            4.         Dr. Frankenberg’s Response to Mr. Hefner .............................................. 61
            5.         Other Evidence ...................................................................................... 62
     C.     Further Relief ................................................................................................ 66
V.        Unitary Status—Faculty Assignment .................................................................... 71
     A.     Requirements of the Superseding Consent Order ............................................. 71
     B.     Facts ............................................................................................................ 72
            1.         Demographics ....................................................................................... 72
            2.         The District’s Actions—Employment Procedures ....................................... 75
            3.         The District’s Actions—Recruitment Plan.................................................. 76
            4.         Expert Testimony .................................................................................. 80
     C.     The District is Not Entitled to Unitary Status .................................................... 82
VI. Further Relief—Faculty Assignment..................................................................... 87
     A.     Requested Relief............................................................................................ 87
     B.     Facts ............................................................................................................ 88
            1.         Teacher Retention ................................................................................. 88
            2.         Dr. Frankenberg’s Recommendation—Teacher Retention .......................... 91
            3.         Dr. Frankenberg’s Recommendation—Stephensville Elementary ................ 92
            4.         Other Recommendations ........................................................................ 93
     C.     Further Relief ................................................................................................ 95
VII. Unitary Status—Quality of Education—Discipline .................................................. 97
     A.     Requirements of the Superseding Consent Order ............................................. 97


                                                               2
     B.     Facts .......................................................................................................... 101
            1.     The Data ............................................................................................ 101
            2.     The District’s Actions—Positive Behavior Intervention Supports ............... 106
            3.     The District’s Actions—Monitoring ......................................................... 109
            4.     The District’s Actions—Training............................................................. 110
            5.     The District’s Actions—Discipline Plan.................................................... 111
            6.     The District’s Actions—Other Strategies ................................................. 113
            7.     Expert Testimony ................................................................................ 114
            8.     District Faculty and Staff Opinions ........................................................ 119
     C.     The District is Not Entitled to Unitary Status .................................................. 121
VIII. Further Relief—Quality of Education—Discipline ................................................. 130
     A.     Relief Requested.......................................................................................... 130
     B.     Expert Recommendations ............................................................................. 131
     C.     Further Relief .............................................................................................. 133
IX. Unitary Status—Quality of Education—Academics .............................................. 135
     A.     Requirements of the Superseding Consent Order ........................................... 135
     B.     Facts .......................................................................................................... 138
            1.     Data—Graduation Pathways ................................................................. 138
            2.     The District’s Actions—Graduation Pathways.......................................... 141
            3.     Data—Graduation Rates ....................................................................... 144
            4.     Data—In-Grade Retention Rates ........................................................... 146
            5.     The District’s Actions—Graduation Rates and In-Grade Retention ............ 147
            6.     Expert Testimony ................................................................................ 148
     C.     The Board is Entitled to Unitary Status as to Graduation Rates and In-Grade
            Retention.................................................................................................... 152
     D.     The Board is Not Entitled to Unitary Status as to Graduation Pathways ............ 154
X.        Further Relief—Quality of Education—Graduation Pathways ............................... 156
     A.     Requested Relief.......................................................................................... 156
     B.     Expert Recommendation .............................................................................. 157
     C.     Further Relief .............................................................................................. 157
XI. Conclusion ...................................................................................................... 158




                                                              3
                               MEMORANDUM RULING

       Before the Court are two motions for unitary status filed by Defendant, the St.

Martin Parish School Board (“Board” or “District”), in this school desegregation case.

Record Documents 338 and 365. The pending motions seek unitary status in the

remaining areas under Court supervision pursuant to the Superseding Consent Order—

student assignment, faculty assignment, and quality of education. The Private Plaintiffs,

Tracie Borel and Genevive Dartez on behalf of the Plaintiff class (“Plaintiffs”), oppose the

motions regarding each area of supervision. Record Documents 285, 374-1, and 378.

Plaintiffs have also filed motions for further relief related to all areas of supervision.

Record Documents 342 and 374. Plaintiff-Intervenor, the United States, (with Plaintiffs,

the “Plaintiff-Parties”) opposed the District’s motion for unitary status as to student

assignment and as to certain aspects of quality of education. Record Document 373.

       The Court held a hearing from March 22, 2021 to March 26, 2021 in which it heard

testimony related to all motions. Record Documents 394, 395, 396, 397, and 398. The

Court heard additional evidence on April 16, 2021. Record Document 407. After carefully

considering the briefs filed in this matter and testimony from all witnesses and for the

reasons stated herein, Defendant’s motion for unitary status as to student assignment

[Record Document 365] is DENIED. Plaintiffs’ motion for further relief as to student

assignment [Record Document 374] is GRANTED. Defendant’s motion for unitary status

as to faculty assignment [Record Document 338] is DENIED. Plaintiffs’ motion for further

relief as to faculty assignment [Record Document 342] is GRANTED. Defendant’s motion

for unitary status as to quality of education [Record Document 365] is GRANTED in part




                                             4
     and DENIED in part. Plaintiffs’ motion for further relief as to quality of education [Record

     Document 374] is GRANTED in part and DENIED in part.

I.      Background

        A. Procedural History

            The Fifth Circuit Court of Appeals and this Court have previously given a detailed

     procedural history of this case, and the Court therefore provides only a brief overview at

     this time. See Thomas v. St. Martin Par. Sch. Bd., 879 F. Supp. 2d 535 (W.D. La. 2012),

     and Thomas ex rel. D.M.T. v. Sch. Bd. St. Martin Par., 756 F.3d 380 (5th Cir. 2014). The

     St. Martin Parish School District is located in south Louisiana. The District, serving

     approximately 7,400 students and employing approximately 480 faculty in the 2020-2021

     school year, primarily has its schools in the towns of St. Martinville, Catahoula, Parks,

     Breaux Bridge, and Cecilia, Louisiana.

            In 1965, Judge Richard Putnam of the Western District of Louisiana ruled that the

     District was continuing to operate racially segregated schools in disregard of the law and

     ordered that the District desegregate its schools. Thomas v. St. Martin Par. Sch. Bd., 245

     F. Supp. 601 (W.D. La. 1965). In 1969, the Judge Putnam adopted a desegregation plan

     which required the District to “take affirmative action to disestablish all school segregation

     and to eliminate the effects of the dual school system.” Record Document 25-3 at 20.

     Among other things, the plan required the District to establish new attendance zones,

     pair schools, permit desegregative transfers, and adopt nondiscriminatory employment

     policies. Record Document 25-3 at 20-23. It also required that all educational programs

     be conducted without regard to race and required that the District provide remedial




                                                   5
educational programs to assist students who previously attended segregated schools. Id.

In 1974, the case was placed on the court’s inactive docket. Record Document 25-10 at

2-4.

       In 2009, the Chief Judge of the Western District of Louisiana determined that the

case was not closed and assigned the case to Judge Rebecca Doherty who asked the

parties to brief whether the Court retained jurisdiction in the matter. Record Documents

2, 4, 10, and 39. The case was then reassigned to the undersigned. Record Document

24. In 2012, the Court ruled that it had jurisdiction over the matter, and the Fifth Circuit

affirmed. Thomas v. St. Martin Par. Sch. Bd., 879 F. Supp. 2d 535 (W.D. La. 2012), and

Thomas ex rel. D.M.T. v. Sch. Bd. St. Martin Par., 756 F.3d 380 (5th Cir. 2014).

       Upon remand from the Fifth Circuit, the case returned to active litigation. The

parties began evaluating whether the District was unitary in the areas of operation known

as the “Green factors.” Green v. Cnty. Sch. Bd. of New Kent Cnty., 391 U.S. 430 (1968).

The Green factors are: (1) student assignment; (2) faculty assignment; (3) staff

assignment; (4) extracurricular activities; (5) facilities; and (6) transportation. Id. at 435.

In addition to that, the parties considered ancillary factors such as “the quality of

education.” Freeman v. Pitts, 503 U.S. 467, 473 (1992); Bd. of Educ. of Oklahoma City

Pub. Sch. v. Dowell, 498 U.S. 237, 245 (1991); Tasby v. Estes, 643 F.2d 1103, 1107 (5th

Cir. 1981). Between October 2015 and February 2016, the Court entered a series of

consent orders governing student assignment, faculty assignment, staff assignment,




                                              6
facilities, transportation, and quality of education, including discipline and academic

achievement.1 Record Documents 166, 178, 193, and 194.

   B. The Superseding Consent Order

      In November 2016, the Court adopted the now-operative Superseding Consent

Order which consolidated all of the consent orders adopted in 2015 and 2016 and included

several additional provisions.2 Record Document 211. In May 2017, the Court amended

the Superseding Consent Order as to student assignment to approve the District’s plan

to implement a Science, Technology, Engineering and Math (“STEM”) Program in the St.

Martinville Attendance Zone to assist with the District’s efforts to desegregate those

schools. Record Document 222.

      The Superseding Consent Order lays out a general requirement that the Board is

prohibited from:

      [Operating a] dual public school system which segregates students on the
      basis of race and from adopting any racially discriminatory regulatory
      policies or practices, or performing any acts in the areas of student
      assignment, facilities, faculty assignment, staff assignment, transportation,
      and/or quality of education which is adverse to its desegregation obligations
      under federal law.



      1   The parties agreed in November 2015 that the District met the standards for
unitary status in the area of extracurricular activities. Record Document 154-1. Therefore,
the Court did not enter a consent decree imposing substantive obligations on the District
in this area and instead issued a judgment granting the District partial unitary status as
to extracurricular activities in December 2015. Record Document 157.
        2 The Consent Orders adopted in 2015 in 2016 are:

               1) Facilities, Faculty Assignment and Staff Assignment: December 28, 2015
                  (Record Document 166)
               2) Student Assignment: January 25, 2016 (Record Document 178)
               3) Quality of Education: February 3, 2016 (Record Document 193)
               4) Transportation: February 4, 2016 (Record Document 194)



                                            7
Record Document 211 at 4. The attachments to the Superseding Consent Order detail

specific obligations relevant to each area of supervision. Record Documents 211-1, 211-

2, 211-3, and 211-4. The parties agreed that:

       [F]ull compliance with the order(s) herein, including the consent order(s)
       set forth in Attachments A, B, C, and D, will support a finding that the
       District has complied with both the letter and the spirit of the orders
       governing this matter as they pertain to the vestiges of segregation in the
       District and that the vestiges of segregation have been eliminated to the
       extent practicable.

Record Document 211 at 7.

   C. Areas of Supervision Previously Declared Unitary

       The District has operated under the Superseding Consent Order since the 2016-

2017 school year. Starting in August 2019, the Court began granting the District unitary

status in some areas of operation included in the Superseding Consent Order. Record

Documents 281, 282 and 381. To date, the District has achieved unitary status in the

areas of transportation, staff assignment, facilities, and extracurricular activities. Record

Documents 157, 281, 282 and 381. Thus, the only remaining areas of Court supervision

are student assignment, faculty assignment, and quality of education. Record Documents

211, 211-1, 211-2, 211-4 and 222.

   D. The Pending Motions

       The motions now before the Court seek unitary status in all remaining areas of

supervision—student assignment, faculty assignment, and quality of education, which

includes academic achievement and discipline. Record Documents 338 and 365. If the

motions are granted, the District would achieve full unitary status and judicial supervision

over the District would cease. Plaintiffs and the United States oppose the motions for


                                             8
unitary status—Plaintiffs in each area and the United States in the areas of student

assignment and quality of education (discipline). Record Documents 285, 373, and 374-

1. Plaintiffs have also moved for further relief in all areas. Record Documents 342 and

374.

       The District supports its motions by detailing the steps it has taken to comply with

the pertinent consent orders and highlighting the success it has had in achieving the goals

set in each area. Even when the District has failed to fully meet each goal in the

Superseding Consent Order, it argues that it has nevertheless complied in good faith with

the governing consent orders and has, to the extent practicable, eliminated the vestiges

of prior de jure segregation in each remaining area of supervision.

       Plaintiffs and the United States do not argue that the District has failed to comply

with the Superseding Consent Order in all respects, instead raising specific objections to

the Court granting unitary status. For example, the Plaintiff-Parties focus their objections

to unitary status in the area of student assignment around the District’s failure to meet

the desegregation standard in one attendance zone and around the alleged failures in

how the District implemented and advertised a STEM program and its majority-to-minority

(“M-to-M”) transfer program. See e.g., Record Document 374-1 at 5-13. Consequently,

the Court ordered the parties to focus the evidence at the hearing on these issues.

Likewise, this opinion will focus on the objections and generally will not detail the




                                             9
numerous ways the District has otherwise fully and satisfactorily complied with the

governing consent orders.3

   E. The Hearing

      The Court held a hearing regarding the pending motions for unitary status from

March 22, 2021 to March 26, 2021. Record Documents 394, 395, 396, 397, and 398. The

Court heard additional testimony on April 16, 2021. Record Document 407.

      In the area of student assignment, the Court heard testimony from Plaintiffs’

expert Dr. Erica Frankenberg, Catahoula Elementary principal Tiffany Francis, St.

Martinville Primary principal Lisa Sylvester, Superintendent Allen Blanchard, Child Welfare

and Attendance Officer Fred Wiltz, Director of Curriculum and Instruction Dr. Gail

Dalcourt, and Defendant’s expert Michael Hefner.

      In the area of faculty assignment, the Court heard testimony from Plaintiffs’ expert

Dr. Erica Frankenberg, Plaintiffs’ expert William Cooper, Supervisor of Human Capital

Anthony Polotzola, Catahoula Elementary principal Tiffany Francis, St. Martinville Primary

principal Lisa Sylvester, Superintendent Allen Blanchard, Breaux Bridge High teachers

Chana Jordan and Joy Trahan, and former Breaux Bridge Primary teacher Melissa

Narcisse.

      In the area of quality of education (academic achievement), the Court heard

testimony from Plaintiffs’ expert Dr. Robert Balfanz, St. Martinville Senior High principal




      3   For example, the Superseding Consent Order imposed multiple reporting
requirements on the District. The parties stipulated that the Board has complied with
these requirements, Record Document 393 at ¶s 11-12, and the Court will not address
this requirement when addressing whether the District is entitled to unitary status.


                                            10
      Kevin Dugas, Superintendent Allen Blanchard, and Director of Curriculum and Instruction

      Dr. Gail Dalcourt.

             In the area of quality of education (discipline), the Court heard testimony from

      Plaintiffs’ expert Dr. Anne Gregory, Catahoula Elementary principal Tiffany Francis,

      Superintendent Allen Blanchard, and Child Welfare and Attendance Officer Fred Wiltz.

II.      Legal Standards

         A. Achieving Unitary Status

             The ultimate goal in every desegregation case is to eliminate from each area of

      school operations the vestiges of past segregation to the extent practicable and, thus,

      achieve full unitary status. Freeman, 503 U.S. at 489. Because federal court supervision

      of a local school system is intended to be a temporary measure only, a court must return

      control of a school district to its school board as soon as unitary status has been achieved.

      Id. at 489; Thomas, 756 F.3d at 387 (citing Dowell, 498 U.S. at 248).

             To obtain unitary status, a school board must prove as to each specific Green

      factor that it has acted in good faith for a reasonable period of time and that the vestiges

      of past discrimination have been eliminated to the extent practicable. Anderson v. Sch.

      Bd. of Madison Cnty., 517 F.3d 292, 297 (5th Cir. 2008). Good faith requires showing

      both past good-faith compliance and an ongoing commitment to integration. Freeman,

      503 U.S. at 498-99. A good-faith commitment to the future operation of the school system

      can be shown through “specific policies, decisions, and courses of action that extend into

      the future.” Dowell v. Bd. of Educ. of the Oklahoma City Pub. Schs., 8 F.3d 1501, 1513

      (10th Cir. 1993) (citations omitted). The Fifth Circuit has held that a period of three years




                                                   11
without circumstances adverse to desegregation is adequate to show a reasonable period

of time acting in good faith. Dowell, 498 U.S. at 248; see also Flax v. Potts, 915 F.2d 155,

158 (5th Cir. 1990); Monteilh v. St. Landry Par. Sch. Bd., 848 F.2d 625, 629 (5th Cir.

1988). “A school district has eliminated the vestiges of past discrimination to the extent

practicable when it has made ‘every reasonable effort . . . to eradicate segregation and

its insidious residue.’ ” United States v. Fletcher ex rel. Fletcher, 805 F.3d 596, 601 (5th

Cir. 2015) (quoting Anderson, 517 F.3d at 298).

   B. Interpretation of a Consent Order

       With respect to interpreting consent decrees, it is well established that “consent

decrees are contractual in nature, so parties may fairly expect such orders to be enforced

as both a contract and a judicial decree.” Moore v. Tangipahoa Par. Sch. Bd., 864 F.3d

401, 407 (5th Cir. 2017) (citing Frew ex rel. Frew v. Hawkins, 540 U.S. 431, 437 (2004)).

As explained by the Supreme Court:

       A consent decree “embodies an agreement of the parties” and is also “an
       agreement that the parties desire and expect will be reflected in, and be
       enforceable as, a judicial decree that is subject to the rules generally
       applicable to other judgments and decrees.”

Frew, 540 U.S. at 437 (quoting Rufo v. Inmates of Suffolk Cnty. Jail, 502 U.S. 367, 378

(1992)). As recently explained by the Fifth Circuit, “[t]he ‘voluntary nature of a consent

decree is its most fundamental characteristic’; ‘it is the agreement of the parties, rather

than the force of the law upon which the complaint was originally based, that creates the

obligations embodied in a consent decree.’ ” Smith v. Sch. Bd. of Concordia Par., 906

F.3d 327, 334 (5th Cir. 2018) (citing Loc. No. 93, Int’l Ass’n of Firefighters v. City of

Cleveland, 478 U.S. 501, 521-22 (1986)).


                                            12
       Importantly, “the scope of a consent decree must be discerned within its four

corners, and not by reference to what might satisfy the purposes of one of the parties to

it.” United States v. Armour & Co., 402 U.S. 673, 682 (1971). In desegregation cases,

“[t]he scope of [a] consent decree, and the scope of th[e] case, is limited to eliminating

the vestiges of de jure segregation in [the] [p]arish.” Smith, 906 F.3d at 336. Further,

“[b]ecause of [a consent decree’s] hybrid nature, the Fifth Circuit has held, in numerous

contexts, that in interpreting a consent decree, the Court should apply basic rules of

contract interpretation and construction, while also keeping in mind that the decree

functions as an enforceable judicial order.” Chisom v. Jindal, 890 F. Supp. 2d 696, 712

(E.D. La. 2012) (collecting cases); see also Frew v. Janek, 780 F.3d 320, 327 (5th Cir.

2015). These general rules of consent order/decree interpretation are also in line with

Supreme Court and Fifth Circuit precedent that make clear that a school board “is entitled

to a rather precise statement of its obligations under a desegregation decree.” Thomas,

756 F.3d at 386 (quoting Dowell, 498 U.S. at 246).

   C. Requirements for Further Relief

       A consent order “require[s] evaluation in practice, and the court should retain

jurisdiction until it is clear that state-imposed segregation has been completely removed.”

Record Document 211 at 7 n.2 (quoting Green, 391 U.S. at 439). As such, a court has

the “broad” authority to deny unitary status and order further relief, “for breadth and

flexibility are inherent in equitable remedies.” Cowan v. Cleveland Sch. Dist., 748 F.3d

233, 239 (5th Cir. 2014) (citations omitted). To order further relief, a district court does

“not need to find that [a school district] violated the Constitution, only that it violated the




                                              13
       consent decree.” Smith, 906 F.3d at 335. It is not necessary that a plaintiff prove that a

       school district is discriminating in the areas where it seeks unitary status, “as would be

       required to establish the right to relief ab initio.” United States v. Lawrence Cnty. Sch.

       Dist., 799 F.2d 1031, 1043 (5th Cir. 1986). Actions by a school board that have a

       discriminatory effect or that frustrate a consent order’s goals are sufficient to demonstrate

       an ongoing constitutional violation, regardless of a school board’s intent. Id. at 1044; see

       also Cowan, 748 F.3d at 238. This is because the “failure to sufficiently satisfy” the

       continuing duty of a district to eradicate the vestiges of discrimination “continues the

       constitutional violation.” Lawrence Cnty. Sch. Dist., 799 F.2d at 1044.

III.      Unitary Status—Student Assignment

          A. Background

              The St. Martin Parish School District has sixteen schools serving students in grades

       pre-Kindergarten (“pre-K”) to 12. Of these sixteen schools, Stephensville Elementary

       (“Stephensville”), which serves grades pre-K to 8, is located in a geographically isolated

       area of the District and students attending Stephensville matriculate to a high school

       outside the District. Record Document 211-1 at 8; 3/24/21 Rough Tr. 156:18-157:3

       (Frankenberg). All of the other schools are located in four attendance zones within the

       District—Breaux Bridge Zone, Cecilia Zone, Parks Zone, and St. Martinville Zone. Record

       Document 211-1 at 8-10; 3/24/21 Rough Tr. 156:13-157:25 (Frankenberg). In the Breaux

       Bridge Zone and the Cecilia Zone, there is only one public school serving each grade level

       from pre-K to 12. Record Document 211-1 at 8. In the Parks Zone, there is only one




                                                    14
school for each grade level pre-K to 8, and students matriculate to either Breaux Bridge

High or St. Martinville High for grades 9 to 12. Record Document 211-1 at 8.

       This is not so in the St. Martinville Zone, however. Prior to entry of the Superseding

Consent Order, the St. Martinville Zone offered grades pre-K to 8 at Catahoula Elementary

(“Catahoula”). Record Document 211-1 at 8. It also offered these grades at St. Martinville

Junior High (grades 6 to 8), St. Martinville Primary (“SMP”) (grades 2 to 5), and the Early

Learning Center (“ELC”) (grades pre-K to 1). Id. Because all students at ELC matriculate

to SMP for grades 2 to 5, ELC and SMP are essentially a single school located on two

campuses. 3/24/21 Rough Tr. 158:1-15, 159:13-19 (Frankenberg). All students in the St.

Martinville Zone attend St. Martinville High for grades 9 to 12. Record Document 211-1

at 8. As discussed below, grades 6 to 8 in the St. Martinville Zone are now only offered

at St. Martinville Junior High; Catahoula no longer serves grades 6 to 8. See infra Sections

III.B.1, III.C.2. Thus, the St. Martinville Zone now has two schools serving students in

grades pre-K to 5, and one school option serving students in grades 6 to 12.

     Breaux Bridge Zone        Parks Zone      St. Martinville Zone          Cecilia Zone
     Breaux   Bridge High                      St. Martinville High          Cecilia High
     (9-12)                                    (9-12)                        (9-12)
     Breaux   Bridge Junior    Parks Middle    St. Martinville Junior        Cecilia Middle
     (6-8)                     (5-8)           (6-8)                         (6-8)
     Breaux   Bridge Elem.     Parks Primary   St. Martinville Primary       Teche Elementary
     (3-5)                     (PK-4)          (2-5)                         (3-5)
     Breaux   Bridge Primary                   Early Learning Center         Cecilia Primary
     (PK-2)                                    (PK-1)                        (PK-2)
                                               Catahoula Elementary
                                               (Previously PK-8, Now PK-5)


       The District built Catahoula as a one-race white school during the era of de jure

segregation in a one-race white town to segregate the white students from Black

students. Record Document 211-1 at 8; 3/26/21 Rough Tr. 31:16-32:5 (Blanchard).



                                                15
Catahoula is located about 11.3 miles from SMP and 12 miles from ELC. 3/25/21 Rough

Tr.131:2-14 (Hefner). The campuses of ELC and SMP are located 1.3 miles apart. See

Google Maps, https://goo.gl/maps/Ct3tFhguLF6VFnSm8.

   B. Requirements of the Superseding Consent Order

       The consent order entered in regard to student assignment (“Student Assignment

Consent Order”) was intended to ensure that the District “provide[s] educational

programs and services without discriminating on the basis of race and in a manner that

does not perpetuate or further the racial segregation of students.” Record Document 211-

1 at 6. It adopts a plus or minus fifteen percentage point (+/- 15%) variance from Black

student enrollment as the standard by which the desegregation efforts are measured. Id.

at 11. In other words, the percentage of Black or white students enrolled in a particular

school in the District should not exceed +/- 15% of the District-wide actual enrollment of

Black students for that particular grade band (elementary, middle, and high school).4 Id.

Compliance with the +/- 15% standard is to be judged by looking at District-wide actual

enrollment of Black students by grade band for the preceding school year as reported to

the Court on June 30 of the respective year. Id. Any school falling outside the +/- 15%

standard is considered a racially identifiable school. Id.

       At the time the Student Assignment Consent Order was entered into during the

2015-2016 school year, ten schools in the District were racially identifiable. Id. at 9. The




       4
        For example, for the 2015-2016 school year, the actual enrollment percentage of
Black elementary students was 46%. Record Document 211-1 at 11. Thus, an elementary
school within the District was in compliance with the +/- 15% standard if its actual Black
student enrollment was between 31% and 61%. Id.


                                             16
parties and the Court agreed to multiple measures that, “if fully and properly implemented

over a reasonable period of time,” were designed to “result in the achievement of unitary

status and dismissal of the case in the area of student assignment.” Id. at 12. However,

the Student Assignment Consent Order also states that “the mere fulfillment of the terms

of the Consent Order shall not bind the Court to make a finding of unitary status.” Id. at

5. The measures adopted in the Student Assignment Consent Order can be broken down

into two broad categories—attendance zone modifications and M-to-M transfers. Later,

the parties agreed to an additional measure, a STEM program, which was intended to

incentivize more M-to-M transfers of students into the St. Martinville Zone, especially to

SMP. Record Document 222.

      1. Attendance Zone Modifications

      The Student Assignment Consent Order required the District to implement several

attendance zone modifications beginning in the 2016-2017 school year. Id. at 12-17.

Boundaries for students in grades pre-K to 8 in the Breaux Bridge and Parks Zones were

slightly modified. Id. at 12. Most pertinent to the instant ruling are the zone changes in

the St. Martinville Zone. They were as follows:

      Grades Pre-K-15      The student assignment plan was not modified. All students
                           residing in the then-existing ELC attendance area would
                           continue attending ELC for grades pre-K to 1, and all students
                           residing in the current Catahoula attendance would continue
                           attending Catahoula for pre-K to 1. Id. at 15.



      5 The parties agreed “not to take into account the racial makeup of grades pre-K
to 1 at the Early Learning Center and Catahoula Elementary for the purposes of
determining the District’s compliance with the +/- 15% desegregation standard.” Record
Document 211-1 at 15. However, the Court is not bound by this agreement and may
consider grades Kindergarten and 1. Id.


                                           17
       Grades 2-5            The attendance zone boundary for students in grades 2 to 5
                             attending either SMP or Catahoula was modified such that
                             more Black students were assigned to Catahoula for grades 2
                             to 5. Id. at 15.

       Grades 6-8            All students in grades 6 to 8 were zoned to attend St.
                             Martinville Junior High and would no longer attend Catahoula.
                             Id. at 15.

       Attendance zones for the high schools remained unchanged by the Student

Assignment Consent Order. Id. at 12. The Cecilia pre-K to 8 Attendance Zone was also

unchanged. Id. at 17. Finally, the Stephensville Attendance Zone was not changed,

despite the school falling outside the +/- 15% desegregation standard, because the Zone

is geographically isolated from the rest of the District.6 Id. at 17.

       2. Majority-to-Minority Transfers

       The Student Assignment Consent Order also requires that the District “encourage

and permit” students in Kindergarten (“K”) through grade 12 to engage in M-to-M

transfers from the school in which they are zoned to another school in the District. Id. at

19. To be eligible, the student must be in the majority race at his or her zoned school

and transfer to a school where the student is in the minority. Id. The “primary goal” of

this program was to “bring St. Martinville Primary, Catahoula Elementary for grades 2-5,

Parks Primary, and Cecilia Junior High within the +/- 15% desegregation standard.” Id.

To that end, the Student Assignment Consent Order requires the District to “actively and




       6 Because Stephensville Elementary is so isolated from the rest of the District, the
parties and the Court agreed that this school would not be considered when determining
whether the District has achieved unitary status in the area of student assignment. Record
Document 211-1 at 17.


                                             18
affirmatively advertise, market, promote, and otherwise seek to encourage students and

parents/guardians to use M-to-M” at the aforementioned schools. Id.

       These marketing requirements include: (1) notifications to parents by at least two

media sources (e.g., letters by mail, robocalls, email, newspapers, website, etc.) at least

once per week during the application period, making sure to design the efforts to reach

parents or guardians facing barriers to receiving information (like lack of digital access);

(2) posting information about the program on the District website, sharing information

with community groups, and disseminating information through local media; (3) holding

informational sessions open to all at each high school on evenings or weekends before

the application period opened and; (4) including in all communication efforts information

regarding the free transportation provided, the application process, application deadlines,

and a phone number to call for further information or assistance. Id. at 21-23.

       The District was required to implement an application period and to grant the

applications of any students meeting the criteria for an M-to-M transfer. Id. at 20. Once

a student transferred, the receiving school was to “become the home school” until the

student completed all grades at the receiving school, meaning the student need not re-

apply for the program each year. Id. A student would have to reapply to continue to the

M-to-M transfer at the school housing the next grade level. Id. at 21. The District was

required to provide free transportation to and from school for all students granted an M-

to-M transfer. Id.




                                            19
      Finally, the parties agreed that before March 15, 2019, they would “work in good-

faith to agree to a legally adequate student transfer policy to continue the promotion of

desegregative student transfers after the end of the Consent Order.” Id. at 20.

      3. The STEM Program

      In an effort to increase the use of M-to-M transfers into the St. Martinville schools,

especially SMP, the parties supplemented the Student Assignment Consent Order to

include a STEM program in the St. Martinville Zone.7 Record Document 222. The program

was to begin at SMP in the 2017-2018 school year and expand to St. Martinville Junior

High and St. Martinville Senior High in subsequent years. Id. at 1. The STEM program

approved by the Court includes action steps such as conducting an advertising campaign,

holding parent meetings, and hosting a summer STEM academy for the first two summers

of the program. Id. at 8-10.

   C. Facts

      1. Student Demographics

      As of October 2020, the District enrolls 7,409 students at sixteen schools. Record

Document 409-1 at 3. Of its students, 49.9% are white and 46.1% are Black. Id. With

the aforementioned policies in place, all but four of the schools under consideration8 in




      7   The STEM program was not implemented at Catahoula, despite the fact that it
is part of the St. Martinville Zone, because a primary goal of the STEM program was to
incentivize students at Catahoula to transfer to SMP.
        8 As previously noted, the parties and the Court agreed that student assignment

at Stephensville would not be considered in determining whether the District has achieved
unitary status, though Stephensville does remain an identifiably white school. Record
Documents 211-1 at 17 and 409-1.



                                            20
the District now have enrollment which falls within the +/- 15% desegregation standard,

and therefore, are in compliance with the Student Assignment Consent Order goals.

Record Document 409-1 at 3; 3/25/21 Rough Tr. 89:23-90:17 (Hefner). The schools with

enrollment falling outside the standard are Cecilia High, Catahoula, SMP, and ELC.

                                                           2020-2021
             School                 White   W%      Other    O%    Black   B%       +/-
    Elementary (PRE-K-5)
                                                                                     —
    Totals*                         1,773   49.9%    152    4.3%   1,631   45.9%
    Breaux Bridge Elementary         152    40.3%    16     4.2%   209     55.4%   +9.6%
    Breaux Bridge Primary            218    39.3%    23     4.1%   314     56.6%   +10.7%
    Cecilia Primary                  407    61.5%    36     5.4%   219     33.1%   -12.8%
    Parks Primary                    217    57.7%     6     1.6%   153     40.7%   -5.2%
    Early Learning Center (PRE-K-
    1)                               102    30.6%    11     3.3%   220     66.1%   +20.2%
    St. Martinville Primary          122    27.7%    11     2.5%   308     69.8%   +24.0%
    Teche Elementary                 346    61.2%    41     7.3%   178     31.5%   -14.4%
    Stephensville Elementary         113    96.6%     4     3.4%       0   0.0%      —
    Catahoula Elementary (PRE-K-
    5)                               96     73.8%     4     3.1%    30     23.1%   -22.8%
    Catahoula Elementary (2-5)       61     75.3%     3     3.7%    17     21.0%   -24.9%


    Middle School (6-8) Totals       869    48.7%    57     3.2%   859     48.1%     —
    Breaux Bridge Junior High        189    41.0%    12     2.6%   260     56.4%   +8.3%
    Cecilia Junior High              366    60.1%    25     4.1%   218     35.8%   -12.3%
    Parks Middle                     170    54.7%     8     2.6%   133     42.8%   -5.4%
    St. Martinville Junior High      144    35.6%    12     3.0%   248     61.4%   +13.3%


    High School (9-12) Totals       1,052   50.9%    87     4.2%   929     44.9%     —
    Breaux Bridge High               363    48.9%    22     3.0%   357     48.1%   +3.2%
    Cecilia High                     452    64.8%    39     5.6%   206     29.6%   -15.4%
    St. Martinville Senior High      237    37.7%    26     4.1%   366     58.2%   +13.3%


                                                           2020-2021
                                    White   W%      Other    O%    Black   B%      Total
     DISTRICT-WIDE TOTAL:           3,694   49.9%    296    4.0%   3,419   46.1%   7,409




                                              21
Record Document 409-1 at 3. Cecilia High was within the +/- 15% standard for each

relevant school year until the 2019-2020 school year. Id. Since that time, it has been only

a fraction of a percentage point outside the goal—by -.1% in 2019-2020 and -.4% in

2020-21. Id.

      In contrast to Cecilia High’s modest deviation from the desegregation goal, all

three of the schools serving elementary students in the St. Martinville Zone have

consistently remained substantially outside of the +/- 15% standard. Record Document

409-1. Rezoning increased Catahoula’s Black student enrollment from 6.8% in fall 2015

to 23.1% in fall 2020.9 Id. In the 2020-2021 school year, Black students comprise 46.1%

of elementary school students in the District and white students comprise 49.9% of

elementary school students in the District. Id. at 3. Thus, even with Black students

comprising 23.1% of the Catahoula student body for the 2020-2021 school year,

Catahoula’s student body is 22.8 percentage points more white than the overall

elementary-level student population when considering grades pre-K to 5 and 24.9

percentage points more white than the overall elementary-level student population when

considering only grades 2 to 5. Id. Since the 2016-2017 school year, Catahoula has

ranged from being a high of 33.5 percentage points more white than the overall



      9  The increase has not been linear—Black student enrollment at Catahoula has
fluctuated over the years of supervision, largely driven by declines in Catahoula’s white
population, not increases in the Black student population. 3/24/21 Rough Tr. 174:4-14
(Frankenberg). When the zone changes went into effect in the 2016-2017 school year,
the pre-K to 5 Black student enrollment at Catahoula increased from 6.8% to 18%.
Record Document 409-1 at 1. In the 2017-2018 and 2018-2019 school years, the pre-K
to 5 Black student enrollment at Catahoula decreased to a low of 12.2%. Id. at 2. The
Black pre-K to 5 student enrollment then increased to 17.5% for the 2019-2020 school
year and again increased to 23.1% in the 2020-2021 school year. Id. at 3.


                                            22
elementary-level student population to a low of 22.8 percentage points more white than

the overall elementary-level student population. Id. at 1-3. Thus, the school has remained

identifiably white throughout the relevant time period.

       For the 2020-2021 school year, Black students comprise 69.8% of the student

body at SMP, which is 24 percentage points more Black than the overall elementary-level

school enrollment. Record Document 400-9 at 3. Black students comprise 66.1% of

students at ELC, which is 20.2 percentage points higher than the District-wide Black

elementary-level enrollment. Id. These rates have remained relatively stable since the

2016-2017 school year, with SMP ranging from a low of 22.2 percentage points more

Black than the overall elementary-level population in the District to a high of 24

percentage points more Black than the overall elementary-level population and ELC

ranging from a low of 20.2 percentage points more Black than the overall elementary-

level population to a high of 25.4 percentage points more Black than the overall

elementary-level population in the District. Id.

       In sum, the District has successfully eliminated the racial identifiability at all

schools serving grades 6 to 8. At the high school grade band, two high schools, Breaux

Bridge High and St. Martinville Senior High have met the +/- 15% goal for the last five

years, and Cecilia High, for the last two years, has been only fractions of a percentage

point outside the goal. This data demonstrates that students matriculating though the

Board’s high schools are attending schools that have been fully desegregated with only

one slightly outside the goal. However, because of the ongoing racial identifiability of ELC

and SMP, approximately one-third of Black elementary students in the District remain in




                                            23
racially identifiable schools. Record Document 409-1 at 3; 3/24/21 Rough Tr. 169:17-21

(Frankenberg).

      2. The District’s Actions—Zone Changes

      Per the Student Assignment Consent Order, the Board was required to implement

several attendance zone changes. The District fully implemented these changes and has

adopted a policy requiring students to attend the schools in the geographic zone in which

they live unless they qualify for and are granted a transfer to another school. Record

Document 400-25 at 8; 3/26/21 Rough Tr. 23:3-8 (Blanchard). These transfers include

transfers under the M-to-M program implemented to aid desegregation efforts, transfers

allowing the children of District employees to attend the school at which their parent is

assigned, transfers for the health or safety of a child, and extraordinary hardship

transfers. Record Document 400-25 at 10-13. The District verifies that students live in

the zone in which they attend school. 3/26/21 Rough Tr. 27:11-25 (Blanchard).

      3. The District’s Actions—Majority-to-Minority Transfers

      The District also implemented an M-to-M transfer program as required by the

Student Assignment Consent Order.10 Record Document 400-24. Fred Wiltz, the

Supervisor of Child Welfare and Attendance for the District, is in charge of overseeing

and implementing the program. 3/25/21 Rough Tr. 203:15-16 (Wiltz); 3/26/21 Rough Tr.

30:12-15 (Blanchard). Wiltz has a master’s degree in administration and supervision and




      10 The District was operating an M-to-M program prior to entry of the Student
Assignment Consent Order. 3/25/21 Rough Tr. 209:24-210:4 (Wiltz). The Court only
makes findings as to the program as it existed from the 2016-2017 school year and
beyond.


                                           24
has been the Supervisor of Child Welfare and Attendance for approximately nine years.

3/25/21 Rough Tr. 201:1-4 (Wiltz). Prior to this, he held a variety of positions in the

District ranging from sixth-grade teacher at Breaux Bridge Elementary to principal of St.

Martinville Junior High. Id. at 201:7-13. Wiltz was a forthcoming witness and

knowledgeable about his job and the larger St. Martin Parish community, where he lives

and sends his child to school. Id. at 227:12-21.

       For the M-to-M program, Wiltz accepts applications for transfers for the next school

year beginning in October or November each year and continues accepting applications

until approximately May 1 of the next year. Id. at 205:19-21. The application period closes

in May for all students currently enrolled in the District so the District can evaluate and

meet its staffing needs for the next school year. Id. at 205:23-206:11. To apply, parents

must print an application from the District website or pick up an application from District’s

central office or one of the schools. Record Document 400-25 at 8-9; 3/25/21 Rough Tr.

252:16-18 (Wiltz). A parent must then fill out that application and have it notarized.11 Id.

at 252:2-3, 253:6-8. The notary requirement is not included in the Student Assignment

Consent Order or the Board’s Policies Related to Student Assignment. Record Document

400-25 at 8-13; 3/25/21 Rough Tr. 226:5-227:3, 254:19-255:9 (Wiltz); 3/26/21 Rough

Tr. 28:13-29:14 (Blanchard). Id. The District has arranged for local notaries to offer a

special reduced rate to parents and no applications have been denied for not being

notarized. 3/25/21 Rough Tr. 253:10-20 (Wiltz). The reduced rates and waivers are an



       11 Because of the COVID-19 pandemic, the notary requirement was waived
altogether for applications submitted for the 2020-2021 school year. 3/25/21 Rough Tr.
253:6-9 (Wiltz).


                                             25
informal practice instituted by Wiltz. The completed application must be returned to Wiltz

or to the child’s current school. Id. at 252:24-253:1. Parents may also return the

application by scanning, emailing, or texting a picture of the application to Wiltz. Id. at

253:1-5.

       Each May, Wiltz processes the applications for transfers for the next school year

by looking at the racial demographics of each school to determine the eligibility of each

applicant. Id. at 206:14-23. If a student is in the minority at his or her current school,

Wiltz will deny the M-to-M transfer request. Id. at 206:24-207:5. If a student qualifies for

a transfer, he always approves the transfer. Id. at 206:19-23. Once approved, the

accepting school becomes the child’s “home” school and the student can continue

attending that school until he or she completes all grades offered at that school. Id. at

205:9-12; Record Document 400-24 at 3. A student must re-apply for an M-to-M transfer

in order to matriculate into the same school that the transfer school feeds into. Id.

Students receive free transportation to the accepting school. 3/25/21 Rough Tr. 222:14-

21 (Wiltz).

       Wiltz explained how the District publicizes the program.12 All advertising is done

during the time period that the applications are accepted. Id. at 235:1-18. The District

does not advertise the program between May and September each year. Id. Wiltz testified

that during the 2015-2016 school year, the District held open houses, but stopped

because they were not yielding results. Id. at 238:12-21. Currently, the District has no




      Reports including summaries of efforts taken each year can be found at Record
       12

Documents 400-28-400-33.


                                            26
regular tour program for parents to become familiar with the M-to-M program or see

schools where their children may be eligible to transfer. Id. at 239:1-13. The District has

not trained its principals in effective methods of encouraging parents to use M-to-M

transfers. Id. at 251:9-15; 3/23/21 Rough Tr. 225:21-24 (Sylvester).

       During the application period, the District utilizes its “Jcall” system13 to call all

families in the District monthly or bimonthly. 3/25/21 Rough Tr. 242:23-243:2 (Wiltz).

The same message is used for all families in the District; messages are not tailored to

different attendance zones and messages contain no explanation of schools to which a

family may be eligible to transfer. Id. at 242:17-244:20. The District also posts about the

program on the District website, on social media, and in the local newspapers. Id. at

208:10-12. Wiltz has posted fliers about the program in his personal church, but has not

worked with other churches in the Parish or with entities like local libraries to advertise

the program. Id. at 250:1-7. Like with Jcalls, these advertisements contain information

about the availability of the program, mechanics of applying, and who to contact for more

information. Id. at 242:6-9. The advertisements do not contain information about the

different programs each school offers. Id. at 242:10-18. The advertisements do not

contain a notice of the reduced-price notary services or notice that the requirement may

be waived if notarization is a financial hardship. Id. at 253:21-254:17.

       Wiltz stated that while he began his marketing efforts by focusing on schools where

M-to-M transfers were most needed to effect change in the racial makeup of the schools,




       13The Jcall system is the District’s automated messaging system. 3/25/21 Rough
Tr. 224:11-12 (Wiltz).


                                            27
he no longer focuses his efforts explicitly on shifting the racial makeup of schools. Id. at

251:1-6. Overall, Wiltz testified that he does not monitor how many parents are reached

regarding the M-to-M program each year. Id. at 246:13-248:13. Instead, he judges

success by how many applications are received. Id. at 247:19-25.

       The District has had some success through these efforts. For example, it more

than doubled the number of new M-to-M transfers between the 2016-2017 school year

and the 2019-2020 school year.

                    New Majority to Minority Transfer Numbers by Year14

   2016-2017         2017-2018          2018-2109         2019-2020        2020-202115
        34                72                73                 79                65


Record Documents 400-28 at 1-2, 400-29 at 3-5, 400-30 at 4-9, 400-31 at 2-4, 400-32

at 2-4, and 400-33 at 1. Largely as a result of the M-to-M transfer of fifty-five to sixty-

five Black students from the St. Martinville Zone to the Parks Zone, the M-to-M transfer

program successfully brought the Parks Zone into compliance with the desegregation

standard. 3/24/21 Rough Tr. 188:14-20 (Frankenberg); 3/26/21 Rough Tr. 49:11-50:2

(Blanchard).

       However, the program has not been successful in the St. Martinville Zone. 3/26/21

Rough Tr. 46:10-14 (Blanchard); 3/24/21 Rough Tr. 176:20-22 (Frankenberg).

Superintendent Blanchard testified that since entry of the Student Assignment Consent


       14 This chart shows how many new M-to-M transfers were granted each year. It
does not reflect the total number of students attending schools on M-to-M each year.
This number could be estimated by adding the new transfers to those granted in the prior
years.
       15 The number of transfers for the 2020-2021 school year was likely impacted by

the COVID-19 pandemic.


                                            28
Order, there has only been a “handful” of white students—"four or five over the years

but that's about it”—that used the M-to-M program. 3/26/21 Rough Tr. 46:12-15

(Blanchard). Tiffany Francis, principal of Catahoula, testified that in the four years that

she had been principal, only one white student had used the M-to-M program to transfer

from Catahoula to SMP, and only two Black students had used the M-to-M program to

transfer from SMP to Catahoula. 3/23/21 Rough Tr. 167:17-168:2 (Francis). Lisa

Sylvester, principal of SMP, testified that in the two years she had been principal, she

thought there “may have been a couple” of students using the M-to-M options between

Catahoula and SMP, but that she guessed it was “less than five.” 3/23/21 Rough Tr.

223:7-20, 224:12-16 (Sylvester). No white students transferred from Catahoula to SMP

in the 2020-2021 school year. Id. at 224:9-11.

       4. The District’s Actions—Implementing a STEM Program

       In an effort to increase the use of M-to-M transfers in the St. Martinville Zone, the

Board implemented a STEM program in the St. Martinville Zone in fall 2017. Record

Document 222. Dr. Gail Dalcourt, the Director of Curriculum and Instruction for the

District, testified about the development and implementation of the program. Dr. Dalcourt

has a bachelor’s degree in science education, a master’s degree in secondary education,

and a doctorate in educational leadership. 3/25/21 Rough Tr. 258:3-8 (Dalcourt). She

has been the Director of Curriculum since 2006, and held other positions within the

District starting in 1988. Id. at 258:15-24. Dr. Dalcourt demonstrated expertise in STEM

programing, but was unable to provide detailed information about how the District

implemented and publicized the STEM program as a desegregation tool.




                                            29
      SMP principal Lisa Sylvester also testified about the STEM program at SMP.

Sylvester has worked at SMP since fall 2018, first as the assistant principal and for the

last two years as the principal. 3/23/21 Rough Tr. 221:10-18 (Sylvester). She has no

background in STEM or in magnet programs generally. Id. at 226:23-227:3. Ms. Sylvester

was a cooperative witness, but demonstrated a lack of knowledge in areas such as the

content of SMP’s STEM program and how the STEM program is incorporated throughout

the school.

      Dr. Dalcourt testified that the District selected a STEM themed magnet program

after informally hearing from parents in the area that they preferred a STEM program

over other potential themes, like zydeco music. 3/25/21 Rough Tr. 270:4-15 (Dalcourt).

The District did not conduct any surveys of parents regarding what programs they were

interested in prior to implementing the program, nor did it involve parents in designing

the STEM program. Id. at 271:5-10.

      The District’s STEM program is only available at ELC, SMP, St. Martinville Junior

High, and St. Martinville High.16 Id. at 262:11-17. It begins for students at ELC where the

District has purchased special STEM curriculum which is used to supplement the general

science curriculum taught throughout the District.17 Id. at 274:17-275-5. The




      16  The Court’s recitation of facts omits information about how the STEM program
is implemented in the junior high and high school because how the program is
implemented at those schools is of little relevance to how the program functions as a
magnet program at the elementary level.
       17 As an example, Dr. Dalcourt explained that for students in the STEM program,

a science lesson about erosion may include an activity like having students build a dam
and asking them to design it such that it could hold a certain amount of water or prevent
other materials from getting through. 3/25/21 Rough Tr. 275:5-14 (Dalcourt).


                                            30
supplemental curriculum is also used at SMP. Id. Students at ELC and SMP receive

approximately forty-five minutes of time in a STEM lab each week. 3/23/21 Rough Tr.

227:10-17 (Sylvester). This lab consists of lessons in coding or using Lego toys to do

robotics. Id. at 228:12-229:10.

       At SMP, there is an after-school STEM club in which students can participate. Id.

at 233:17-20. The club meets after school several times per week and the District

provides transportation for participating students. Id. at 234:17-21. Sylvester estimated

that the club had approximately fifty-five students participating in grades 3 through 5.

Id. at 234:9-16. Of those students, approximately 90% are Black and 10% are white,

compared to the school enrollment being approximately 70% Black and 28% white. Id.

at 235:11-14; Record Document 409-1 at 3. This indicates that the STEM club is not

contributing to desegregation at SMP.

       When the District first implemented the STEM program, Dr. Dalcourt,

Superintendent Blanchard, and school principals were tasked with promoting the program

as a tool to promote M-to-M transfers. 3/26/21 Rough Tr. 58:11-59:9 (Blanchard). As

part of the initial promotions, the District sent letters to parents, made Jcalls, advertised

in the newspaper, and organized meetings about the STEM program in schools such as

Teche Elementary, Cecilia Primary, Parks Primary, Catahoula, and SMP. 3/25/21 Rough

Tr. 265:4-16 (Dalcourt); 3/26/21 Rough Tr. 51:17-25 (Blanchard). At the meetings, the

SMP principal at the time had a presentation about the program, a sample of robots the

students would work with, teachers from the program present to discuss what they would

be teaching, and students present to demonstrate what they were doing in class. 3/26/21




                                             31
Rough Tr. 51:19-52:6 (Blanchard). The next year, the District did not hold those

meetings, but did hold an open house at SMP. Id. at 52:14-17; 3/23/21 Rough Tr. 169:24-

170:5 (Francis). Open houses have not continued in subsequent years. 3/26/21 Rough

Tr. 172:2-10 (Blanchard).

      The District also operated a STEM summer program at SMP when it began the

STEM program. In the first summer, the program had high participation by a racially

diverse group of students, and parents had positive feedback about the program. Id. at

52:14-53:5. By the time the program ended, however, it was past the deadline for families

to utilize the M-to-M program to have their students attend SMP that school year. Id. at

54:20-24. In the second summer, the District informed parents that students attending

the summer program would be required to use the M-to-M program to enroll their children

in SMP for the school year after the summer program. Id. at 55:1-10. Interest in the

summer program then dropped. Id.

      After the second summer, in the spring of 2018, the District organized field trips

for students at other elementary schools to visit SMP to see the STEM program in hopes

that students would express interest in attending to their parents. 3/25/21 Rough Tr.

288:14-18 (Dalcourt); 3/23/21 Rough Tr. 170:24-171:1 (Francis); 3/26/1 Rough Tr. 57:2-

10 (Blanchard). Students from Catahoula spent a longer time at SMP seeing the program.

3/26/21 Rough Tr. 57:20-24 (Blanchard).

      After the initial advertising efforts organized by the District, officials such as Dr.

Dalcourt ceded responsibility for promoting the M-to-M program as a desegregation tool.

3/25/21 Rough Tr. 266:25-267:9 (Dalcourt). Superintendent Blanchard is now the District




                                            32
official in charge of recruitment to the STEM program to facilitate M-to-M transfers, but

the responsibilities have largely been left to school principals, who have received no

training in promoting the program. 3/26/21 Rough Tr. 59:6-17 (Blanchard); 3/25/21

Rough Tr. 267:10-13 (Dalcourt); 3/23/21 Rough Tr. 225:21-226:2 (Sylvester). The

principal of Catahoula, Tiffany Francis, testified that she tells parents about the STEM

program and the M-to-M transfer program at least once per year at meetings scheduled

for other purposes. 3/23/21 Rough Tr. 172:4-19 (Francis). However, she has no

brochures or other tangible information at Catahoula that she can give to parents who

express interest in the STEM program. Id. at 173:10-17. Francis has not hosted events

or tours at Catahoula to encourage families to use the M-to-M transfer program to attend

Catahoula. Id. at 173:25-174:6.

       Lisa Sylvester, the SMP principal since fall 2018, testified that in her time as

principal, the District has not hosted any events, tours, or information sessions at SMP

intended to recruit white families to use the M-to-M program to transfer into SMP. 3/23/21

Rough Tr. 224:24-225:20 (Sylvester). Notably, when directly asked multiple times what

makes the STEM program at SMP unique, Ms. Sylvester failed to mention the

incorporation of any supplemental curriculum into science classes at the school. 3/23/21

Rough Tr. 232:10-233:20 (Sylvester). This oversight or lack of knowledge demonstrates

the lack of training for principals tasked with talking to families about the program.

       As previously detailed, these efforts were not successful. Since fall 2016, one white

student has used the M-to-M program to transfer from Catahoula to SMP and two Black

students have used the M-to-M program to transfer from SMP to Catahoula. 3/23/21




                                            33
Rough Tr. 167:2-10 (Francis). Since the STEM Academy began in fall 2017, less than five

white students have transferred from Catahoula (or elsewhere) into SMP or ELC. 3/23/21

Rough Tr. 222:17-223:19 (Sylvester); 3/23/21 Rough Tr. 166:23-167:21 (Francis);

3/24/21 Rough Tr. 175:6-13 (Frankenberg). The District does not track whether a student

is using an M-to-M transfer to take advantage of the STEM program. 3/25/21 Rough Tr.

240:16-22 (Wiltz).

      Superintendent Blanchard opined that the STEM program was not successful at

drawing students to SMP for a variety of reasons. First, for students in locations such as

Cecilia, the twenty-mile distance between the two schools is too far. 3/26/21 Rough Tr.

64:10-19 (Blanchard). Second, while Parks Primary is closer to SMP, Parks Primary has

an “A” accountability rating and SMP has a “C” rating, so parents would rather their

students attend Parks Primary. Id. at 65:20-66:4. Third, Superintendent Blanchard opined

that even though Catahoula is also a “C” rated school, the school is popular in the

community and therefore Catahoula families are not willing to send their children to SMP.

Id. at 66:5-20. Finally, he explained that the St. Martinville community has “controversy”

that may make parents hesitant to send their children there. Id. at 67:6-20. For example,

he stated that in the last year, gun violence near ELC has resulted in the school being

locked down multiple times. Id. at 68:7-17.

      The District has made only de minimis efforts to formally evaluate why the STEM

program is not successfully attracting families to St. Martinville schools, though. The

District conducted a survey regarding the program for the first time in the spring or fall

of 2019. 3/26/21 Rough Tr. 61:10-62:1, 169:13-19 (Blanchard). The survey was intended




                                           34
to determine whether there was a different type of program—like music, fine arts, or

Montessori—that would receive more interest from families in the District. Id. at 61:10-

21. The survey was sent to families at all schools qualifying to use the M-to-M program

to attend one of the schools in St. Martinville. Id. at 62:2-5. Even using Jcalls reminding

parents to respond to the survey, the response rate was under 25%. Id. at 62:5-15. The

District has not considered modifications to the STEM program or considered developing

a different magnet program. Id. at 171:11-23.

       5. The District’s Post-Unitary Status Plans

       The District Superintendent of Schools since September 2018, Allen Blanchard,

testified at the hearing. 3/26/21 Rough Tr. 19:16-19 (Blanchard). Superintendent

Blanchard has an undergraduate degree from the University of Southwestern Louisiana

(now called the University of Louisiana Lafayette), a Master of Arts in supervision, a

certification in administration, and a certification to be a superintendent. Id. at 11:17-

12:3. Prior to becoming the Superintendent, Blanchard worked as a math teacher at

Breaux Bridge High School, assistant principal and principal at Cecilia Junior High,

elementary supervisor for the District, and Director of Operations and Human Capital for

the District. Id. at 12:9-22. Superintendent Blanchard, a white man, has lived in St. Martin

Parish his entire life. Id. at 11:9-10, 13:2-4. Superintendent Blanchard demonstrated a

deep knowledge of the operations of the District. He was a candid and forthright witness

who would admit facts unfavorable to the District’s position during his testimony.

       Superintendent Blanchard testified that the District plans to keep the current

attendance zone changes after being declared unitary. 3/26/21 Rough Tr. 180:8-12




                                            35
(Blanchard). The District will also allow those students currently using the M-to-M

program to remain in their transfer school until they complete the highest grade offered

at that school. Id. at 175:8-15. Nevertheless, he was also candid with the Court in

admitting that, because the District is no longer obligated to after being declared unitary,

the District does not plan to provide those students with transportation to the accepting

school beginning the school year after the District is declared unitary. Id. at 172:17-

173:17.

       The District has not modeled what its demographics would be without the M-to-M

transfers, and it has not considered proposals such as geography-based transfers

between the Parks and St. Martinville Zones. Id. at 175:25-176:8. Superintendent

Blanchard admitted that the District has no other plans to maintain the levels of

desegregation the District has achieved after being declared unitary. Id. at 176:4-16.

       6. Expert Testimony

          i.   Michael Hefner

       In the area of student assignment, both parties presented expert testimony. The

District’s expert, Michael Hefner, was tendered as an expert in census data, mapping,

demographics, and the effectiveness of the District’s M-to-M transfers and STEM program

as desegregative tools. 3/25/21 Rough Tr. 78:1-9 (Hefner). He earned a bachelor’s

degree in business administration from the University of Southwestern Louisiana in 1978

and an online juris doctorate from Concord Law School in 2008. Id. at 73:23-25, 78:10-

17; Record Document 400-26 at 9-17. He has been retained as an expert by school

districts in numerous school desegregation cases in the State of Louisiana, including




                                            36
Evangeline Parish, Bossier Parish, DeSoto Parish, and St. Mary Parish. Record Document

400-26 at 9-10. The Department of Justice has retained Mr. Hefner as an expert in two

school desegregation cases in Louisiana where his student assignment plans were utilized

and the districts were later declared unitary. Id. at 10. Mr. Hefner was a member of the

school board in Lafayette Parish, which neighbors St. Martin Parish, from 1990 to 2010.

Record Document 400-26 at 16.

       In 2015, Mr. Hefner was involved in drafting the attendance plan adopted by the

Court in the Student Assignment Consent Order that went into effect for the 2016-2017

school year. 3/25/21 Rough Tr. 79:7-21, 80:21-81:6 (Hefner). In 2020, he was asked to

review the effects of the rezoning and M-to-M transfer program. Mr. Hefner explained

that in 2015, the residency demographics of ten schools in the District fell outside the +/-

15% standard.18 Id. at 85:15-87:8. By October 2019, rezoning and M-to-M transfers

brought the actual enrollment at six of the ten schools into compliance. Id. at 89:23-90:6.

       He admitted that the rezoning and M-to-M transfers were not successful in bringing

ELC, SMP, or Catahoula within the +/- 15% standard. Id. at 92:5-11. However, Mr. Hefner



       18  Mr. Hefner’s opinion relied on three main categories of data: actual student
enrollment data, residency demographic data, and Census population data. Actual
enrollment data refers to the number of students actually attending a school. Per the
Student Assignment Consent Order, this data is used to determine whether a school is in
compliance with the +/- 15% standard. Record Document 211-1 at 10-11. Residency
demographic data tracks the residency of students attending any school in the District.
3/25/21 Rough Tr. 83:23-84:1, 87:1-9, 141:1-20 (Hefner). The residency demographics
for a particular school reveal the number and race of students zoned to that school based
on students’ home address, but does not necessarily correlate to the number of students
actually enrolled at a particular school because students can use transfers, like M-to-M
transfers, to attend a school they are not zoned to attend. Census population data looks
at the overall population, not just school age children or students enrolled in the District.
3/25/21 Rough Tr. 98:1-22 (Hefner).


                                             37
highlighted that there had been improvement in the diversity of the enrollment at two of

the three schools. Id. at 92:17-21. The Black student enrollment at Catahoula increased

by 11 percentage points between 2015 and 2019—going from approximately 7% (16

students) in October 2015 to 17.5% (24 students) in October 2019. Id. at 92:22-93:2;

Record Documents 400-26 at 3 and 409-1. Similarly, Mr. Hefner reviewed trends for SMP

and ELC. 3/25/21 Rough Tr. 95:13-17 (Hefner). At ELC, the Black student enrollment

increased 3 percentage points, from 67% (268 students) in October 2015 to 70.4% (250

students) in October 2019. Record Documents 400-26 at 3 and 409-1. At SMP, the Black

student enrollment decreased by 2 percentage points, from 70.9% (431 students) in

October 2015 to 68.8% (331 students) in October 2019. Id.

             Mr. Hefner attributed the changes in the Catahoula area to rezoning and to

changes in the racial demographics of the population in the area. 3/25/21 Rough Tr.

97:7-98:9 (Hefner). For example, between 2010 and 2017, the Black population increased

by an average of 5.1% in two Census tracts assigned to Catahoula based on Census data

estimates. Id. at 97:24-98:9.

                                                                 Catahoula Area
                                           Changes in Population by Race Census 2010 to 2017 Estimated
                                                                                      Change                                                Change
  Census     Population Population     White       White          2010      2017      White %             2010 Black Black 2017 2017 Black Black %
  Tract        2010      2017 Est.     2010       2017 Est.      White %   White %   2017-2010 Black 2010     %         Est.        %      2017-2010
       201        5116         5352        4803        4735        93.9%     88.5%      -5.4%        219       4.3%        578      10.8%      6.5%
       208        2974         3042        1795        1705        60.4%     56.0%      -4.3%       1094      36.8%       1213      39.9%      3.1%
                  8090         8394        6598        6440        81.6%     76.7%      -4.8%       1313      16.2%       1791      21.3%      5.1%
U.S. Census Bureau Population Counts, Compilation by GPDS, LLC



Record Document 400-26 at 4. He observed similar population trends in the St. Martinville

area—the white resident’s share of the population in St. Martinville grew between 2010

and 2017. 3/25/21 Rough Tr. 100:13-101:1 (Hefner). In two tracts assigned to ELC and




                                                                            38
SMP, the Black share of the population decreased an average of 3.4% between 2010 and

2017. Record Document 400-26 at 5.

                                                               St. Martinville Area
                                           Changes in Population by Race Census 2010 to 2017 Estimated
                                                                                      Change                                                Change
  Census     Population Population     White       White          2010      2017      White %             2010 Black Black 2017 2017 Black Black %
  Tract        2010      2017 Est.     2010       2017 Est.      White %   White %   2017-2010 Black 2010     %         Est.        %      2017-2010
       209          1923       1834         958        1047        49.8%     57.1%       7.3%        910      47.3%        779      42.5%     -4.8%
       206          5752       6325        2467        2565        42.9%     40.6%      -2.3%       3115      54.2%       3220      50.9%     -3.2%
                    7675       8159        3425        3612        44.6%     44.3%      -0.4%       4025      52.4%       3999      49.0%     -3.4%
U.S. Census Bureau Population Counts, Compilation by GPDS, LLC



Id.

              ii.          Dr. Erica Frankenberg

             Plaintiffs’ expert Dr. Erica Frankenberg also testified. Dr. Frankenberg is a tenured

professor at Pennsylvania State University in the College of Education where she is also

appointed to the demography faculty, an affiliate faculty member at Pennsylvania State

University School of Law, and directs the Center for Education Civil Rights. Record

Document 400-7 at 1; 3/24/21 Rough Tr. 150:10-18 (Frankenberg). She received a

doctorate in educational policy from Harvard University, a masters from Harvard

University, and an undergraduate degree from Dartmouth College where she wrote a

thesis focusing on school desegregation in Mobile, Alabama. Record Document 400-7 at

1; 3/24/21 Rough Tr. 150:1-17 (Frankenberg). Dr. Frankenberg’s work focuses on

integration and racial equality within schools, which encompasses both student and

faculty assignment. Id. at 151:23-152:4. She has written extensively about both and has

worked with school districts around the country regarding desegregation plans. Id. at

152:5-153:3. Dr. Frankenberg has been retained as an expert in legal cases before. Id.

at 153:1, 155:18-24. She has worked with Magnet Schools of America. Id. at 154:12-20.




                                                                            39
       Dr. Frankenberg was well-qualified in the fields of student assignment, faculty

assignment, and racial inequality in K to 12 schools. Id. at 155:7-14. She testified

persuasively regarding student assignment in the District and best practices in school

desegregation generally. According to Dr. Frankenberg, the St. Martinville Zone presently

demonstrates several hallmarks of a once-segregated school district. Id. at 166:20-

167:18. First, there is more than one elementary school serving the same grades within

the Zone. Id. at 168:3-8. Second, at those schools, the racial makeup of the students and

faculty is persistently racially identifiable. Id. at 168:1-3. In this case, she observed that

Catahoula, a historically white school, has persistently remained an identifiably white

school and SMP has persistently remained an identifiably Black school.19 Id. at 168:21-

169:4; Record Document 409-1.

       She expressed concern that nearly one-third of Black elementary students continue

to attend identifiably Black schools because literature in school desegregation has long

found that the benefits of integration are especially pronounced when integration occurs

at a younger age. Id. at 165:3-15, 169:23-170:8. She explained that the benefits of

integration accrue to both white and Black children, but for Black children, attending

desegregated schools can lead to higher graduation rates, a higher likelihood of attending

college, and a higher likelihood of gaining employment in a better paying field. Id. at

165:18-166:16.




       19 In her testimony, Dr. Frankenberg adopted the Student Assignment Consent
Order’s definition that a variance of greater than +/- 15% in the racial makeup of a school
from the racial makeup of that grade band in the District as a whole constitutes a “racially
identifiable” school. 3/24/21 Rough Tr. 159:25-160:18 (Frankenberg).


                                             40
      Dr. Frankenberg also reviewed data related to the M-to-M transfer program and

the STEM program and concluded that the M-to-M and STEM programs, as implemented,

were ineffective desegregation tools in the St. Martinville Zone based on the fact that

there was very little change in the racial composition at SMP and little evidence of white

students using M-to-M to transfer to SMP. Id. at 174:25-175:5, 176:7-22. She opined that

the District failed to market those programs in a way best suited to making them

successful. She explained that a good marketing program will provide families with

knowledge about the mechanics of using a transfer and, crucially, information about what

is offered at the accepting school such that a family might find that school desirable. Id.

at 178:16-179:14. Partnership with local community organizations, such as Black

churches, libraries, and doctors’ offices is important to get the entire community to

embrace desegregation solutions. Id. at 181:18-25.

      For the STEM program, she observed a lack of District support in advertising. Id.

at 180:17-20. She explained that leaving too much control of the program and its

advertisement in the hands of the individual school principals may diminish a transfer

program’s success because the principals are often reluctant to encourage students to

leave their school for another. Id. at 180:10-17. Additionally, she observed that the

District had failed to make a sustained advertising effort over time. Id. at 179:25-180:3.

This ongoing push is key to the success of a program because parents’ and students’

interest in a program may change each year. Id. at 181:3-18. Dr. Frankenberg lauded

the District for its idea to create a STEM summer academy at SMP, but she noted that

after the successful first summer, there was very little effort to inform parents about the




                                            41
program—the summer program and the field trips for students did little to inform parents

about the program, which is especially important when working with elementary students

because parents have more input into school choice for students that age. Id. at 179:18-

180:10.

      In addition to marketing failures, Dr. Frankenberg observed that the STEM

program, as currently implemented, is unlikely to be successful as a true “magnet”

program because it is not unique enough from what is offered at other schools in the

District. Id. at 182:25-183:6. She explained that a successful magnet program is often

one where it is apparent from entering the building that the school is doing something

different than other schools in the district. Id. at 184:6-8. Ideally, a magnet program

would incorporate its theme throughout the school and there would be elements

incorporated into what all teachers do. Id. at 184:9-185:1. It also requires extensive

training for teachers and principals at the school. Id. at 184:14-185:9. Dr. Frankenberg

concluded that the STEM program at SMP did not have these characteristics—the program

was not robust enough and she would not call it a “magnet” program as implemented.20

Id. at 185:10-86:12.




      20 Dr. Frankenberg based her opinion on District reports about the M-to-M program
and STEM program, her visit to SMP and Catahoula, and her discussions with principals
at both schools. 3/24/21 Rough Tr. 175:14-24 (Frankenberg). She also heard testimony
at the hearing from SMP principal, Lisa Sylvester, about the program at SMP. Id. at
183:23-25. From this, Dr. Frankenberg expressed that her understanding of the program
was that students attended a robotics lab weekly and that there was a STEM club. Id. at
183:25-184:2. Dr. Frankenberg did not address the fact that Dr. Dalcourt testified that
STEM was incorporated into the science curriculum taught at the school. This does not
change how the Court weighs Dr. Frankenberg’s opinion, however, because the Court
does not find that the testimony regarding supplemental curriculum in the classroom is


                                          42
   D. The District is Not Entitled to Unitary Status

       To achieve unitary status in the area of student assignment, a school system is

not required to have “a racial balance in all of the schools.” Ross v. Hous. Indep. Sch.

Dist., 699 F.2d 218, 227-28 (5th Cir. 1983); Cowan, 748 F.3d at 238. The Supreme Court

has held that “[a]s the de jure violation becomes more remote in time and [ ]

demographic changes intervene, it becomes less likely that a current racial imbalance in

a school district is a vestige of the prior de jure system.” Freeman, 503 U.S. at 496.

Furthermore, “[t]he causal link between current conditions and the prior violation is even

more attenuated if the school district has demonstrated its good faith.” Id. Yet, “[t]he

retention of all-black or virtually all-black schools within a dual system is nonetheless

unacceptable where reasonable alternatives may be implemented.” Cowan, 748 F.3d at

239 (quoting Valley v. Rapides Par. Sch. Bd., 702 F.2d 1221, 1226 (5th Cir. 1983)).

       In this case, the District has failed to achieve unitary status for several reasons.

First, the District has failed to eliminate the vestiges of prior de jure segregation to the

extent practicable. As demonstrated by the data above, the District has failed to achieve

the desegregation goals in multiple elementary schools in the St. Martinville Zone. See

supra Section III.C.1. While as a general rule “[r]acial balance is not to be achieved for

its own sake,” it should be “pursued when racial imbalance has been caused by a

constitutional violation.” Freeman, 503 U.S. at 494 (citing Swann v. Charlotte-

Mecklenburg Bd. of Ed., 402 U.S. 1, 31-32 (1971)).




sufficient to make the school immediately identifiable as a magnet school as described
by Dr. Frankenberg.


                                            43
       Here, the racial imbalance that remains in the St. Martinville Zone is a product of

the previous constitutional violation; the white racial identifiability of Catahoula results

directly from the fact that the District intentionally built the school in a white town for

white students. Lawrence Cnty., 799 F.2d at 1044 (“Patently, during the de jure

segregation era schools were built to accommodate students by race in areas where

population was predominantly of a single race, and as a reasonably inferable result,

parents who thereafter selected a place to live chose to reside near the racially segregated

neighborhood schools.”). Likewise, the extent of the Black racial identifiability of SMP and

ELC is a result of the fact that the District continues to operate Catahoula. Keyes v. Sch.

Dist. No. 1, Denver, Colo., 413 U.S. 189, 208 (1973) (“[I]ntentionally segregative school

board actions in a meaningful portion of a school system, as in this case, creates a

presumption that other segregated schooling within the system is not adventitious.”).

       Importantly, this remaining segregation is not a product of demographic changes.

In Flax v. Potts, the Fifth Circuit examined a district court’s determination that the Fort

Worth, Texas school district had achieved unitary status in student assignment when

fourteen of the district’s ninety-eight schools had student populations that were more

than 80% Black. Flax v. Potts, 915 F.2d 155, 160-61 (5th Cir. 1990). The district court in

that case found that the district’s efforts were successful and concluded that any

remaining racial imbalance was not the result of past or present segregation, but rather

a result of changes in residential housing patterns. Id. at 161. The record before the Fifth

Circuit showed that the population of Forth Worth had decreased by approximately

10,000 between 1970 and 1980, the population of Tarrant County increased by 20%




                                            44
during the same time period, and the school district lost approximately 33,000 white

students between 1968 and 1984. Id. Based on this, the Fifth Circuit concluded that

“[b]ecause those changes occurred during the life of the desegregation plan, they are

reactions to that plan—to the extent that they are not reactions to other social and

economic factors.” Id. at 161-62. Therefore, the school district was “not now required to

take further steps to counter the effects of what may amount to ‘white slight’ to its plan.”

Id. at 162.

       The evidence before this Court is not comparable to Flax. While Catahoula has had

fluctuations in the number of white students enrolled during the period of supervision

and the overall enrollment of the school has fallen, this fluctuation is not similar to that

which occurred in Flax. In fact, the cause of schools in the St. Martinville Zone remaining

racially identifiable is that the demographics have not meaningfully changed during the

period of Court supervision.21

       This makes St. Martin Parish more akin to the situation in Cowan v. Cleveland

School District. Cowan, 748 F.3d at 238-39. In Cowan, the Fifth Circuit stated that:

       The retention of single-race schools may be particularly unacceptable
       where, as here, the district is relatively small, the schools at issue are a
       single junior high school and a single high school, which have never been
       meaningfully desegregated and which are located less than a mile and a
       half away from the only other junior high and high school in the district,



       21 The Court acknowledges that the District’s expert, Michael Hefner, testified that
there have been demographic changes in the St. Martinville Zone between 2010 and
2017. See supra Section III.B.6.i. However, that only further supports the Court’s point.
Even crediting Mr. Hefner’s testimony regarding demographic changes, the simple fact
remains that these changes have not resulted in a single elementary school in the St.
Martinville Zone coming close to having a student population within the +/- 15%
standard.


                                            45
       and where the original purpose of this configuration of schools was to
       segregate the races.

Cowan, 748 F.3d at 238-39. Like in Cowan, St. Martin Parish is a relatively small school

district, only two elementary schools22 are at issue, those schools have never been

meaningfully desegregated, and the original purpose of the configuration of elementary

schools in the St. Martinville Zone was to segregate races. The elementary schools in the

St. Martinville Zone are approximately twelve miles apart, which is undoubtedly further

apart than the schools at issue in Cowan, but the District is already transporting older

students in Catahoula to the schools located in St. Martinville without issue. Thus, the

ongoing vestige of de jure segregation in the St. Martinville Zone is not one that is

excusable due to demographic change and is best comparable to type of ongoing

segregation the Fifth Circuit described as “particularly unacceptable” in Cowan.

       Second, the District is not entitled to unitary status because it has failed to show

that it complied with the Student Assignment Consent Order in good faith. As required

by the Student Assignment Consent Order, the District began advertising its M-to-M

program. The advertisements did little more than inform parents that M-to-M transfers

were an option. The District also imposed barriers, like the notarization requirement, that

were not required by the Consent Order.23 Nevertheless, in some attendance zones, like



       22  As previously noted, ELC and SMP are essentially one elementary school located
on two campuses. Therefore the “two” schools at issue are 1) Catahoula and 2) ELC and
SMP.
        23 The District objects to the Court considering the notary requirement because

Plaintiffs never objected to this practice in the years the District was operating under the
Student Assignment Consent Order. Record Document 406 at 18-19. It notes that the
Student Assignment Consent Order contains a waiver provision stating that if the Plaintiff-
Parties fail to raise an objection within 45 days, the objection is “deemed waived and a


                                            46
the Parks Zone, the District’s advertisements were sufficient to attract numerous students

to transfer and have the program achieve its goals. In the St. Martinville Zone, though,

this was not the case.

       To the District’s credit, after recognizing that its efforts were not yielding results

in the St. Martinville Zone, it decided to implement a STEM program there. However, the

District failed to support and advertise this program in such a way that it was likely to be

an effective desegregation tool. The District implemented the STEM program without

surveying families about their interest in the STEM theme and did not evaluate whether

another magnet theme might be more successful. The fact that there have been so few

transfers into SMP since implementation of the program and the fact that the STEM club

at SMP is more racially isolated than the overall enrollment of the school suggests that

the theme may not be one that interests families, or at least not enough that the theme

functions as an effective desegregation tool.

       The District also failed to implement the STEM program in a way that meaningfully

differentiates SMP from other schools in the District. Unfortunately, after the District saw

little success in attracting families to the STEM program in the first two years, it effectively



presumption of compliance for the proceeding reporting period will be applied.” Id. at 18
(quoting Record Document 211-1 at 25-26). Therefore, it argues, the Plaintiff-Parties
waived this issue by failing to raise it before the hearing on the motion for unitary status.
Id. Plaintiffs contend that the numerous oral and written objections lodged by the
Plaintiff-Parties during the period of supervision were sufficient to preserve their
objections in the area of student assignment. Record Document 404 at 44. In any event,
the Court does not rely on the notary requirement alone as evidence that the District has
failed to carry its burden of showing good-faith compliance and the failure to object,
standing alone, is “insufficient to satisfy [the District’s] burden of proving [its] good faith
compliance.” United States v. Mississippi, No. 70-4706, 2014 WL 11290897 at * 3 (S.D.
Miss. Apr. 30, 2014).


                                              47
gave up on promoting the program as a desegregative tool and largely has not advertised

the program since 2018. For example, the District has not provided the Catahoula or the

SMP principals with the training, knowledge, or recruitment materials necessary to

promote the STEM program, it has not held any recent open houses for parents to see

SMP, and it has not included information about the STEM program on the M-to-M section

of its website so parents interested in M-to-M can see the programmatic offerings at SMP.

      Third, the District is not entitled to unitary status because it has not demonstrated

a good-faith ongoing commitment to integration. While the District intends to allow those

students currently using an M-to-M transfer to continue attending the transfer school until

they complete the highest grade offered at the school, the District intends to stop

providing free transportation to those students because it is no longer obligated to.

Further, the District has failed to so much as consider permissible options to maintain the

current levels of desegregation after it is declared unitary.24 This is important for two

reasons. First, the Student Assignment Consent Order expressly requires that the parties

work together to “agree to a legally adequate student transfer policy to continue the

promotion of desegregative student transfers at the end of the consent order.” Record

Document 211-1 at 16. No new transfer policy or other method of promoting

desegregative student transfers has been even considered by the District. Thus, the




      24  The Court recognizes that the District will not be permitted to continue the M-
to-M program after it is declared unitary. See Parents Involved in Cmty. Schs. v. Seattle
Sch. Dist. No. 1, 551 U.S. 701, 710-11 (2007). This does not preclude the District from
considering whether there are options that would be permissible. See, e.g. Lewis v.
Ascension Par. Sch. Bd., 806 F.3d 344, 357-58 (5th Cir. 2015); Spurlock v. Fox, 716 F.3d
383, 385, 402-03 (6th Cir. 2013).


                                            48
   District’s failure to consider whether there are legally permissible options is a violation of

   the terms of the Consent Order. Second, M-to-M transfers are responsible for

   desegregating the Parks Zone. Hence, it follows that without a plan to allow some form

   of transfers to continue after the District is unitary, the Parks Zone will re-segregate within

   a few years as those students currently using the M-to-M transfer age out of their school

   or voluntarily stop using the transfer because transportation is no longer available.

          For these reasons, the Court concludes that the District has not achieved unitary

   status in the area of student assignment and Defendant’s motion for unitary status

   [Record Document 365] is DENIED. The Court must next consider whether further relief

   in the area of student assignment is warranted.

IV.   Further Relief—Student Assignment

      A. The Requested Relief

          Plaintiffs moved for further relief to eliminate the vestiges of the prior de jure

   segregation in the St. Martinville Zone. Record Document 374. They urge the Court to

   order that the District close Catahoula and have those students attend ELC and SMP in

   St. Martinville instead. Record Document 404. They propose that the Court order the

   District to implement a more robust magnet program at ELC and SMP in conjunction with

   closing Catahoula. Id. Finally, they request that the Court order the District to “pilot a

   race-neutral desegregative transfer program between the Parks Zone and the St.

   Martinville Zone and provide participants with free transportation.” Record Document 404

   at 54. The United States joins in Plaintiffs’ request that the Court close Catahoula. Record

   Document 401. It does not advocate for an order that the District implement a magnet




                                                 49
program or for an order that the District pilot a race-neutral desegregative transfer

program. Id.

       The District opposes all proposals. It contends that Catahoula is naturally

desegregating as the racial makeup of the population in the area changes. Record

Document 403. At most, the District argues that attendance boundaries for Catahoula,

ELC, and SMP could be redrawn a second time to assist the desegregation efforts. Id. at

3-7.

   B. Facts

       The Court heard testimony from two experts regarding the proposals. Plaintiffs’

expert, Dr. Erica Frankenberg, recommended that the District close Catahoula and send

those students to ELC and SMP. She also recommended that the District implement a

robust magnet program in the St. Martinville Zone and that the District consider a

geography based optional or flexible attendance zone between the Parks Zone and the

St. Martinville Zone.

       Defendant’s expert, Michael Hefner, opined in February 2020 that the District could

redraw attendance boundaries between SMP and Catahoula to further desegregation at

Catahoula. In October 2020, he modified his opinion and no longer recommends any

changes to the attendance zones because he believes that Catahoula is naturally

desegregating by virtue of population changes in the Catahoula and St. Martinville areas.

Representatives from the District, SMP, and Catahoula also testified about the impact

closing Catahoula could have on the community and about how the District might

accommodate students currently attending Catahoula if the school were to close.




                                           50
      1. Testimony of Dr. Erica Frankenberg—Closing                    Catahoula     and
         Implementing a Magnet Program

      Dr. Frankenberg recommended that the best way to eliminate the ongoing vestiges

of de jure segregation in the St. Martinville Zone is to 1) close Catahoula and have those

students attend SMP and ELC and 2) more robustly implement a magnet program at ELC

and SMP. 3/24/21 Rough Tr. 186:15-19 (Frankenberg). Dr. Frankenberg discussed details

about each recommendation individually and the cumulative effect of adopting both

recommendations together.

      The Court turns first to the recommendation that the District close Catahoula.

Ultimately, Dr. Frankenberg explained that the efforts to date had been ineffective at

desegregating any of the elementary schools in the St. Martinville Zone. Id. at 189:11-

22. She concluded that having two options for each elementary grade in the Zone will

make it difficult to desegregate the schools, especially SMP and ELC. Id. at 189:19-22.

Therefore, she recommended closing Catahoula and rezoning those students to attend

SMP and ELC. Id. at 189:11-22. She noted that when the District moved all grade 6 to 8

students in the St. Martinville Zone to St. Martinville Junior High (“SMJH”) instead of

having students in those grades attend both SMJH and Catahoula, SMJH was no longer

racially identifiable. Id. at 189:23-190:5; Record Document 409-1. In other words, having

all students in the St. Martinville Zone attend grades 6 to 8 at SMJH successfully

integrated the middle schools in the Zone.

      Dr. Frankenberg admitted that closing Catahoula would not certainly result in SMP

and ELC ceasing to be racially identifiable schools. For example, she estimated that if

every student currently enrolled at Catahoula instead attended ELC or SMP, ELC would


                                             51
increase from 322 students to 382 students and go from having a student enrollment

that is 20.2 percentage points more Black than the racial makeup of elementary students

in the District to an enrollment that is 15 percentage points more Black. Record

Documents 409-1 at 3 and 400-22; 3/24/21 Rough Tr. 190:25-191:2 (Frankenberg). At

SMP, the student population would increase from 430 students to 522 students, and the

school would go from having a student enrollment that is 23.1 percentage points more

Black than the racial makeup of all elementary students enrolled in the District to an

enrollment that is 16.4 percentage points more Black. Record Documents 409-1 at 3 and

400-22; 3/24/21 Rough Tr. 191:4-6 (Frankenberg).

                Projected SMP/ELC - Student Enrollment (Based on Joint Ex. 1)
        Total Elementary Schools            White   Black        Other        +/-
             (3,565 students)               49.9% 45.9%          4.3%
                                           (1,773) (1,631)       (152)
     Early Learning Center (382)            35.9%   61%          3.1%       + 15 B
                                            (137)   (233)         (12)
     St. Martinville Primary (522)          35.1% 62.3%          2.7%      + 16.4 B
                                            (183)   (325)         (14)

Record Document 400-22. Nevertheless, she opined that this improvement was better

than the alternative of allowing higher levels of segregation to continue, especially given

that the segregation was occurring among elementary students and the benefit of

desegregations accrues most acutely to younger students. 3/24/21 Rough Tr. 164:20-

165:15, 263:3-11 (Frankenberg).

       That closing Catahoula would not result in ELC and SMP coming within the +/-

15% desegregation standard is one of the reasons that Dr. Frankenberg also

recommended that the District implement a stronger magnet program at ELC and SMP.



                                            52
Dr. Frankenberg testified that a more robust magnet program could have two main

benefits. First, it could attract additional white students to SMP, thus assisting with

desegregation efforts and bringing SMP within the +/- 15% range. Id. at 200:17-23.

Second, a successful magnet program could help bring the St. Martinville and Catahoula

communities together should Catahoula be closed. Id.

      Dr. Frankenberg made numerous suggestions regarding what the District would

need to include in a successful magnet program. Id. at 203:4-209:23. For example, she

recommended that the District ensure that all students at the school have access to the

program, that there be no admission criteria to the magnet school, that the District have

incremental annual desegregation goals for the school, that the District apply for federal

funding for the program, that the District take a centralized approach to advertising the

magnet program, that the District continue offering free transportation for students

transferring into the school, that the District identify a theme that interests both white

and Black families, that staff and faculty at the school be diverse and trained in working

with diverse families, and that the District consider offering enrollment to some out-of-

District students. Id. Dr. Frankenberg made no recommendation as to what magnet

school theme may be successful in the District. Instead, she recommended that the

District take steps to determine what themes interested parents in the District. Id. at

207:25-208:12.

      2. Testimony of Dr. Erica Frankenberg—Optional Attendance Zones

      Dr. Frankenberg testified regarding a proposal to create an optional attendance

zone between the St. Martinville and Parks Zones. 3/24/21 Rough Tr. 186:22-187:14




                                           53
(Frankenberg). She explained that this plan can be implemented in one of two ways. Id.

at 215:3-4. First, the District could designate a geographic area between the St.

Martinville and Parks Zones where families would choose which school their children

attend. Id. at 215:4-6. Alternatively, the District could assign each student to a default

school and allow students living in certain areas to have priority for a transfer with free

transportation to the other Zone. Id. at 215:6-11.

       Dr. Frankenberg opined that the optional attendance zone was a method available

to maintain the desegregation at schools like Parks Primary even after the District is

declared unitary. Id. at 187:3-11. She explained that this type of plan has the added

benefit of reducing the burden of transporting students because all transfers would come

from a smaller geographic area. Id. at 215:14-19. Further, if Black students in the optional

attendance zone took the opportunity to attend Parks Primary instead of SMP, this would

create additional space for white students who wanted to take advantage of the magnet

program at SMP. Id. at 187:8-14. Hence, the optional attendance zone could have the

added benefit of assisting desegregation efforts at SMP.

       3. Testimony of Michael Hefner

       The Court also heard testimony from the District’s expert Michael Hefner.

Compared to Dr. Frankenberg’s testimony, Mr. Hefner’s testimony regarding potential

further relief was less helpful to the Court. His qualifications are limited to maps and

demographic data. He has no formal training in education policy. At times, his testimony




                                            54
was argumentative and conclusionary.25 The data Mr. Hefner presented was not always

directly responsive to the issues under consideration by the Court. When he was

questioned regarding his methodology, he became defensive. Thus, his opinions

regarding the best options to desegregate the St. Martinville Zone were less persuasive

than Dr. Frankenberg’s.

       As previously detailed, in February 2020 Mr. Hefner reviewed Census demographic

data in the St. Martinville Zone and observed that an increasing share of the Catahoula

population was Black and an increasing share of St. Martinville’s population was white.

See supra Section III.C.6.i. Nevertheless, in February 2020 Mr. Hefner suggested a

change in zoning between SMP and Catahoula to assist desegregation efforts at

Catahoula. Record Document 400-26 at 7; 3/25/21 Rough Tr. 117:5-15 (Hefner). The

proposed plan would move the border between SMP and Catahoula by approximately two

miles such that more Black students currently attending SMP would instead attend

Catahoula. 3/25/21 Rough Tr. 113:1-10, 118:14-22 (Hefner). Based on residential data,

Mr. Hefner estimated that this boundary change would result in more Black students

being zoned to attend Catahoula, thereby increasing the percentage of Black students in

grades pre-K to 5 at Catahoula to approximately 37%. Id. at 118:18-22.; Record




       25  For example, Mr. Hefner opined that closing schools in a small community can
be “traumatic” and began to discuss the history of Catahoula dating back to the 1920s.
3/25/21 Rough Tr. 157:15-23 (Hefner). When Plaintiffs’ counsel objected that Mr. Hefner
is not qualified to testify about the history of the District, Mr. Hefner responded directly
to Plaintiffs’ counsel that this information was in his report and subsequently apologized
to the Court because he “gets a little passionate about these things.” Id. at 157:24-
158:17.


                                            55
Document 400-26 at 8. Stated differently, he predicted that this zone change would result

in Catahoula coming within the +/- 15% desegregation standard.

      Crucially, the 37% estimate was based on the residential data for the Catahoula

area; it was not based on actual enrollment data, which is the data used to judge

desegregation efforts per the Student Assignment Consent Order. 3/25/21 Rough Tr.

175:25-176:3 (Hefner); Record Documents 211-1 at 11 and 400-26 at 8. Mr. Hefner

explained that because there is not a high number of M-to-M transfers between SMP and

Catahoula, enrollment data would not likely differ from estimates based on residential

data. 3/25/21 Rough Tr. 131:20-132:12, 176:9-17, 181:10-21 (Hefner). However, when

Mr. Hefner’s calculations using residential data for the 2020-2021 school year were

compared with the actual enrollment at Catahoula for the same year, the data was off by

about 14%.26 Id. at 178:19-179:14. Thus, the Court cannot conclude from Mr. Hefner’s

residential data that the actual enrollment at Catahoula would certainly come within the

+/- 15% standard if the zone modifications were implemented.




      26  Mr. Hefner calculated that 150 students in grades pre-K to 5 were zoned to
attend Catahoula as of October 1, 2020 with the current zoning in effect. Record
Document 400-27; 3/25/21 Rough Tr. 177:2-4 (Hefner). The actual enrollment at
Catahoula for students in grades pre-k to 5 for 2020-2021 school year was only 130—96
white students, 4 “other” race students, and 30 Black students. Record Document 400-9
at 3; 3/25/21 Rough Tr. 177:5-178:13 (Hefner). Mr. Hefner provided no explanation for
this discrepancy, and the Court heard no other evidence which would explain where the
twenty students zoned to Catahoula per Mr. Hefner’s residential demographic data attend
school. For example, testimony at the hearing clearly established that those twenty
elementary students are not using an M-to-M transfer to attend ELC or SMP and there
was no testimony about a sizeable number of students from Catahoula using the M-to-M
transfer program to attend a different elementary school in the District.


                                           56
      Even if the zone changes would result in Catahoula’s enrollment coming within the

standard, Mr. Hefner did not foresee that the zone changes would make any meaningful

changes to the racial makeup of ELC and SMP because the change in student attendance

would not be large enough given that ELC and SMP have more students enrolled. 3/25/21

Rough Tr. 119:9-23, 123:8-12, 124:8-11 (Hefner). Additionally, he explained that the

SMP attendance area was demographically isolated and redrawing boundary lines to

include additional neighborhoods around the school would not have a meaningful impact

on the racial makeup of the school because the neighborhoods which could be included

in a changed zone are themselves racially diverse. Id. at 153:14-154:15. Adding those

neighborhoods would therefore do little to affect the ratio of Black and white student

enrollment at SMP. Id.

      In October 2020, though, Mr. Hefner altered his recommendation. Id. at 134:3-6.

He justified this change in opinion by explaining that in February 2020, his review of the

residential demographic data revealed that there may be a “flattening” in the

demographic changes he observed in Catahoula. Id. at 134:8-13, 140:7-21. In October

2020 he received updated student data which he used to recalculate the residential

demographics in the District. Id. at 140:10-15. From that residential demographic data,

he concluded that his concerns about flattening residential demographic trends in

Catahoula were unfounded, and the Catahoula attendance area would likely continue

desegregating naturally without further intervention. Id. at 134:12-18, 140:15-25. He

therefore altered his opinion to recommend that no additional zone changes are needed

to bring the school into compliance, though he did admit that the trends should be




                                           57
monitored. Id. at 183:15-22. He opined that Catahoula’s increasing Black population “in

the coming years” “should” be “getting it closer” to being within the +/- 15% standard.

Id. at 134:18-21.

       Mr. Hefner presented numerous drawbacks to Dr. Frankenberg’s recommendation

that the District close Catahoula. First, he noted that even if Catahoula was closed and

every student currently at Catahoula instead attended ELC and SMP, those schools would

still fall outside the +/- 15% desegregation standard and, therefore, remain identifiably

Black schools. Id. at 126:17-20. Second, he cast doubt on the expectation that every

student currently at Catahoula would indeed attend ELC or SMP were Catahoula to close.

Mr. Hefner observed that between October 2015 and October 2019, enrollment at

Catahoula decreased from 236 students to 137 students, however his observations did

not distinguish what amount of that decrease was due to grades 6 to 8 being removed

from the school and what portion of the decrease was due to other factors. Id. at 94:1-

6, 171:15-173:2. Thus, the Court cannot rely on this data as clear support for the

proposition that Catahoula students will exit the District instead of transferring to ELC or

SMP. During this same time period, enrollment at ELC decreased from 398 students to

358 students, and enrollment at SMP decreased from 608 students to 481 students. Id.

at 94:10-20. This decrease in enrollment at ELC and SMP was not caused by the

reassignment of any grades.




                                            58
                                              St. Martin Parish Schools Enrollment
                                                     Demographic Changes
                                                       SY2015 to SY2019
            School                     October 1, 2015           October 1, 2019      Change SY2015-SY2019
                                 Enrollment White% Black % Enrollment White% Black % Enrollment White% Black %
Catahoula ES                236 (PK-8)            92%         7% 137(PK-5)      78.8%      17.5%          -99   -13%       11%
ELC PK-1                           398            30%        67%       358      27.1%      70.4%          -40    -3%        3%
St. Martinville Primary 2-5        608            26%        71%       481      28.1%      68.8%         -127     2%       -2%
Enrollment Data from St. Martin Parish School Board, Compilation by GPDS, LLC


  Record Document 400-26 at 3. He then reviewed the change in percentages of students

  living in the Catahoula and St. Martinville areas who were enrolled in private schools

  between 2010 and 2017. 3/25/21 Rough Tr. 103:4-9 (Hefner).

                                               St. Martinville Area
                              Changes in K-12 School Enrollments 2010 Census to 2017
                                                    Estimated
              Enrolled                           Enrolled                                  Change K-      Change       Change
             in School      K-12 %       K-12 % in School           K-12 %      K-12 %          1          Public      Private
                                                                                                2
 Census         K-12         Public       Private        K-12         Public    Private    Enrollment     % 2017-      % 2017-
 Tract          2017          2017         2017          2010          2010      2010       2017-2010      2010        2010
      209          360      62.20%        37.80%            296       81.8%      18.2%              64 -19.60%          19.6%
      206         1821      81.70%        18.30%           1045       86.8%      13.2%             776 -5.10%            5.1%

                                                Catahoula Area
                              Changes in K-12 School Enrollments 2010 Census to 2017
                                                    Estimated
              Enrolled                                 Enrolled                             Change K-      Change      Change
             in School      K-12 %        K-12 %      in School      K-12 %     K-12 %           1         Public      Private
                                                                                                 2
 Census          K-12        Public       Private         K-12         Public    Private    Enrollment     % 2017-     % 2017-
 Tract           2017         2017         2017           2010          2010      2010       2017-2010      2010        2010
      201            781     60.10%        39.90%           1215        88.6%     11.4%            -434 -28.50%         28.5%
      208            462     82.90%        17.10%            712        84.1%     15.9%            -250 -1.20%           1.2%
U.S. Census Bureau 2010 Census, ACS 2017 5 Year Avg. File S1401. Compilation by GPDS, LLC


  Record Document 400-26 at 6. He explained that between 2010 and 2017, one area of

  the ELC and SMP attendance area saw a nearly 20% increase in students leaving public

  school and enrolling in private school while one area in the Catahoula attendance area




                                                                   59
had a nearly 30% increase in students attending private school.27 Id.; 3/25/21 Rough Tr.

103:16-104:17, 109:19-110:5 (Hefner).

      Third, he noted that the distance between ELC and Catahoula is approximately 12

miles and the distance between Catahoula and SMP is approximately 11.3 miles. 3/25/21

Rough Tr. 131:2-14 (Hefner). However, he also admitted that one of the biggest private

schools in the area, St. Bernard parochial school, is 16 miles from Catahoula. Id. at

191:17-192:8. This is significant because Mr. Hefner suggested that this school is one

that students from Catahoula may choose to attend if they did not want to attend ELC or

SMP. Id. at 104:20-105:7, 106:21-107:3.

      Ultimately, Mr. Hefner opined that closing Catahoula was unnecessary as a

desegregation tool given that the school was naturally desegregating over time. Id. at

153:9-13. The basis for this opinion is weak. He reached that conclusion by looking at a

snapshot of Census data population percentages by race of people living in the Catahoula

and St. Martinville areas from 2010 to 2017 and from residential demographic data.

Neither of these data points necessarily correlate to the actual student enrollment at a

school, which is the data used for purposes of the Student Assignment Consent Order

+/- 15% desegregation standard. 3/25/21 Rough Tr. 179:24-180:1 (Hefner). In fact, in

this case, Mr. Hefner’s 2020-2021 school year residential demographic data for the



      27  Mr. Hefner stated that the “normal” rate of change in students going from public
school to private school is between 1% and 3%. 3/25/21 Rough Tr. 106:1-10. While Mr.
Hefner had no evidence of why students were choosing private school at such a high
rate, he speculated that it may be due to uncertainty regarding whether Catahoula would
remain open. Id. at 106:15-21. If parents are uncertain about Catahoula’s future and
know they do not intend to send their child to SMP should Catahoula close, they may
choose to preemptively enroll their children in a private school. Id. at 106:21-107:3.


                                           60
Catahoula attendance area was not close to Catahoula’s actual enrollment. See supra p.

56 and note 26. Thus, the Court concludes that Mr. Hefner’s assumptions are based on

unreliable data. Finally, even taking his data as accurate and accepting his methodology,

Mr. Hefner gave no estimate of when any schools might come into compliance with the

+/- 15% actual enrollment standard naturally.

      4. Dr. Frankenberg’s Response to Mr. Hefner

      Dr. Frankenberg had the opportunity to respond to Mr. Hefner’s criticisms of her

proposal to close Catahoula. 3/24/21 Rough Tr. 195:5-17 (Frankenberg). She did not

share Mr. Hefner’s concerns regarding the fact that students would be required to travel

from Catahoula to ELC or SMP. First, she noted that older students in Catahoula are

already making this trip. Id. at 195:20-23. Second, some students from Catahoula are

already transported to Parks Primary one day per week for the talented and gifted

program.28 Id. at 195:24-196:2. Third, she explained that in her experience, students

often enjoy riding a bus to school—they can travel with older siblings, it is a time to

socialize, and it can enhance desegregation efforts. Id. at 195:23-24; 3/25/21 Rough Tr.

8:14-9:4 (Frankenberg).

      Dr. Frankenberg did not support rezoning instead of closing Catahoula. 3/24/21

Rough Tr. 198:22-199:10 (Frankenberg). Based on her review of the data, adjusting the

Catahoula attendance boundaries to include areas with more Black students would not

accomplish desegregation in the St. Martinville Zone as a whole, even if it did desegregate



      28 The District is not transporting these students during the pandemic, instead
having the teacher running the program travel to each school. 3/26/21 Rough Tr. 38:15-
18 (Blanchard).


                                            61
Catahoula. Id. She explained that merely increasing the diversity of Catahoula would do

little to desegregate SMP and ELC, which means approximately one-third of Black

elementary students in the District would remain in segregated schools. Id. at 199:8-18.

She did not think that the redrawn attendance boundaries combined with the STEM

program as currently implemented could attract enough white students to SMP and ELC

to desegregate those schools. Id. at 199:23-200:12.

      Dr. Frankenberg also spoke about the possibility that the Catahoula school building

could be turned into a charter school if it was no longer in use as a public school and

presented ways to minimize that risk. Id. at 196:14-197:22. First, she noted that in her

experience, any potential charter school would fall under the Court’s oversight if it was

opened while the District was still operating under the Superseding Consent Order. Id. at

196:15-22. Second, she emphasized that how the District goes about closing Catahoula

would be of the utmost importance. Id. at 196:23-197:5. The District would need to focus

on finding ways to bring the two communities together like, for example, reassigning

Catahoula teachers to SMP and ELC so children see familiar faces at their new school. Id.

at 197:1-4. Third, the District could repurpose Catahoula’s building to something like a

community center, affordable housing, or use it to house programs that are not

associated with a particular school like vocational programs, adult basic education, or

after-school childcare. Id. at 197:5-198:9.

      5. Other Evidence

      Catahoula Principal Tiffany Francis testified about Catahoula Elementary. Francis

has been the principal of Catahoula since fall 2016. 3/23/21 Rough Tr. 157:9-12 (Francis).




                                              62
Francis, a Black woman, opined that Catahoula’s history as a white school has contributed

to why Black parents are not requesting transfers into the school. Id. at 169:3-6. As the

principal, she has felt welcomed by the students, staff, and broader community. Id. at

180:8-181:6. She thinks the school is an inclusive and welcoming environment for Black

students, though she makes an effort to ensure Black families feel welcomed, as parents

are often hesitant at first because of the history of racial tension between St. Martinville

and Catahoula. Id. at 181:7-15, 182:4-11, 215:24-25. Superintendent Blanchard has not

received complaints from Black parents whose children were moved to Catahoula by

modifications to attendance zones. 3/26/21 Rough Tr. 32:20-22 (Blanchard).

       When Francis began as principal in fall 2016, Catahoula had 178 students

enrolled.29 3/23/21 Rough Tr. 157:12-15 (Francis). Since then, the number of students

enrolled has continued to decline each year, with only 137 students enrolled in the 2019-

2020 school year and approximately 13530 students enrolled in the 2020-2021 school

year. Id. at 157:16-158:7. This number is not expected to meaningfully increase in the

near future. Id. at 158:8-10.

       Catahoula has the capacity to serve 300 students. Id. at 163:4-6. Thus, with only

130 students enrolled, all classrooms are not utilized for traditional classroom purposes.

Id. at 163:15-20. The school nevertheless makes use of every classroom in the building


       29  This number is the enrollment at Catahoula after grades 6 to 8 were relocated
to St. Martinville Junior High and after the expanded Catahoula attendance zone went
into effect. 3/23/21 Rough Tr. 159:15-162:16 (Francis).
        30 Francis testified that the school had “about” 135 students at the time of the

hearing. 3/23/21 Rough Tr. 158:7 (Francis). Based on the parties stipulated data,
Catahoula had 130 students enrolled for the 2020-2021 school year. Record Document
409-1 at 3.


                                            63
for instructional purposes. Id. at 163:10-14. For example, the school uses the rooms as

a speech classroom, a gifted and talented classroom, or sensory rooms. Id. at 163:18-

20.

         The District has made improvements to Catahoula’s facilities which were

completed during the 2018-2019 school year. Id. at 182:18-19. A new building was

constructed at the front of the facility for use as an administrative and front office. Id. at

182:15-7. Additionally, the school has a new library and a new computer lab. Id. The

District has demolished old portable buildings at Catahoula, done drainage work,

removed trees which increased parking, remodeled the gym, installed a new roof over

the gym, and installed new floors in the restrooms and gym. 3/26/21 Rough Tr. 33:13-

22 (Blanchard). Previously, the Court found that Catahoula is “physically the worst

[school] in the Parish” and that its facilities are a “sharp contrast” from SMP and other

schools. 1/20/16 Hearing Tr. 15:11-16:3 (Foote, J.). This was based on observations from

site visits in early 2016. The Court has not returned to these schools in the intervening

years.

         Like Catahoula, SMP is operating below its capacity. At SMP, there are currently

465 students enrolled, but the building can accommodate 800 students. Record

Document 409-1 at 3; 3/23/21 Rough Tr. 230:13-15, 242:22-23 (Sylvester). There are

several empty classrooms that are not being occupied in any capacity. 3/23/21 Rough Tr.

242:24-25 (Sylvester). Because those classrooms have not been used in many years, the

District would need to make renovations such as painting the walls, replacing ceilings,

and changing floors before the rooms can be used for students. 3/26/21 Rough Tr. 43:21-




                                             64
44:7 (Blanchard). ELC can also accommodate additional students. Id. at 43:18-21. The

need for additional teachers at SMP could be met by reassigning teachers from Catahoula,

which as Dr. Frankenberg opined, would have the added benefit of reassuring those

students transferred from Catahoula in their new school. 3/23/21 Rough Tr. 243:6-8

(Sylvester); 3/24/21 Rough Tr. 196:22-197:5 (Frankenberg).

        Currently, the District is not losing money by keeping Catahoula open. 3/26/21

Rough Tr. 39:3-6 (Blanchard). Were the school to close, the District’s costs for teachers

would not decrease, nor would the costs for outdoor maintenance at the facility, like lawn

care. Id. at 39:10-15. The District would see decreased electric bills if it were to fully

abandon the school. Id. There would likely be a “slight uptick” in transportation costs

associated with moving more students from Catahoula to St. Martinville.31 Id. at 39:20-

40:4.

   Francis has not received any complaints from families at Catahoula about students

being bussed approximately ten miles to Parks Primary one day per week to participate

in the talented and gifted program at that school. Id. at 165:6-24. The distance between

Catahoula and Parks Primary and the distance between Catahoula and SMP are

approximately the same. Id. at 166:6-10.




        31
         District policy is to provide transportation for any students living more than one
mile from the school or for students living where there are safety issues associated with
walking to school. 3/26/21/ Rough Tr. 41:10-15 (Blanchard). Superintendent Blanchard
estimated that approximately twenty students currently attending Catahoula regularly
walk to school and are not provided with transportation by the District. Id. at 42:2-23.


                                            65
   C. Further Relief

       The Court finds that further relief is necessary to achieve desegregation in the St.

Martinville Zone, and, as such, Plaintiffs’ motion for further relief as to student assignment

[Record Document 374] is GRANTED as specified herein. The District is ORDERED

to close Catahoula Elementary to grades K to 5 beginning in the 2021-2022 school year.32

Those students should instead be assigned to ELC or SMP.

       The Court has reached this decision for several reasons. First, the steps the District

has taken to date have been ineffective at desegregating the St. Martinville Zone. The

rezoning largely achieved the anticipated results, but the M-to-M transfers and the STEM

program failed to attract white students from Catahoula or other elementary schools to

ELC or SMP. Likewise, significant numbers of Black students did not use the M-to-M

program to attend Catahoula. Thus, all three schools remain racially identifiable and one-

third of Black elementary school students in the District remain in racially identifiable

schools.

       Second, the burden on a school district is to eliminate the effects of prior de jure

segregation, “root and branch” by coming forward with a “plan that promises realistically




       32 The parties agreed not to consider grades pre-K to 1 at Catahoula and ELC, but
the Court ruled that it would “not necessarily be bound by the parties’ agreement” and
required the District to “promote the[ ] desegregation [of the PK-1 grades at Catahoula
and ELC] via the M-to-M program.” Record Document 211-1 at 15. Plaintiffs agree with
the Court that, as a matter of law, the Court cannot consider or order the District to
modify its pre-K program because that is not a mandatory grade. 3/24/21 Rough Tr.
141:13-142:13. Consistent with its prior reservations, the Court now holds that there is
“no justification for the non-inclusion” of the mandatory first grade and kindergarten
grades in the desegregation standard. See Flax v. Potts, 464 F.2d 865, 869 (5th Cir.
1972); La. Rev. Stat. Ann. §§ 17:151.3, 17:222(C)(1).


                                             66
to work, and promises realistically to work now.” Cowan, 748 F.3d 233 (quoting Green,

391 U.S. at 437-39). The District has failed to put forward an alternate plan to eliminate

the vestiges of de jure segregation that persist in the St. Martinville Zone that promises

to work, and work now, to achieve integration in the St. Martinville Zone.

       The Court is not persuaded by Mr. Hefner’s testimony that, left alone, the St.

Martinville Zone will naturally desegregate. Notably, this was not even Mr. Hefner’s initial

opinion upon reviewing most of the data in this case. He observed that the Black share

of the population in areas currently zoned to Catahoula increased by approximately 5%

between 2010 and 2017. In areas currently assigned to ELC and SMP, the white share of

the population increased by an average of 3% over the same time period. He gave no

estimates as to when one might reasonably expect to see meaningful results at any school

based on this information. Doing nothing in the hopes that, at some unspecified future

date, ELC, SMP, and Catahoula naturally desegregate is not a reasonable plan that

promises to work now.

       Mr. Hefner’s proposal of redrawing the attendance boundaries for Catahoula to

increase the number of Black students zoned to that school likewise is not a reasonable

plan because it will not work for the Zone as a whole. As Mr. Hefner acknowledged,

rezoning more Black students to Catahoula may bring Catahoula into compliance, but it

will have little to no impact on the racial demographics of ELC or SMP. He also explained

that because St. Martinville is “demographically isolated,” it is not possible to rezone

students to achieve integration in those schools. Thus, adopting Mr. Hefner’s proposal for




                                            67
further rezoning in the St. Martinville Zone will still leave a significant proportion of Black

elementary students in St. Martin Parish in an identifiably Black school.

       In contrast, closing Catahoula will likely result in ELC coming into compliance and

SMP coming nearly into compliance with the desegregation standard. Assuming all

students at Catahoula remain in public school, total enrollment at the reconfigured SMP

would be 522 students, including 325 (62.3%) Black and 183 (35.1%) white students.

Record Document 400-22. ELC would have 382 students, including 233 (61.0%) Black

and 137 (35.9%) white students. Id.

       Closing Catahoula is a reasonable and practicable measure. Students from

Catahoula already travel to St. Martinville for junior high and high school without issue.

Additionally, the parochial school in the District is farther away from Catahoula than either

ELC or SMP is from Catahoula, meaning students in the Catahoula area attending the

parochial school already travel further distances to that school than students will be

required to travel to SMP or ELC. With modest renovations, SMP and ELC can

accommodate the students currently assigned to Catahoula, and the teachers currently

working at Catahoula can instead work at ELC or SMP to accommodate the increased

student enrollment.

       The Court understands that the closing of Catahoula will cause a loss to the entire

Catahoula community. For example, Superintendent Blanchard, whose mother was the

principal at Catahoula for several years, remarked that the school is well-liked in the

community and, along with the church, is one of the main pillars of the Catahoula

community. 3/26/21 Rough Tr. 32:1-5, 66:2-10 (Blanchard). Closing the school will also




                                              68
cause a short-term inconvenience to the 130 students who currently attend the school

and their parents. But the closure will benefit the education system of the entire Parish

in the long run by providing increased opportunities for all students. Most importantly,

the school’s closure will contribute to the elimination of the vestiges of prior de jure

segregation. When the Student Assignment Consent Order was being fashioned by the

parties, closing all grades at Catahoula was under consideration. That suggestion was

met with protests and demonstrations by parents and even a school board member. The

parties agreed to try a less drastic approach, as outlined above, by closing the school to

only grades 6 to 8 and moving the attendance boundaries. But these efforts did not work

to successfully integrate the schools, leaving the only viable and practical solution as the

closing of grades K to 5 at Catahoula.

       The parties are also ORDERED to implement a robust magnet program at SMP

and ELC in line with Dr. Frankenberg’s recommendations. This includes a year of study

and planning such that the program will not go into effect until the 2022-2023 school

year. Implementing a robust magnet program at SMP and ELC is a practicable and

reasonable measure that will assist with desegregation efforts by incentivizing more white

students in the District to transfer to those schools and by offering a program to help

bring the ELC, SMP, and Catahoula communities together.

       The parties are ORDERED to comply with the mandate of the current Student

Assignment Consent Order and “work in good-faith to agree to a legally adequate student

transfer policy to continue the promotion of desegregative student transfers after the end

of the Consent Order.” Record Document 211-1 at 20. One plan that should be considered




                                            69
is the optional or flexible attendance zone between the Parks Zone and the St. Martinville

Zone that was suggested by Dr. Frankenberg. The Court recognizes that the District has

concerns regarding the constitutionality of optional attendance zones and the legal

exposure to which this plan may expose it. However, this is not an excuse for fully failing

to consider whether there are any options that the parties agree would be legally

permissible and effective at maintaining some of the integration accomplished by M-to-M

transfers, especially between the Parks and St. Martinville Zones, after the District is

declared unitary.

       Finally, the District shall work in good faith with the Plaintiff-Parties to implement

this remedial order, including: taking steps to mitigate the negative impact of this closure

and identifying alternate uses for the Catahoula facility; detailing the measures the

District will take to implement the robust magnet program; and crafting a legally adequate

student transfer policy as detailed above. The parties shall propose a new consent order

by a date to be determined. The Court reserves all further orders of affirmative relief until

such time as the parties propose a new consent order. All provisions of the current

Student Assignment Consent Order not inconsistent with this order shall remain in effect

until a new consent order is issued. The Court shall retain jurisdiction over the area of

student assignment for at least three years to monitor the District’s compliance with

this order. See Moore, 921 F.3d at 547 (noting that three years is the typical monitoring

period for a new desegregation plan).




                                             70
V.   Unitary Status—Faculty Assignment

     A. Requirements of the Superseding Consent Order

        As part of the Superseding Consent Order, the parties agreed to and the Court

 entered a consent order regarding faculty assignment (“Faculty Consent Order”). Record

 Document 211-2. For purposes of the Faculty Consent Order, “faculty” is defined as

 “teachers” and “any instructor required to have a certificate by the State of Louisiana,

 including but not limited to classroom teachers, librarians, and counselors.” Id. at 13 n.26.

 The Faculty Consent Order adopted the legal standards put in place in the 1969 Consent

 Decree previously entered in this matter. Id. at 12. First, it required that the Board

 implement policies that assign faculty such that the racial composition of the faculty at

 any school will not indicate that the school is intended for one race. Id. Second, faculty

 “must be hired, assigned, promoted, paid, demoted, dismissed, and otherwise treated

 without regard to race, color, or national origin.” Id.

        To effectuate these goals, the Faculty Consent Order contains several remedial

 measures. The Board agreed to two goals related to the racial makeup of faculty in its

 schools. Id. at 13. First, the ratio of Black-to-white faculty in each school should be within

 the +/- 15% range of the Black-to-white faculty ratio in the K to 5, 6 to 8, and 9 to 12

 grade bands. Id. at 13. Second, a minimum of 10% of the faculty at each school should

 be Black. Id. The parties and the Court agreed that failure to meet the goals alone would

 not prevent a finding of unitary status. Id. at 13 n.28.

        The Faculty Consent Order required the Board to “encourage, offer, and, in some

 instances, require transfers and assignments to meet the diversity goal[.]” Id. at 13-14.




                                              71
The Board was also required to implement an agreed upon Recruiting Plan and

Employment Procedures. Id. at 13. The Recruiting Plan includes numerous provisions,

including methods of recruitment and requirements for advertising open positions. Id. at

22-32. The Employment Procedures lay out the procedures the District must follow in

screening, interviewing, and selecting applicants for open positions. Id. at 33-42.

   B. Facts

       1. Demographics

       The Faculty Consent Order established January 2016 as the baseline from which

the District would be judged on maintaining and meeting its faculty assignment goals. In

January 2016, the District employed 510 people as pre-K to 12 faculty. Record Document

409-2 at 1. Its faculty was 23.2% (119) Black and 76.4% (391) white. Id. Two schools—

Catahoula and Stephensville—employed a faculty that was less than 10% Black. Id. Two

schools—Breaux Bridge Elementary and St. Martinville Junior High—employed faculties

that fell outside the +/- 15% desegregation standard. Id.

       As of the 2020-2021 school year, the District employed 480 people as pre-K to 12

faculty. Record Document 409-2 at 3. The District’s faculty overall is 24.6% (118) Black

and 75.4% (362) white. Record Document 409-2 at 3. The racial compositions of the

faculties at five District schools are not compliant with the Faculty Consent Order’s

diversity goals. Id.




                                            72
                                                        2020-2021
                       School          White     W%       Black      B%       +/-
         Elementary (PK-5) Totals       197     79.4%      51       20.6%      —
         Breaux Bridge Elementary       24      68.6%      11       31.4%   +10.9%
         Breaux Bridge Primary          26      81.3%       6       18.8%    -1.8%
         Catahoula Elementary           12      92.3%       1       7.7%    -12.9%
         Cecilia Primary                36      83.7%       7       16.3%    -4.3%
         Parks Primary                  21      91.3%       2       8.7%    -11.9%
         Early Learning Center          16      84.2%       3       15.8%    -4.8%
         St. Martinville Primary        23      69.7%      10       30.3%   +9.7%
         Stephensville Elementary       11      91.7%       1       8.3%    -12.2%
         Teche Elementary               28      73.7%      10       26.3%   +5.8%

         Middle School (6-8) Totals     64      61.0%      41       39.0%     —
         Breaux Bridge Junior High      17      60.7%      11       39.3%   +0.2%
         Cecilia Junior High            29      78.4%       8       21.6%   -17.4%
         Parks Middle                   10      52.6%       9       47.4%   +8.3%
         St. Martinville Junior High     8      38.1%      13       61.9%   +22.9%

         High School (9-12) Totals     101      79.5%      26       20.5%     —
         Breaux Bridge High             37      80.4%       9       19.6%   -0.9%
         Cecilia High                   35      85.4%       6       14.6%   -5.8%
         St. Martinville Senior High    29      72.5%      11       27.5%   +7.0%
                                                         2020-21
                                       White     W%       Black      B%     Total
           DISTRICT-WIDE TOTAL:         362     75.4%      118      24.6%    480


Id. Three elementary schools have a faculty that is less than 10% Black and over 90%

white: Catahoula (92.3% white), Stephensville (91.7% white), and Parks Primary (95.7%

white). Id.; 3/24/2021 Rough Tr. 222:19-20 (Frankenberg). The student bodies of

Catahoula and Stephensville are also identifiably white. Record Document 409-1 at 3.

Because of M-to-M transfers, the student body of Parks Primary is no longer racially

identifiable, but it was formerly identifiable as a white school. Id. at 1, 3. Assuming all

schools retain the Black teachers currently employed, Catahoula and Stephensville would

meet the 10% threshold by hiring one additional Black teacher, and Parks Primary would

meet the threshold by hiring two additional Black teachers. 3/25/21 Rough Tr. 29:22-

30:6 (Frankenberg).



                                               73
       In addition, two middle schools fall outside of the +/- 15% diversity goal—St.

Martinville Junior High and Cecilia Junior High. Record Document 400-9 at 3. The District’s

overall middle school faculty is 39% Black and 61% white. Record Document 409-2 at 3.

Cecilia Junior High’s faculty is 21.6% Black and 78.4% white, meaning the faculty is 17.4

percentage points more white than the overall faculty in the middle school grade band.

Id. St. Martinville Junior High’s faculty is 61.9% Black and 38.1% white, meaning the

faculty is 22.9 percentage points more Black than the overall middle school grade band

faculty. Id. Prior to rezoning in the St. Martinville Zone, St. Martinville Junior High was an

identifiably Black school. Record Documents 409-1 at 1. Cecilia Junior High’s student body

was identifiably white upon entry of the Student Assignment Consent Order, but has since

come within the +/- 15% standard. Id. at 1, 3.

       Other schools which met both diversity goals for the 2020-2021 school year

fluctuated throughout the course of supervision. For example, ELC has failed to

consistently meet the 10% diversity goal, having three Black teachers in 2015 and only

two Black teachers between 2016 and 2018. Record Document 409-2. Beginning in

October 2018, ELC added a third Black teacher, which brought it back into compliance.

Id. at 2. Between January 2016 and October 2020, Parks Primary went from having four

Black teachers down to two Black teachers, and fell out of compliance with the 10%

diversity goal. Record Document 409-2; 3/26/21 Rough Tr. 132:12-21 (Blanchard). In

that same period, Cecilia Junior High employed as many as ten and as few as five Black

teachers, hindering its consistent compliance with the diversity goal. Record Document

409-3. At the high school level, the District had thirty-two Black high school teachers in




                                             74
January 2016 and had only twenty-one Black high school teachers by the 2018-2019

school year. Record Document 409-2 at 1-2. By the 2020-2021 school year, the number

of Black high school teachers rebounded to twenty-six District-wide. Id. at 3.

      2. The District’s Actions—Employment Procedures

      As Superintendent, Mr. Blanchard has the final say over all hiring and firing

decisions in the District per Louisiana law. 3/26/21 Rough Tr. 18:17-21 (Blanchard). He

explained how the District’s hiring procedures comply with the Faculty Consent Order.

When there is an opening, Supervisor of Human Capital Anthony Polotzola (“Polotzola”)

is responsible for posting the position for the proper length of time, recruiting for the

position, and monitoring the applications. Id. at 16:8-11, 20:6-9. Once the application

deadline closes, the principal with an opening is permitted to schedule interviews. Id. at

16:12-16. The principal is then in charge of establishing a biracial interview committee to

interview all applicants selected for an interview and score each person. Id. at 16:17-

17:3; 3/23/21 Rough Tr. 183:13-15 (Francis). The school then selects the most qualified

applicant based on these scores and without regard to race. 3/26/21 Rough Tr. 127:23-

128:5 (Blanchard); 3/23/21 Rough Tr. 183:18-22 (Francis). The principal returns the

committee’s recommendation to Polotzola who ensures all necessary steps in the

selection process were followed and then forwards the recommendation to

Superintendent Blanchard for final approval. 3/26/21 Rough Tr. 19:2-6 (Blanchard).

Superintendent Blanchard has never denied a recommendation when all procedures are




                                            75
followed and has not had an instance in which has a school has failed to submit the

proper documentation that it followed the procedures.33 Id. at 19:6-25.

       Teachers already employed in the District who wish to transfer to another school

in the District are generally required to go through the interview process with other

applicants for the position. 3/26/21 Rough Tr. 129:5-10 (Blanchard). The District does

not restrict these transfers based on a teacher’s race, meaning that it would not restrict

a white teacher from transferring to a school where the faculty is predominantly white.

Id. at 155:14-156:4. Since implementation of the Faculty Consent Order, the District has

forced transfers of teachers one time—in connection with relocating grades 6 to 8 at

Catahoula to St. Martinville Junior High. Id. at 130:23-131:5. That transfer involved eight

white teachers, was not accompanied by any form of monetary or non-monetary

incentive, and resulted in four of the eight teachers leaving the District. Id. at 165:8-20.

       3. The District’s Actions—Recruitment Plan

       As required by the Faculty Consent Order, the District implemented a Recruitment

Plan. Record Document 400-8. Anthony Polotzola, the District’s Supervisor of Human

Capital, was tasked with primary supervision of the Plan’s implementation.34 3/24/21

Rough Tr. 11:13-15, 13:1-15 (Polotzola). Polotzola, a white man, has held that position




       33   The District’s Employment Reports can be found at Record Documents 400-46-
400-52.
       34  The Recruitment Plan states that the Director of Human Capital is responsible
for implementing the Plan. Record Document 400-8 at 3. However, that position no longer
exists in the District and Polotzola assumed the responsibility as the Supervisor of Human
Capital when Superintendent Blanchard was promoted from Director of Human Capital to
Superintendent in 2018. 3/24/21 Rough Tr. 16:11-17:11 (Polotzola); 3/26/21 Rough Tr.
13:14-14:5 (Blanchard).


                                            76
since 2014. Id. at 11:16-18. Prior to that, he was employed as the District’s Supervisor

of Organizational Structures and as the principal of Cecilia High. Id. at 11:19-12:1.

Polotzola was a combative witness and was belligerent to Plaintiffs’ counsel to the point

that the Court had to instruct the witness multiple times to simply respond to questions

asked. Id. at 31:10-32:16, 54:20-23, 71:9-72:5.

       As the individual most directly responsible for implementing and meeting the goals

of the Faculty Consent Order, Polotzola demonstrated a concerning lack of awareness

regarding the District’s goals and progress. First, while Polotzola was aware that the

Faculty Consent Order contained percentage goals for the number of Black teachers in

each school, he did not know the specific targets.35 Id. at 14:1-5. Second, he was unaware

of which schools did not meet the diversity goals at the time of the hearing. Id. at 17:23-

25.

       Nevertheless, Polotzola detailed the steps he takes to recruit teachers to the

District.36 He explained that the District recruits most of its teachers from the University

of Louisiana at Lafayette (“UL”). Id. at 18:23-25. As part of this recruitment effort at UL,

Polotzola and a racially diverse group of four to five principals attend the UL job fair. Id.

at 18:20-22. The individuals chosen to attend are usually those principals of schools most

in need of teachers. Id. at 24:16-20. Prior to attending, Polotzola advises them about




       35 Polotzola described his role as trying to get “as many more” Black teachers as
possible employed in the District. 3/24/21 Rough Tr. 13:22-25 (Polotzola).
       36 Pursuant to the Faculty Consent Order, the District prepared reports containing

a description of all recruiting efforts done in the time between reports. Record Document
211-2 at 14-16; 3/26/21 Rough Tr. 82:3-13 (Blanchard). These reports can be found at
Record Documents 400-37-400-45.


                                             77
appropriate recruitment questions and reminds them of the goal of the trip—recruiting

teachers to the District. Id. at 86:12-22.

       Polotzola has attended job fairs at other universities alone, but has had little

success recruiting students. Id. at 19:1-14. These universities include Louisiana State

University, McNeese State University, and Southern University (Baton Rouge campus), a

historically black college or university (“HBCU”). Id. at 19:4-21. Wiltz, a Black man and

an alumnus of Southern University, has attended the Southern University job fair once in

the time the District was operating under the Faculty Consent Order. Id. at 22:10-16.

Wiltz participated in virtual job fairs at HBCUs in the New Orleans area for the first time

in the 2020-2021 school year, with no success. Id. at 21:14-17, 22:6-9. The District has

never sent recruiters to HBCUs in Mississippi or Texas. Id. at 22:25-23:2.

       The District has sent emails to HBCUs soliciting applications, though the list does

not include HBCUs in the state such as Xavier University of Louisiana, Dillard University,

or Grambling State University. Record Document 400-40 at 16; 3/24/21 Rough Tr. 22:12-

20 (Polotzola), 3/26/21 Rough Tr. 76:21-77:19 (Blanchard). Superintendent Blanchard

explained that this must be because the District adopted the email list of HBCUs used in

Tangipahoa Parish during its desegregation litigation and those schools were not included

on Tangipahoa Parish’s list. 3/26/21 Rough Tr. 77:18-23 (Blanchard). Blanchard had

never made an effort to identify local HBCUs. Id. at 93:8-11. The District has not asked

its teachers to contact their alma maters for recruiting purposes, though Polotzola has

asked current teachers to share specific job openings with their personal networks.

3/24/21 Rough Tr. 23:15-24:2 (Polotzola). Catahoula principal Francis testified that she




                                             78
has informally attempted to recruit Black teachers to her school by talking to friends, but

she was aware of no formal process for recruiting Black teachers to the District. 3/23/21

Rough Tr. 183:23-185:2 (Francis).

       The District has created recruitment brochures, which it distributes primarily at job

fairs and on social media. 3/24/21 Rough Tr. 29:2-4 (Polotzola). It does not distribute

brochures at local businesses in the community, and Polotzola was not sure whether they

are distributed to university partners. Id. at 29:9-30:12. The District has not created any

recruitment videos. Id. at 28:9-10. The District publicizes positions by posting ads in the

Teche News, which is the official journal for St. Martin Parish. Id. at 33:21-34:18. It also

posts job openings on job posting websites for teachers, social media, and Frontline,

which is the portal used for applying for an open position. Id. at 34:19-35:25. Polotzola

shares openings with current teachers by email and will personally email applicants from

previous openings to notify them of new open positions. Id. at 36:1-37:12.

       The District does not have any formal program for recruiting paraprofessionals

already working in the District to become teachers or for helping paraprofessionals earn

the qualifications needed to teach. Id. at 48:15-49:2. The District does have an annual

scholarship available to one student from each high school who wants to be a teacher,

but there are often no applicants. Id. at 49:15-20. Counselors at each school are

responsible for publicizing the scholarship. Id. at 49:18. Polotzola has never directed the

counselors to focus their efforts on recruiting Black students to the program and was

unaware of how the counselors advertise the program at each school. Id. at 49:24-50:17.




                                            79
         The District has tried to create a club for students interested in teaching, but found

no interested students. Id. at 50:7-10. Similarly, the District took steps to establish a

program where students could begin earning credits toward their teaching degree while

in high school, but students did not sign up for the class. Id. at 51:20-52:2. The District

has no program tracking which of its graduates have enrolled in teaching programs or

have bachelor’s degrees and it does not keep in contact with graduates. Id. at 55:25-

57:10.

         Superintendent Blanchard opined that the District receives a good number of

applicants each year, but those applicants are also applying to neighboring school

districts, so the District often has to resort to hiring individuals that are not certified or

that are certified but are otherwise less-desirable applicants. 3/26/21 Rough Tr. 122:2-

123:13 (Blanchard). Competition for teachers is especially pronounced among Black

teachers because there are fewer Black teachers than white teachers in the area and the

neighboring school districts are also trying to recruit Black teachers. Id. at 125:6-16.

Contrary to Superintendent Blanchard, Polotzola opined that the District does not get a

lot of applicants of any race for teaching positions. 3/24/21 Rough Tr. 89:9-11 (Polotzola).

         4. Expert Testimony

         The District presented no expert testimony in the area of faculty assignment.

Plaintiffs’ expert in the area of student assignment, Dr. Frankenberg, also testified about

faculty assignment at the hearing. In Dr. Frankenberg’s work with school districts, she

has assisted districts with plans to recruit Black faculty and desegregate faculties. 3/24/21

Rough Tr. 155:21-24 (Frankenberg). She explained that having a racially diverse faculty




                                               80
impacts other areas of desegregation. First, faculty demographics and student

demographics at a school often reinforce one another. 3/24/21 Rough Tr. 167:1-2,

219:13-19 (Frankenberg). For example, both Catahoula and Stephensville have been

nearly all-white in their faculty populations since their establishment in the 1930s and

1970s, respectively. Record Documents 25-3 at 29 and 25-6 at 53. Likewise, their student

bodies have remained identifiably white. Record Document 409-1 at 3. The lack of Black

teachers at Catahoula and Stephensville therefore reinforces the racial isolation of their

racially identifiable white student bodies. 3/24/2021 Rough Tr. 222:21-223:21, 227:9-

228:10 (Frankenberg).

       Second, the diversity of the faculty can have an impact on discipline and the

academic achievement for students in a school. Id. at 220:8-16. For discipline, a diverse

faculty can help minimize discrepancies in disciplinary outcomes. Id. For academic

achievement, diverse faculties are better able to identify Black students who should take

advanced courses, thus minimizing achievement gaps. Id.

       Dr. Frankenberg explained that in schools which do not meet the diversity goals,

she would expect to see an “all-hands-on-deck” approach to attracting more Black

applicants or efforts to use transfers within the district to meet the goals. Id. at 233:16-

234:13. She testified that she listened to Polotzola’s testimony and did not believe what

he described was an all-hands-on-deck approach. Id. at 234:14-19. For one, the District’s

approach was largely decentralized—leaving decision-making up to the principal and

using decentralized recruitment efforts. Id. at 234:19-235:2. She described Polotzola’s

lack of knowledge about which schools were not meeting the diversity goals as a problem




                                            81
because that data is the first step in determining if the District needs to focus on hiring,

retention, or both, in order to meet its goals. 3/25/21 Rough Tr. 35:11-22 (Frankenberg).

         In her review of the District’s data, she saw that some hiring and transfer decisions

further contributed to the racial identifiability of a school. 3/24/21 Rough Tr. 235:23-

236:2 (Frankenberg). She observed that over the course of the Faculty Consent Order,

there have been enough job vacancies within the District to allow for hiring that would

further the District’s diversity goals. Id. at 235:20-23. Yet many of the District’s hiring

decisions contributed to the racial identifiability of faculty in the non-compliant schools.

For example, in 2019 and 2020, Stephensville only hired white teachers and only had

white candidates for open positions. Id. at 235:23-237:7. In 2020, the one faculty

member hired at Parks Primary was white, which furthered the racial identifiability of the

school. Id. Of the twelve teachers that transferred prior to the 2019-2020 school year,

five added to the racial identifiability of a school, one reduced the racial identifiability of

a school, and the others had no effect. Id. at 239:3-11. She opined that this was not an

expected finding in a District that was actively trying to diversify its faculty. Id. at 239:12-

18.

      C. The District is Not Entitled to Unitary Status

         To achieve unitary status in the area of faculty assignment, a school district must

“establish that its ‘current employment practices [are] non-discriminatory and in

compliance with constitutional standards’ and that ‘the adverse effects of any earlier,

unlawful employment practices . . . have been adequately remedied.’ ” Fletcher, 805 F.3d

at 601 (quoting Fort Bend Indep. Sch. Dist. v. City of Stafford, 651 F.2d 1133, 1140 (5th




                                              82
Cir. 1981)). The Fifth Circuit has also required a showing that the racial composition of

the school’s faculty “does ‘not indicate that the school is intended for either African-

American or white students.’ ” Id. (quoting Anderson, 517 F.3d at 303). However, this

does not mean that a district must achieve an “arbitrary racial quota.” Anderson, 517

F.3d at 303. As such, the Faculty Consent Order also provides that failure to meet the

desegregation goals alone is not a basis to deny the District unitary status. Record

Document 211-2 at 13 n.28. Under Supreme Court precedent, a court may also consider

whether retaining judicial control over one area of supervision is necessary or practicable

to achieve compliance in other areas. Freeman, 503 U.S. at 492.

       In this case, the District has not achieved unitary status as to faculty because the

District has not met the desegregation goals and it has failed to demonstrate good-faith

compliance with the Faculty Consent Order, specifically in regard to recruitment efforts.37

Additionally, retaining supervision over faculty assignment is necessary and practicable

for the District to achieve compliance in other areas, especially student discipline.

       Comparing the baseline year data to the most recent data reveals that the District,

overall, has made little progress towards its goals. In January 2016, the District employed

119 Black teachers. In the 2020-2021 school year, it employed 118 Black teachers. In

January 2016, 23.2% of the faculty in the District was Black. For the 2020-2021 school

year, 24.2% of the faculty was Black. In January 2016, two schools—Catahoula and

Stephensville—had a faculty that fell below the 10% threshold. For the 2020-2021 school




       37
       The District has faithfully complied with the hiring process laid out in the
Employment Procedures. See supra Section V.B.2.


                                            83
year, both schools remained below the threshold and Parks Primary also fell under 10%.

In January 2016, two school had faculties falling outside the +/- 15% goal—Breaux Bridge

Elementary and St. Martinville Junior High. By the 2020-2021 school year, Breaux Bridge

Elementary’ s faculty was within the +/- 15% goal, but St. Martinville Junior High’s was

not, and Cecilia Junior High was also out of compliance. Overall, the District is further

from meeting the Faculty Consent Order goals today than it was in January 2016.

       Notably, two of the schools that remain non-compliant with the 10% minimum

goal, Catahoula and Stephensville, are also schools with identifiably white student bodies.

The lack of Black teachers at Catahoula and Stephensville thus reinforces the racial

isolation of their racially identifiable white student bodies, signifies that the schools are

intended for students of one race, and is evidence of an ongoing vestige of de jure

segregation.

       The District has also failed to show consistent progress over time. In the high

school grade band, the District went from thirty-two Black teachers in January 2016, to

a low of twenty-one Black teachers for the grade band, and then ultimately improved to

twenty-six Black teachers by the 2020-2021 school year. This amount of Black teacher

attrition is “remarkable evidence of noncompliance.” See Moore v. Tangipahoa Par. Sch.

Bd., No. 65-15556, 2019 WL 1936690, at *4 (E.D. La. Apr. 30, 2019) (denying unitary

status where the number of Black staff in a district dropped after the district received a

provisional grant of unitary status and, several years later, still had not returned to the

level of improvements attained when the district received provisional unitary status).




                                             84
       The District highlights that schools like Catahoula and Stephensville would come

into compliance by hiring one more Black teacher each. The Court recognizes this, and

faced with these numbers alone, likely would have granted the District unitary status. But

the District has also failed to demonstrate a good-faith effort to meet the Faculty Consent

Order goals. Perhaps most striking in this regard is that Polotzola, the District official most

directly tasked with implementing the Recruitment Plan, did not know the specific goals

of the Faculty Consent Order and did not know which schools were currently out of

compliance with the goals. The Court struggles to comprehend how one can reasonably

expect to achieve a goal without even knowing what the goal is or where efforts need to

be focused. Polotzola’s testimony not only failed to show a good-faith effort to meet the

goals, but no real effort at all.

       The Court also concludes that the District failed to show good-faith compliance

with the Faculty Consent Order because of how it implemented some aspects of the

Recruitment Plan. For example, as required by the Recruitment Plan, the District

maintained a list of HBCUs and emailed those schools with available job postings.

However, the District acquired its list from Tangipahoa Parish and did not evaluate the

quality of the list or take steps to ensure it at least included all HBCUs with teaching

programs in the state. Similarly, the District attended job fairs at some universities, but

did not attend a job fair hosted by several HBCUs in New Orleans until the 2020-2021

school year. Actions such as these demonstrate that the District was doing little more

than going through the motions in many respects.




                                              85
       The District failed to fully comply with the Recruiting Plan in other ways as well.

The Recruitment Plan required the District to “pursue innovative and effective recruiting

tools” to assist efforts to attract candidates. Record Document 211-2 at 25. It provided

several examples of tools the District might employ, among them developing recruitment

videos, updating recruitment brochures, and distributing these tools in the community

and with the District’s university partners. Id. The District has not maintained contact

with its graduates who are in teacher preparation programs, the District did not create a

recruitment video, and it does not distribute recruiting brochures or other materials to

local businesses or community partners. For recruiting trips, the Recruitment Plan

required the District to provide a “required, comprehensive training for those serving as

recruitment representatives.” Id. at 27. The District has not done this. Additionally, the

Recruitment Plan calls for using teacher transfers to promote the diversity goal. Record

Document 211-2 at 10-11 (“The Board will . . . encourage, offer, and, in some instances,

require transfers and assignments to meet the diversity goal of faculty and staff

assignments at each of the respective schools.”). Yet the District has often allowed

teacher transfers that increased the racial identifiability of a school’s faculty.

       The District defends the failure to meet its goals in some schools by discussing the

lack of applicants generally, or in the case of schools like Stephensville, the lack of any

Black applicants for open positions. It uses this as evidence that it has achieved the

Faculty Consent Order goals to the extent practicable. This argument is unpersuasive

because, as detailed above, the District has not undertaken all practicable measures to

recruit Black applicants for open positions. The District cannot blame its failure to meet




                                              86
   its desegregation goals on the lack of Black applicants for a position when it has not taken

   all practicable steps to ensure that there are Black applicants for the position.

          Finally, the Court finds that retaining supervision over faculty assignment is

   necessary and practicable for the District to comply with the Superseding Consent Order

   in the area of discipline. As detailed below, the District has not achieved unitary status in

   the area of student discipline. See infra Section VII. The Court finds persuasive expert

   testimony that having a diverse faculty is important to improving discipline in the District,

   and therefore concludes that retaining control over faculty is necessary and practicable

   to assist with achieving compliance in the area of discipline. For these reasons, the

   District’s motion for unitary status as to faculty assignment [Record Document 338] is

   DENIED and the Court must consider Plaintiffs’ motion for further relief.

VI.   Further Relief—Faculty Assignment

      A. Requested Relief

      Plaintiffs filed a motion for further relief in regard to faculty assignment. Record

   Document 342. They request that the Court order the District to “adopt several best

   practices regarding faculty assignment, recruitment, and hiring.” Record Document 404

   at 39. They propose several short-term actions, including: involving Black staff and

   principals much earlier in the recruitment, interview, applicant selection, and hiring

   process; visiting more than one HBCU job fair and sending white and Black recruiters

   together to job fairs and universities; adopting strategies other schools are successfully

   using like offering dual enrollment courses at the high school, mentoring students during

   college, offering scholarships to paraprofessionals in the District, and mentoring current




                                                87
Black teachers in the District to improve Black teacher retention. Id. at 39-40. Plaintiffs

also propose long-term actions such as teaming with a local university, like UL or Southern

University, to establish a direct pipeline and mentorship program for Black students

interested in teaching, and opportunities for existing Black non-certified staff to transition

to certified teachers. Id. at 40. Plaintiffs also ask the Court to order that the District adopt

the hiring policies used in Tangipahoa Parish and develop a process for self-assessments

to identify sources of Black teacher attrition. Id. at 40-41.

       The United States took no position as to further relief regarding faculty. Record

Document 401 at 13. The District opposes all remedial measures and suggests reasons

that each is not necessary, reasonable, or practicable. Record Document 403.

   B. Facts

       1. Teacher Retention

       Each year the District hires between sixty and eighty teachers to replace those

that left. 3/26/21 Rough Tr. 138:1-8 (Blanchard). Superintendent Blanchard testified that

he did not consider this to be abnormal or indicative of a problem with teacher retention.

Id. at 138:17-23. Because Polotzola is tasked with recruiting applicants to the District, he

has knowledge about teacher attrition in the District. 3/24/21 Rough Tr. 60:25-61:8

(Polotzola). While he does not closely track rates of attrition, Polotzola is always aware

of which schools have openings and, through that, knows which schools tend to have

higher turnover rates. Id. at 62:2-15, 64:7-13. Polotzola could access the data needed to

track attrition by race, but does not do so. Id. at 66:21-67:4. He also does not make a




                                              88
special effort to identify why Black teachers are leaving the District, even if there are

multiple Black teachers leaving a particular school in a short time span. Id. 68:13-69:6.

      In Polotzola’s experience, most teachers report that they are leaving to accept a

position closer to their home; they do not want to commute more than fifteen minutes.

Id. at 69:6-12, 89:2-7. However, at the hearing, numerous teachers testified that they

did not live in the town in which they taught. See, e.g., 3/23/21 Rough Tr. 243:14-17,

243:21:244:22 (Sylvester); 3/23/21 Rough Tr. 177:3-5 (Francis); 3/22/21 Rough Tr.

189:3-5 (Trahan).

      In the Cecilia Zone, the District has a program where teachers from Francophone

regions come teach and live in the community. 3/24/21 Rough Tr. 59:9-12 (Polotzola).

The District supports these teachers by sponsoring programs which help them find

housing and transportation, and introducing them to community members. Id. at 59:15-

60-4. The District has no comparable program to introduce teachers who are new to St.

Martin Parish to the District. Id. at 60:10-21. Polotzola was unaware of the term “affinity

group” and testified that the District does not sponsor any groups such as one for Black

teachers in St. Martin Parish. Id. at 60:20-24. For schools that are struggling to retain

teachers, the District has no program in place to increase the retention rates besides a

mentor program. Id. at 63:6-16, 65:6-9, 66:8-16. The District takes actions to retain all

teachers—like competitive salary, professional development, and assistance becoming

certified—but makes no efforts specifically targeted at retaining Black teachers. 3/26/21

Rough Tr. 139:6-140:7 (Blanchard).




                                            89
       The Court heard anecdotal testimony from three teachers in the District. All three

teachers testified that other faculty and staff in the District often rely on racial biases and

false stereotypes to misperceive Black teachers as aggressive, loud, tough, intimidating

and not needing protection or support. 3/22/2021 Rough Tr. 196:23-197:22 (Trahan);

3/22/21 Rough Tr. 238:14-239:5, 243:7-23 (Jordan); 3/23/2021 Rough Tr. 137:22-

140:21, 142:10-15, 143:25-144:12 (Narcisse). Retired teacher Melissa Narcisse, a Black

woman, grew up in the District and attended public schools in the District. 3/23/21 Rough

Tr. 132:6-14 (Narcisse). Narcisse spent twenty-eight years of her twenty-nine-year

teaching career as a first-grade teacher at Breaux Bridge Primary. Id. at 133:2-4. During

her time teaching in the District, Narcisse felt that because Black teachers were

stereotyped as “tougher,” they were assigned students with more difficult behavior

problems. Id. at 135:1-7. She also testified about an incident with her former principal

where she was given an end-of-year evaluation score that she felt was unwarranted and

lower for reasons other than performance. Id. at 138:8-11. Narcisse brought her concerns

about the principal to the District and filed a formal grievance alleging racial

discrimination. Id. at 139:13-141:24. Polotzola’s was responsible for investigating

complaints from teachers about racial discrimination. 3/24/21 Rough Tr. 69:18-70:20

(Polotzola). When Narcisse brought her concerns about racial discrimination to Polotzola,

he dismissed her concerns and told her that Black teachers always play the “race card.”

3/23/21 Rough Tr. 140:6-14 (Narcisse).

       A teacher from Breaux Bridge High testified about an incident which occurred on

January 20, 2021 where the District forced Black teachers to change clothes or be sent




                                              90
home for wearing shirts associated with Alpha Kappa Alpha Sorority, Inc., a Black sorority,

to celebrate Vice President Kamala Harris’s inauguration as the first woman, first Black

person, first graduate of an HBCU, and first member of that Black sorority to hold the

office. 3/22/2021 Rough Tr. 199:15-210:14 (Trahan). Joy Trahan, a Black second-year

business education teacher and a member of Alpha Kappa Alpha, wore the shirt. 3/22/21

Rough Tr. 188:13-22, 199:15-210:14. (Trahan). The District’s treatment of this issue

upset her so much that she began looking for a new job. Id. at 203:9-17.

       Superintendent Blanchard made the decision to ask the Black teachers to cover

the shirts or go home after receiving complaints from white teachers. 3/26/21 Rough Tr.

156:5-158:25 (Blanchard). But he did not know that the shirt was related to Alpha Kappa

Alpha or had a cultural meaning until that evening. Id. Although a Black assistant principal

also wore the shirt, the Superintendent did not consult with any Black staff before

deciding to send people home. 3/22/21 Rough Tr. 204:15-205:3 (Trahan); 3/26/21

Rough Tr. 167:19-168:12 (Blanchard). Superintendent Blanchard did, however, consult

Polotzola before making his decision. 3/26/21 Rough Tr. 167:19-168:12 (Blanchard).

       2. Dr. Frankenberg’s Recommendation—Teacher Retention

       Dr. Frankenberg opined that retention of Black teachers in a district is crucial to

meetings its diversity goals. 3/24/21 Rough Tr. 229:25-230:1 (Frankenberg). She

explained that if a district does not retain its Black teachers, meeting diversity goals

requires not only increasing the number of Black teachers in a district, but replacing those

who left. Id. at 230:1-10. In St. Martin Parish, she observed that even in schools that did

not fall outside either diversity goal, the District was not effectively retaining teachers.




                                            91
For example, St. Martinville Senior High has never fallen outside either goal, but for

several years the school saw a loss in Black teachers. Record Document 409-2; 3/25/21

Rough Tr. 34:3-12 (Frankenberg).

       To increase teacher retention, Dr. Frankenberg first recommended that the District

begin tracking teacher attrition in such a way that they can identify whether and where

teacher attrition rates are affecting the District’s ability to reach its diversity goals.

3/25/21 Rough Tr. 246:3-5 (Frankenberg). This tracking should be done in such a way

that the District can identify particular schools that are losing Black teachers at a higher

rate than others. Id. at 246:22-247:3. This tracking puts the District in the position to

focus on things like mentoring and improving the conditions at schools where the Black

teacher attrition rate is high. Id. at 246:14-21. She recommended that the District take

actions such as establishing formal mentoring programs aimed at retaining Black teachers

and other efforts to improve the “climate” for Black teachers in the District’s schools so

teachers are more likely to stay. Id. at 246:14-18.

       3. Dr. Frankenberg’s Recommendation—Stephensville Elementary

       Since the entry of the Faculty Consent Order, Stephensville has had only one Black

teacher. Record Document 409-2. While it is geographically distant from the rest of the

District, it is close to St. Mary Parish which has a sizable Black population. 3/24/2021

Rough Tr. 247:24-248:18 (Frankenberg). About 28% of St. Mary Parish residents who

work in “education, training and library occupations” in St. Mary Parish are racial

minorities. Record Document 400-10 at 2; 3/24/2021 Rough Tr. 119:7-19 (Cooper). Not

all educators in St. Mary Parish work for the St. Mary Parish school board. 3/24/21 Rough




                                            92
Tr. 251:12-24 (Frankenberg). An incentive that the District can use to recruit Black

teachers from St. Mary Parish is increased pay: the average teacher salary in the District

is $52,141 versus $47,504.77 in St. Mary Parish. Id. at 249:15-250:2; Record Document

400-11.

      Dr. Frankenberg recommended that the District focus on recruiting from St. Mary

Parish, especially for Stephensville. 3/24/21 Rough Tr. 247:24-250:2 (Frankenberg).

Superintendent Blanchard expressed reservations about attempting to recruit teachers

from neighboring St. Mary Parish because that action would likely result in more intense

competition between the districts as they stop honoring their agreements not to “steal”

teachers from each other. 3/26/21 Rough Tr. 137:6-19 (Blanchard). However, Dr.

Frankenberg suggested that the District could cooperate with St. Mary Parish to jointly

recruit Black teachers. 3/24/21 Rough Tr. 247:24-249:14 (Frankenberg).

      4. Other Recommendations

      Dr. Frankenberg testified that teacher transfers could be used to help the District

meet its desegregation goals. 3/24/21 Rough Tr. 240:4-12 (Frankenberg). For example,

she noted that Black teachers could be transferred to some of the elementary schools in

the District that have less than 10% Black teachers. Id. She did not recommend that the

District immediately do involuntary transfers. Id. at 241:14-17. Instead, she suggested

that it could look at financial incentives or incentives such as helping teachers achieve

professional goals by transferring to other schools. Id. at 241:17-25. Superintendent

Blanchard opined that he did not think monetary rewards would be successful in

incentivizing voluntary transfers of faculty in the District based on the experience of a




                                           93
neighboring parish. 3/26/21 Rough Tr. 135:19-136:18 (Blanchard). He has not considered

offering other incentives—like the opportunity to teach a special curriculum or the

opportunity for professional growth—to incentivize voluntary transfers in St. Martin

Parish. Id. at 136:19-137:4.

       Dr. Frankenberg recommended that the District implement an equity-focused

“grow your own” program to assist in recruiting more diverse teachers. 3/24/21 Rough

Tr. 243:10-12 (Frankenberg). This could involve supporting paraprofessionals already

working in the District to earn the qualifications needed to teach and working to develop

a pipeline of students who graduate from the District and return there to teach. Id. at

243:16-21. This might look like identifying students who are potential teacher candidates

as early as junior high and providing them with opportunities such as curriculum offering

course work required to be a teacher, partnerships with teachers in the District, and

possibly even contracts to teach in the District prior to graduation.38 Id. at 239:21-244:9.

Dr. Frankenberg admitted that it could be five years from the time of implementation

before the District sees its own students return to teach, but she thought there could be

benefits before that in the form of developing relationships with the universities program

participants attend. 3/25/21 Rough Tr. 42:6-19 (Frankenberg).

       For schools that are not meeting faculty diversity goals, Dr. Frankenberg

recommended having a biracial committee interview all candidates, regardless of whether




       38 Dr. Frankenberg did not consider what the District has done thus far to be in
line with best practices for a grow your own program. 3/24/21 Rough Tr. 244:10-17
(Frankenberg).


                                            94
there is a diverse pool of applicants.39 3/24/21 Rough Tr. 237:18-238:3 (Frankenberg).

Further, she recommended that the District adopt a policy, like that in Tangipahoa Parish,

whereby any hiring decision that will contribute to the racial identifiability of a school

must be explained in writing and reviewed by the superintendent before the decision is

finalized. Id. at 245:10-20. She explained that a process such as this helps the District

remain conscious of how decisions that seem unrelated are actually part of an

interdependent decision-making process that can affect the District’s ability to reach its

goals. Id. at 245:20-25.

   C. Further Relief

       Having denied the District’s motion for unitary status, the Court concludes that

further relief is warranted and Plaintiffs’ motion for further relief [Record Document 342]

is GRANTED as stated herein. The parties are ORDERED to develop a method for the

District to ascertain its Black teacher attrition rates and to develop policies to assist the

District in retaining Black teachers. The Court is persuaded by Dr. Frankenberg’s opinion

that taking steps to improve Black teacher retention will assist the District in reaching its

goals, especially given the fact that District officials testified that there is competition with

neighboring parishes for Black teachers. While recognizing the limited value of anecdotal

testimony, the Court also finds that the testimony of Black teachers in the District

supports a finding that the efforts suggested by Dr. Frankenberg to improve teacher

retention are warranted. Taking steps to improve retention rates is a reasonable and



       39 Currently, the Employment Procedures only require that the District interview
with a biracial hiring committee when there is a diverse applicant pool. Record Document
211-2 at 40.


                                               95
practicable measure to meet the goals of the Faculty Consent Order and eliminate the

vestiges of prior de jure segregation in the area of faculty assignment.

       The parties are also ORDERED to revise the aspects of the District’s Recruitment

Plan and Employment Procedures related to recruitment, interview, and hiring

procedures. The parties should consider modifications such as adopting the hiring

process, or aspects thereof, used in Tangipahoa Parish; working to develop relationships

with university partners; increasing outreach to HBCUs; adding measures to decrease the

number of teacher transfers negatively impacting diversity in schools and to increase the

number of teacher transfers contributing to diversity;40 developing strategies to better

market the District’s scholarship program to students, especially Black students;

implementing programs to assist paraprofessionals and other non-certified staff in the

District in efforts to become certified teachers; and implementing a “grow your own”

program like that described by Dr. Frankenberg. The Court finds that these measures are

all reasonable and practicable.

   The District shall work in good faith with the Plaintiff-Parties to implement this

remedial order. The parties shall propose a new consent order. In crafting measures of

success, the parties should consider that a “grow your own” program will not produce a

teacher for at least five years. The Court reserves all further orders of affirmative relief

until such time as the parties propose a new consent order. All provisions of the current



       40 The Court is not ordering that the parties consider involuntary transfers. The
evidence showed that this may result in teacher attrition and Dr. Frankenberg expressly
stated she does not recommend this. The Court is ordering that the parties consider
whether there are incentives that the District might offer to teachers willing to accept
transfers that will contribute to integration efforts.


                                            96
    Faculty Consent Order not inconsistent with this order shall remain in effect until a new

    consent order is issued. The Court shall retain jurisdiction over the area of faculty

    assignment for at least three years to monitor the District’s compliance with this order.

    See Moore, 921 F.3d at 547 (noting that three years is the typical monitoring period for

    a new desegregation plan).

VII.   Unitary Status—Quality of Education—Discipline

       A. Requirements of the Superseding Consent Order

           The portion of the Superseding Consent Order dedicated to quality of education

    (discipline) (“Discipline Consent Order”) was intended to ensure “that the District

    administers student discipline in a fair and non-discriminatory manner, addresses

    disproportionate assignment of exclusionary sanctions to Black students, and provides all

    students with an equal opportunity to learn in a safe, orderly, and supportive

    environment.” Record Document 211-4 at 8. To that end, it required that the District

    “ensure that students remain in the regular classroom environment to the greatest extent

    possible under the Comprehensive Discipline Plan.” Id. at 8. Further, it prohibited the

    District from administering exclusionary disciplinary consequences prior to attempting and

    documenting non-exclusionary corrective strategies and interventions, except where this

    was not permitted by law.41 Id.

           The parties agreed to three categories of remedial measures: 1) professional

    development, 2) discipline policies and procedures, and 3) discipline data collection,




           41 Exclusionary discipline is discipline that requires removal from the classroom and
    loss of instruction. Record Document 211-4 at 5; 4/16/21 Rough Tr. 156:5-7 (Wiltz).


                                                97
review, and self-assessment. Id. at 11-19. For professional development, the District was

required to, among other things, contract with a qualified consultant to help the District

“effectively administer discipline, especially with regard to (a) effective classroom

management, including Culturally Responsive instruction; and (b) school discipline and

race, including practices for identifying and reducing racially disparate discipline.” Id. at

11. The District was required to provide all personnel responsible for classroom

management and student discipline with training taught by the consultant or

administrators who have successfully completed training with the consultant.42 Id. After

the initial training, the District was required to provide four hours of school discipline

training per school year to all personnel. Id. at 12.

       The Discipline Consent Order required the District to revise its disciplinary policies

and Discipline Plan prior to the 2016-2017 school year. Id. at 12-17. The revision was to

be done with input from the consultant, teachers and administrators in the District, and




       42 The Discipline Consent Order detailed the minimum content that should be
addressed in the trainings. Record Document 211-4 at 11-2. This included “training on
cultural responsiveness, de-escalation tactics, and the use of conflict resolution
programs.” Id. at 11. It stated that:

       Cultural Responsiveness training should address the: "five components
       essential to [Culturally Responsive Classroom Management (CRCM)]: (a)
       recognition of one's own ethnocentrism and biases; (b) knowledge of
       students' cultural backgrounds; (c) understanding of the broader social,
       economic, and political context of our educational system; (d) ability and
       willingness to use culturally appropriate classroom management strategies;
       and (e) commitment to building caring classroom communities.”

 Id. at 12 n.20 (quoting Weinstein, C. S., Tomlinson-Clarke, S., & Curran, M.
(2004). Toward a Conception of Culturally Responsive Classroom Management.
Journal of Teacher Education, 55(1), 25-38).


                                             98
the Plaintiff-Parties. Id. at 12. The parties agreed to numerous revisions that needed to

be included in the revised Discipline Plan. Id. at 13-16. Among these were that the

Discipline Plan must:

       (a) include a detailed and clearly defined system of Graduated
       Infractions,[43] corrective strategies, and consequences that minimize the
       number of lost days of instruction to the least amount of days possible;

       ...

       (c) objectively define behavioral infractions at every level (including
       whether the behavior should be handled in the classroom or through
       referral and the definition of habitual or repetitive misconduct);

       (d) incorporate Culturally Responsive [44] and developmentally appropriate
       tiered prevention and intervention strategies;

       (e) incorporate a continuum of alternatives to exclusionary discipline
       (including Behavior Intervention Plans (BIPs), reflective writing
       assignments, conflict resolution, and restorative justice practices);

       (f) address the limited circumstances under which the use of exclusionary
       consequences and the involvement of law enforcement is permitted;

       (g) address appropriate consequences and/or interventions for infractions
       related to tardiness or truancy;

       ...

       (i) incorporate behavioral supports for students with multiple referrals[.]

Id. at 14-15.



       43 The Discipline Consent Order defines Graduated Infractions to mean “a system
of progressive discipline such that as the behavior becomes more serious or safety-
threatening, it is met with increasingly more serious sanctions.” Record Document 211-4
at 10.
       44 The Discipline Consent Order defines “culturally responsive” as “the skills,

knowledge and attitudes associated with effective educational practices for students from
diverse racial, socio-economic and cultural backgrounds.” Record Document 211-4 at 10.



                                            99
       The remedial measures adopted for data collection, review, and self-assessment

include a requirement that the District use a data collection system which would allow it

to regularly examine discipline “referral data in order to identify improvements and areas

of concern particularly with respect to office discipline referrals, out-of-school suspension,

and lost days of instruction.” Id. at 17. It also detailed the data that should be included

in the District’s reports to the Court and Plaintiff-Parties. Id. at 17-18.

       The Discipline Consent Order required that the District work to eliminate all

disparities identified in the baseline year, here the 2015-2016 school year. Id. at 10, 19.

The District was required to show “continuous progress” across three consecutive school

years, though the failure to eliminate all disparities “may not be the sole basis for granting

or denying” unitary status in discipline to the District. Id. at 19. As defined by the

Discipline Consent Order, “continuous progress” requires that there be:

       [M]easurable improvement across two or more years as indicated by
       reductions in days of lost instruction, percentage of students issued one
       or more in-school suspensions ("ISS"), percentage of students issued
       one or more out-of-school suspensions ("OSS"), and number of office
       referrals as compared to the prior school year. Measureable [sic]
       improvement shall be reflected in specific indicators identified in
       advance by the District based on the Baseline Year data. The indicators
       will, at a minimum, include reductions in:
                i. the percentage of Black students who receive one or more
                     Office Discipline referrals ("ODRs");
                ii. the percentage of Black students who receive one or more
                     ISS or OSS; [and]
                iii. the number of instructional days that Black students lose as
                     consequences for discipline (e.g., ISS and OSS).

Id. at 9.




                                             100
   B. Facts

       1. The Data

       Plaintiffs’ expert Dr. Anne Gregory testified regarding student discipline. Dr.

Gregory is a professor at the Graduate School of Applied and Professional Psychology at

Rutgers University. Record Document 400-15 at 1. She earned her undergraduate degree

from Brown University, a master’s in education from Harvard University, and a Ph.D. in

clinical and community psychology from the University of California, Berkley. Id. Dr.

Gregory’s work focuses on school discipline, racial equity in school discipline, and using

empirically based strategies to reduce racial disparities in school discipline. 3/22/21 Rough

Tr. 73:18-21 (Gregory). She has published extensively in this area, presents on the topic

frequently, and has worked with school districts in several states. Id. at 74:9-75:1. Dr.

Gregory has not worked with other schools in Louisiana and has never visited St. Martin

Parish. Id. at 160:15-17, 160:24-161:2.

       In 2020, Dr. Gregory analyzed student discipline data from the 2015-2016, 2016-

2017, 2017-2018, and 2018-2019 school years. Id. at 91:25-92:3. She highlighted several

key data points. First, the lost days of instruction for Black students in the District was

persistently high between the 2015-2016 school year and the 2018-2019 school year. Id.

92:7-15. In the 2015-2016 school year, Black students lost 5,760 days of instruction and

in the 2018-2019 school year, Black students lost 5,673 days. Record Document 400-3 at

1. At Breaux Bridge Junior High, Cecilia Junior High, Breaux Bridge High, and Cecilia High,

approximately one-half of Black students lost days of instruction due to exclusionary




                                            101
discipline during the 2018-2019 school year. 4/16/21 Rough Tr. 173:16-21 (Wiltz); Record

Document 277-1 at 45.

                           2015-2016         2016-2017           2017-2018       2018-2019          2019-202045
  Referrals by Type      Black    White    Black    White    Black    White    Black    White    Black    White
                        Students Students Students Students Students Students Students Students Students Students
     Lost Days of       5,760.91 2,169.11 4,632.96 2,052.16 5,369.93 2,000.11 5,673.05 2,407.41   4,350    1,884
     Instruction46
   Office Referrals47    1,473     890     1,240     681     1,271      712    1,468     844      1,296     675
   (Unduplicated)48
      Alternative         169      60       148      56       136       27       83       22       51       25
    School Referral
       In-School          753      290      684      246      623       284     815      333      704       291
      Suspension
    Out-of- School       1,546     699     1,516     709     1,146      499     879      418      529       274
      Suspension
    (Duplicated)49
     Alternative to
      Suspension           –        –        –        –          76     48      849      402      627       292
    Program (PBC)
     Non-Punitive
  Behavioral Supports     102      34       72       27       108       36       90       41      262       110
     (Duplicated)


Record Document 400-3 at 1. Second, the gap between lost instruction days for white

students and Black students remained persistently high during that time period. 3/22/21

Rough Tr. 92:15-20 (Gregory). In the 2015-2016 school year, white students had 2,169



        45 Data for the 2019-2020 school year is not comparable to other years because
the schools stopped offering in-person instruction in March 2020 due to the COVID-19
pandemic.
        46 This total includes students receiving a referral to the Alternative to Suspension

Program, OSS, and ISS. 4/16/21 Rough Tr. 167:20-25 (Wiltz)
        47 Office Referrals totals a referral entered into the Louisiana Department of

Education Office Referral form. 4/16/21 Rough Tr. 56:5-10 (Wiltz). A referral does not
mean that a student received a disciplinary consequence. Id. at 56:11-24.
        48 “Unduplicated” totals are the number of students receiving a particular

disciplinary consequence. 4/16/21 Rough Tr. 56:25-57:5 (Wiltz). In other words, if a
student received multiple office referrals, only one is included in the displayed totals.
        49 “Duplicated” totals are the number of a particular disciplinary consequence

given, even if one student received multiple consequences. 4/16/21 Rough Tr. 57:7-9
(Wiltz). In other words, each consequence received is counted.


                                                           102
days of lost instruction, and in the 2018-2019 school year, white students had 2,407 lost

days of instruction. Record Document 400-3 at 1.

      Third, Dr. Gregory noted that while the number of OSS issued to Black students

seems to have dropped substantially between the 2015-2016 school year and the 2018-

2019 school year, this decrease was matched almost evenly by the number of Alternative

to Suspension Program referrals.50 Id.; 3/22/21 Rough Tr. 93:1-13 (Gregory). In the

2015-2016 school year, there were 1,546 OSS issued to Black students and no referrals

to the Alternative to Suspension Program because it did not yet exist. Record Document

400-3 at 1. In the 2018-2019 school year, Black students were issued an OSS 879 times

and Black students received 849 referrals to the Alterative to Suspension Program. Id.

Combined, the District issued 1728 OSS or Alternative to Suspension Program referrals

to Black students during the 2018-2019 school year. Id.

      Fourth, the number of ISS issued to Black students increased from 753 in the

2015-2016 school year to 815 in the 2018-2019 school year. Id. Fifth, the number of

documented non-punitive behavioral supports is low in comparison to the number of ISS,

OSS, Alternative to Suspension Program referrals, and office referrals issued each year.51



      50   The Alternative to Suspension Program was implemented in the 2017-2018
school year. Record Document 277-1 at 4. For a full explanation of the Alternative to
Suspension Program, see infra Section VII.B.6.
       51 Notably, the number of documented non-punitive behavioral supports increased

drastically from the 2018-2019 school year (131 documented) to the 2019-2020 school
year (372 documented). Record Document 400-3 at 1. However, because of statewide
school shutdowns due to the COVID-19 pandemic, the 2019-2020 school year data is not
a complete school year’s worth of data and is therefore not being considered by the Court.
Further, even with this increase in non-punitive behavioral supports, it does not appear
that other disciplinary measures—such as office referrals—were decreasing relative to
other years. Id.; 3/22/21 Rough Tr. 98:14-99:2 (Gregory).


                                           103
Record Document 400-14 at 3; 3/22/21 Rough Tr. 96:9-24, 113:5-18 (Gregory). For

example, in the 2018-2019 school year, the District documented only 90 non-punitive

behavioral supports for Black students, but issued 879 OSS, 402 referrals to the

Alternative to Suspension Program, and 815 ISS. Record Document 400-3 at 1.

      While the disparity between Black students and white students persists, the District

did substantially reduce the number of Black students receiving alternative school

referrals52 between the 2015-2016 school year and the 2018-2019 school year—from 169

referrals in 2015-2016 to 83 in 2018-2019. Record Document 400-3 at 1. Wiltz attributes

this to the District’s focus on only using this consequence when a student’s behavior is

so severe that it warrants expulsion or is legally required to result in that

recommendation. 4/16/21 Rough Tr. 57:10-58:10 (Wiltz).

      Dr. Gregory first issued expert reports in this matter in 2015 where she analyzed

discipline data in the District and made recommendations that were taken into

consideration when crafting the governing Discipline Consent Order. 3/22/21 Rough Tr.

78:9-10 (Gregory). She explained that in 2015, she created a logistic regression model

based on student discipline data from the 2012-2013, 2013-2014, and 2014-1015 school

years. Id. at 86:13-14, 87:14-16.




      52An alternative school referral refers to a student who is expelled from his or her
school and instead assigned to the District’s alternative school. 4/16/21 Rough Tr.
110:19-111:2 (Wiltz).


                                           104
Record Document 400-13. Her 2015 multi-factor regression analysis found that discipline-

related racial disparities in the District were not explained by the socioeconomic status,

gender, school, or grade-levels of students. 3/22/21 Rough Tr. 87:13-89:23, 170:17-

171:7 (Gregory). Thus, she concluded at the time that race was an illicit factor that

impacted disciplinary referrals. Id. She testified that this remains true. Id. at 170:17-

171:7.

         Dr. Gregory also addressed the ongoing racial disparities she observed. 3/22/21

Rough Tr. 102:5-21 (Gregory). For example, in the 2018-2019 school year, a Black

student was 3.75 times more likely to be referred to alternative school than a white

student in the District, 2.23 times more likely to receive ISS, 1.97 times more likely to

receive OSS, 1.88 times more likely to receive an office referral, and 1.96 times more

likely to lose a day of instruction. Record Document 400-3 at 2.




                                           105
             School Year    Alt.      ISS    OSS      Office     Lost    Assigned to
                           School                    Referrals   Days     Detention
                                                                           (PBCJ)
              15 -16 EOY    2.92x    2.35x   1.93x    1.76x      1.92x
              16-17 EOY     2.70x    2.68x   1.88x    1.96x      2.16x
              17-18 EOY     5.08x    2.03x   1.99x    1.94x      2.00x
              18-19 EOY     3.75x    2.23x   1.97x    1.88x      1.96x     1.88x
              19-20 EOY     2.16x     2.2x   2.l x    2.00x      2.00x     2.04x

Id. Comparing the 2018-2019 school year to the baseline year, a Black student’s likelihood

of being referred to alternative school has increased, a Black student’s likelihood of

receiving ISS has slightly decreased, a Black student’s likelihood of receiving OSS has

slightly increased, a Black student’s likelihood of receiving an office referral has increased,

and a Black student’s likelihood of losing a day of instruction has slightly increased. Id.

       Dr. Gregory also compared the rates of OSS for Black students and white students

from the 2014-2015 school year through the 2018-2019 school year. 3/22/21 Rough Tr.

106:3-6 (Gregory). Overall, there was a decline in the number of OSS. Id. However, the

rate at which OSS was issued at the middle and high school grade bands remained

alarmingly high compared to national averages. Id. at 106:5-8; Record Document 400-

14 at 1. For example, in the high school grade band, approximately 22% of Black students

in the District received an OSS in the 2018-2019 school year. Record Document 400-14

at 1. For the 2015-2016 school year, the national data shows that approximately 13% of

Black students received OSS. 3/22/21 Rough Tr. 107:23-108:2. Thus, the rate in the

District is far above the national average. Id.

       2. The District’s Actions—Positive Behavior Intervention Supports

       To meet requirements of the Discipline Consent Order such as reducing racial

disparities and limiting the use of exclusionary discipline, the District elected to use the




                                              106
Positive Behavior Intervention Support System (“PBIS”). Record Document 409-3 at ¶ 2;

4/16/21 Rough Tr. 154:16-155:8 (Wiltz). All District schools have long utilized the

program, as its use has been mandated by the State of Louisiana since 2004. Record

Document 409-3 at ¶ 7; 4/16/21 Rough Tr. 67:17-68:1, 68:14-20, 154:13-15 (Wiltz).

PBIS is preventative programming intended to enhance positive behaviors and eliminate

misconduct and resulting disciplinary actions. Id. at ¶ 6(b). It is based on a framework

called a multi-tiered system of support (“MTSS”), which is a data-driven problem-solving

framework intended to improve outcomes for students. Record Document 409-3 at ¶ 3.

Data-based decision-making involves critical analysis of data to determine whether

different strategies demonstrate success in meeting goals and whether adjustments are

necessary to ensure improvement if goals are not being met. 3/22/21 Rough Tr. 152:17-

153:7 (Gregory). Data-based decision-making is thus key to fidelity of implementation for

a PBIS plan. Id. at 159:3-9.

      The PBIS MTSS involves three “tiers” of behavior. Record Document 409-3 at ¶ 3.




                                          107
Id.53 Tier 1, represented in the base of the triangle above, is where all students receive

prevention programming. Id. at ¶ 4. Tier 1 interventions focus on establishing,

communicating, modeling, and rewarding expected behaviors. Id. Schools provide these

universal supports to all students and present a series of lessons about the rules and

expectations multiple times each year. Id. at ¶s 4 and 6(f).

       Students who do not respond to Tier 1 interventions should receive additional

supports as ways to remedy their behavior in Tier 2 and Tier 3. Id. at ¶ 5. According to

the PBIS model, approximately 5% to 10% of students typically receive support at Tier 2

in a school district, and approximately 1% to 5% of students typically receive support at

Tier 3. Id. In other words, each Tier involves more intensive supports and should be used

for a smaller number of students.

       All employees are trained in PBIS, and each school has PBIS Plans to address the

particular needs of their school. Id. at ¶ 6. The schoolwide PBIS Plan includes behavioral

expectations for all areas of campus. Id. at ¶ 6(a). During the first few professional

development days each year, the principals of all District schools are required to review

and instruct the faculty and staff on PBIS rules and expectations. Id. at ¶ 6(c).

       Each year, the principal of each school is required to create a PBIS Team consisting

of classroom teachers and administrators. Record Document 409-3 at ¶ 6(g); 4/16/21

Rough Tr. 127:13-18 (Wiltz). The PBIS Teams meet regularly; some schools meet

monthly, some every nine weeks, and some are convened as necessary more regularly.




       53
        This graphic displays the multi-tiered support system used for behavior and
academics. For purposes of this analysis, the academic instruction pyramid is not relevant.


                                           108
Record Document 409-3 at ¶ 6(g). These Teams work in conjunction with others in the

building to develop behavior intervention plans for students and conduct functional

behavioral assessments which are intended to determine the root cause of a child’s

behavior. 4/16/21 Rough Tr. 128:3-20 (Wiltz).

      3. The District’s Actions—Monitoring

      As the Supervisor of Child Welfare and Attendance in the District, Fred Wiltz is

tasked with monitoring discipline at the District’s schools through the use of the J-Campus

student information system. 4/16/21 Rough Tr. 12:8-22, 55:18-19 (Wiltz). In addition to

the aforementioned school PBIS Teams, the District has a Discipline Committee comprised

of a staff member from each school and central office staff. Id. at 13:6-13. This

Committee meets monthly to review discipline data. Id. at 12:24-13:1. Wiltz also regularly

consults with school administrators to discuss the reasons for exclusionary discipline and

to determine strategies to reduce such occurrences. Id. at 55:18-56:4.

      The Louisiana State Department of Education (“LDOE”) requires that each school

conduct the Tiered Fidelity Inventory (“TFI”) every year. Record Document 409-3 at ¶

7(e). Thus, each school’s implementation of PBIS is evaluated annually via the TFI.54 Id.

The District’s School Safety Coordinator, Khristy Hulin, leads the TFI evaluation with the

assistance of an out-of-District consultant, Dr. Kara Hill, an independent consultant who

previously worked with Louisiana State University and the LDOE exclusively relative to

PBIS. Id. at ¶ 7(e)(i). The TFI is intended to evaluate how well the school is implementing



      54  An example of each school’s TFI evaluation can be found at Record Documents
409-9 at 2, 24, 40, 62, 82, 102, 122, 142, and 164, 409-10 at 2, 24, 44, and 70, and 409-
11 at 2, 22, and 42.


                                           109
its PBIS plan via review of documentation and interviews of a selection of the school’s

faculty, administration, and students. Id. at ¶ 7(e)(ii).

       4. The District’s Actions—Training

       As required by the Discipline Consent Order, the District contracted with the

Intercultural Development Research Association (“IDRA”) to consult regarding discipline

in the District. 4/16/21 Rough Tr. 15:3-17 (Wiltz). The IDRA conducted an initial training

with all District employees and a second training with a smaller group of employees which

included a representative from each school—usually a principal or assistant principal—

and members from the central office. Id. at 13:8-13, 16:18-17:1. This training covered

topics such as recognizing cultural biases and taking account of differences between

children in discipline. Id. at 17:4-13. The trainings did not cover topics such as reducing

ethnocentrism or the history of racial segregation, which the Discipline Consent Order

required the training to include. Id. at 139:4-13; Record Document 211-4 at 12 n.20. The

small group that received the additional training was tasked with going back to their

respective schools and working to ensure the training was being put into effect. 4/16/21

Rough Tr. 17:17-25 (Wiltz). This includes regularly reviewing the discipline, even

narrowing the review down to the level of a single teacher who may need additional

support to reduce the need for some disciplinary actions. Id. at 18:5-14.

       Since the initial training, the District has continued to contract with the IDRA or

other consultants to provide the required four hours of annual training. Id. at 18:21-

19:22; Record Documents 409-12, 409-13, 409-14, 409-15, 409-16, and 409-17. The




                                             110
District has also provided training in areas such as non-violent crisis intervention and PBIS

Tier 2 interventions. Id. at 66:12-67:6; Record Document 409-15 at 21-22.

       5. The District’s Actions—Discipline Plan

       As required by the Discipline Consent Order, the District consulted with the IDRA

when revising its Discipline Plan.55 4/16/21 Rough Tr. 97:20-100:21 (Wiltz); Record

Documents 211-4 at 14, 409-7. The new Discipline Plan was enacted at the end of the

2015-2016 school year and has remained in effect ever since. Record Document 409-7;

4/16/21 Rough Tr. 102:12-19 (Wiltz). All parents, faculty, and staff within the District

received a copy. Id. at 102:3-9. The Plan lists PBIS as a behavioral support implemented

at each school. Record Document 409-7 at 9.

       The Plan breaks student behaviors into three categories—Type A, Type B, and

Type C behaviors. Record Document 409-7 at 10-15. In each category, the Plan lists



       55 In this consultation with the IDRA, the District considered the elements required
by the Discipline Consent Decree, including whether the Plan had: a clearly defined
system of graduated infractions, corrective strategies, and consequences; clear
descriptions of expected positive behaviors; objective definitions of behavioral infractions
at every level; incorporation of culturally responsive and developmentally appropriate
tiered prevention and intervention strategies; incorporation of a continuum of alternatives
to exclusionary discipline; description of the limited circumstances under which
exclusionary consequences and involvement of law enforcement is permitted; appropriate
consequences and/or interventions for infractions related to tardiness or truancy;
communication of policies of exclusionary discipline in a clear manner; incorporation of
behavioral supports for students with multiple referrals; incorporation of protections for
students with disabilities; inclusion of guidelines for communications with parents and
guardians to address an infraction and transitioning back to the school and/or classroom
environment; detailing of policies to provide suspended students with reasonable
opportunities to complete regular academic work and earn equivalent grade credits to
other students and not require punitive work assignments; and use of terms and
designations that completely align with the terms and designations used in the District’s
electronic student records management system. 4/16/21 Rough Tr. 97:20-100:5; Record
Document 211-4 at 14-15.


                                            111
behaviors (accompanied by examples or definitions for each) and the consequences that

could be issued in response. Id.; 4/16/21 Rough Tr. 118:7-10 (Wiltz). For a Type A

behavior—which is a minor behavioral infraction that has warranted an office discipline

referral—a teacher has the option of imposing a range of consequences including

reprimand, having a conference with a parent or guardian, issuing a recess detention,

loss of privileges, or a PBIS Tier 1 response. Record Document 409-7 at 10; Rough Tr.

118:16-20 (Wiltz). Type A infractions include violating classroom rules, willful

disobedience, making a false report against another student, and stealing something of

low value. Record Document 409-7 at 10. Type B behaviors—which are more severe than

Type A behaviors—include repeated Type A behaviors, vandalism, leaving class or school

grounds without permission, stealing something of high value, or making a false report

against authority. Id. at 11-12; 4/16/21 Rough Tr. 118:23-119:4 (Wiltz). For these

infractions, teachers have the option of consequences such as conferences with a parent

or guardian, ISS, OSS, suspension from the bus, reprimand, or PBIS Tiers 2 and 3

responses. Record Document 409-7 at 11-12. Finally, for Type C behaviors—the most

severe category of behaviors—consequences include immediate referral to the principal,

a conference with a parent or guardian, OSS, ISS, and suspension or expulsion from the

bus. Record Document 409-7 at 13; 4/16/21 Rough Tr. 120:3-5 (Wiltz). Consequence

options listed for Type C behaviors do not include PBIS responses of any Tier. Record

Document 409-7 at 13. Behaviors in this category span a wide range, including: repeated

Type A or Type B behaviors; use or possession of a controlled substance; use or control

of tobacco, a lighter, or alcohol; possession of or discharge of a weapon; crimes such as




                                          112
assault and battery, arson, burglary or criminal damage to property; bullying or

harassment; and habitual tardiness or absences. Id. at 13-14; 4/16/21 Rough Tr. 120:3-

8, 121:25-122:4 (Wiltz).

       6. The District’s Actions—Other Strategies

       In an effort to reduce the number of OSS issued, the District piloted a Positive

Behavior Center. 4/16/21 Rough Tr. 39:5-12 (Wiltz). This program, also called the

Alternative to Suspension Program, allows students to avoid an OSS by being transported

from their home school to Parks Middle School, where they are able to complete their

normal classwork via Google Classrooms. Id. at 39:9-18, 42:8-43:16. However, students

are not receiving traditional instruction from a teacher; there are three staff members

assigned to the center to assist students with the work assigned by their teachers. Id. at

44:15-45:4. Students are not counted absent from class, but this is considered a lost day

of instruction for purposes of the student discipline statistics. Id. at 39:18-20; Record

Document 400-3 at 1.

       The District has also created other programs to attempt to reduce the need for

disciplinary consequences. First, it started a fight diversion program in which students

participate in conflict diversion programs with counselors at the District’s Health Center.

4/16/21 Rough Tr. 61:17-22 (Wiltz). Students successfully completing the program do

not receive an OSS, even for behavior such as serious fights. Id. at 62:1-4. The program

has not been successful to date. Id. at 64:2-6. Wiltz attributes this failure to the

unwillingness of parents to participate in the program. Id. at 62:4-9. The District has not

taken steps to formally ascertain why parents are hesitant to participate nor has it worked




                                           113
to develop an alternate program that does not require parental involvement. Id. at

176:14-177:3. Second, during the 2019-2020 school year, the District trained employees

in the use of “circles” as a method of conflict resolution. Id. at 88:25-89:22; Record

Document 409-16 at 8-9. However, because the training was conducted on March 7, 2020

and the District closed all schools on March 13, 2020 due to the COVID-19 pandemic, this

technique had not been employed. 4/16/21 Rough Tr. 90:22-91:21 (Wiltz).

       Wiltz acknowledged that even though the Discipline Consent Order requires that

the District attempt to use and document non-exclusionary strategies prior to using

exclusionary discipline, the District does not have a process in place to ensure that

happens. 4/16/21 Rough Tr. 141:21-142:3 (Wiltz).

       7. Expert Testimony

       Dr. Gregory expressed concern about how, as the rates of OSS decreased in the

District, other forms of exclusionary discipline increased in use in the District. 3/22/21

Rough Tr. 110:14-17 (Gregory). She noted that other districts in the country do not see

the same trends and opined that a good prevention program will result in the reduction

of all forms of exclusionary discipline. Id. at 110:17-22. Keeping students in the classroom

is important because removal from the classroom correlates with detriments in academic

achievement and a reduction in graduation rates. Id. at 111:2-17.

       Using the high school grade band as an example, Dr. Gregory explained that the

number of non-punitive behavioral supports documented for Black students in the District

was not proportional to the number of OSS issued to Black students. Id. at 113:5-18.




                                            114
Record Document 400-14. She reasoned that, if one assumes that OSS is used for

students who have behavioral issues that need to be addressed, then the District should

have had a much higher rate of non-punitive supports being employed for those students.

3/22/21 Rough Tr. 113: 5-18 (Gregory). In other words, this data suggests that the

District is not properly using and documenting non-punitive behavioral supports because

if it were, it would be using and documenting non-punitive behavioral supports for many

of the students receiving OSS before escalating to issuing an OSS, and there would be

more documented non-punitive supports. From data like this, Dr. Gregory opined that the

District was not reserving exclusionary consequences for limited circumstances as

required by the Discipline Consent Order. Id. at 148:16-149:4.

      She explained that if the District were implementing PBIS with fidelity, “the proof

is in the pudding,” and she would expect to see a reduction in the number of office

referrals, ISS, and OSS in the District. Id. at 122:20-123:3. For example, Dr. Gregory

noted that OSS is a “Tier 3” intervention under the PBIS system, which means

approximately 2% to 5% of students should be receiving this intervention under a PBIS



                                          115
plan. Id. at 124:5-14. In the District high schools, however, over 20% of Black students

received one or more OSS.56 Id. Similarly, she explained that school districts successfully

implementing PBIS with fidelity have lower racial disparities in OSS rates than the national

average. Id. at 131:17-132:6. Schools implementing PBIS with fidelity at Tier 1 also see

a reduction in office referrals because when non-punitive supports are successful, they

interrupt rereferral into the disciplinary system. Id. at 98:19-25, 99:10-24, 121:15-17,

173:15-174:1, 183:11-13. Lowering the percentage of students referred into the

discipline system is connected to increasing engagement, belonging, and connection, thus

keeping students in the classroom. Id. at 123:6-17.

       Dr. Gregory opined that the District was not in compliance with the Discipline

Consent Order’s mandate that the District not administer exclusionary disciplinary

consequences before attempting and documenting corrective strategies and prevention.

Id. at 140:4-18. She explained that this conclusion is based on her review of records

submitted by the District showing that there are high rates and numbers of exclusionary

discipline consequences for Black students and low rates of non-exclusionary or non-

punitive behavioral supports. Id. at 140:9-14.

       She also opined that the District is not complying with the Discipline Consent

Order’s mandate that the District ensure students remain in the classroom environment

to the greatest extent possible based on the fact that there had not been a substantial



       56While Dr. Gregory’s analysis did not look at the behaviors that led to any specific
OSS, she rejected the notion that this number could be the result of 20% of Black
students in the high school exhibiting safety-threatening behaviors because that number
is simply too high to be plausible based on her experience. 3/22/21 Rough Tr. 163:17-
20, 168:15-169:10 (Gregory).


                                            116
reduction in the number of office discipline referrals or ISS. Id. at 140:15-25. This same

data led her to conclude that the District was not successfully implementing and

incorporating cultural responsiveness and developmentally appropriate prevention and

intervention strategies as required by the Discipline Consent Order. Id. at 147:13-23.

       Dr. Gregory explained that she was not provided with evidence that the District

was implementing behavior supports for students with multiple office referrals as required

by the Discipline Consent Order, but she opined that even if it was, those interventions

were not successful because the data shows students are coming into the discipline

system repeatedly. Id. at 149:8-19. From her review of the District’s Discipline Plan, Dr.

Gregory concluded that the District’s policies in regard to PBIS were vague. Id. at 143:15-

21. For example, the Plan mentions Tier 1, Tier 2, and Tier 3, but does not specify what

actions constitute each type of response or when a student accesses each support. Id. at

144:24-145:4.

       Additionally, Dr. Gregory reviewed the District’s self-evaluations and concluded

that it was not effectively identifying improvements in areas of concern as required by

the Discipline Consent Order. Id. at 150:17-151:11. For example, she noted that in a

2019-2020 report, the District reported that it was making strides and moving in a positive

direction in regard to racial disparities. Id. at 151:5-8. However, the District did not point

to data to support this assertion. Id. at 151:8-13. She explained that an effective

evaluation would look at data, even down to the individual school level, and use that to

examine the results, what the District did to achieve that result, and how it can be

improved. Id. at 151:11-17.




                                             117
       Dr. Gregory also reviewed the District’s TFIs for the 2017-2018 school year. Record

Document 409-4 at ¶ 1. She concluded that the materials did not indicate the degree to

which each school was authentically engaging in data-based, self-critical reflection on

their PBIS implementation whereby they utilize their assessment to develop

comprehensive action plans for improvement. Id. at ¶ 3. Dr. Gregory also opined about

how the discipline data she reviewed aligned with the District’s assessments. For example,

she observed that, overall, the District appeared to have rated schools as fully

implementing each Tier—on average, the Tier 1 rating was 96%, Tier 2 was 84% and

Tier 3 was 97%. Id. at ¶ 5. She observed that the TFI manual states that, “[a]s a general

rule, a score of 70% for each tier is accepted as a level of implementation that will result

in improved student outcomes. . . .” Id. (quoting OSEP Technical Assistance Center on

Positive Behavioral Interventions and Supports, School- wide PBIS Tiered Fidelity

Inventory (Sept. 2019), https://www.pbisapps.org/Resources /SWIS%20Publications

/SWPBIS%20Tiered%20Fidelity%20Inventory%20(TFI).pdf.). From this, Dr. Gregory

concluded that the District’s ratings are inconsistent with its results; if it was implementing

PBIS as it rated itself, she would expect that the District was achieving outcomes such as

reductions in office discipline referrals, ISS, and OSS, and it is not. Id.

       As a second example, she noted that eleven of the sixteen schools indicated that

at least 5% of their students receive Tier 2 supports. Id. at ¶ 9. However, District records

indicated that only 108 non-punitive behavioral supports were issued to Black students

and 36 such supports to white students that school year, which is far below 5% of enrolled




                                             118
district students. Id.; Record Document 400-3 at 1 and 409-1 at 2. Thus, the District’s

disciplinary data did not support its self-reported Tier 2 evaluation.

       8. District Faculty and Staff Opinions

       The District presented no expert opinion in the area of discipline and instead relied

on facts presented by District officials. While recognizing that this is not expert testimony,

the Court finds value in the opinion of individuals directly involved in discipline in the

District and therefore considered this evidence.

       When directly questioned as to why the discipline discrepancies between Black

students and white students had not decreased over time, Wiltz explained that in his

experience, the type of discipline issues the District faces changes rapidly from year to

year. 4/16/21 Rough Tr. 47:3-17 (Wiltz). For example, in the last two years, the District

has encountered more issues with students using Snapchat and other social media apps

to have arguments outside of school or out of view of school administrators, and that

leads to behavior problems during the school day that the District is unable to anticipate.

Id. Mr. Wiltz, a Black man, candidly opined that while this issue has occurred with

students of both races, the problem has been more pronounced among Black students

because issues in the broader Black community are spilling into the school context. Id. at

47:18-53:8. One example he used was a large fight between seven or eight Black

students that occurred before 7:45 a.m. on the first day of a school year. Id. at 52:10-

19. When the fight broke out, the District was unaware of the conflict brewing between

the students over the summer, and nobody from the community alerted the District to




                                             119
the problem so that the District could work to defuse the situation before it escalated to

the level that discipline such as OSS could not be avoided. Id. at 52:19-53:8.

       He also explained that for data like office referrals, comparing the baseline year

data to the 2018-2019 school year data may not be a fully accurate comparison because

in 2015-2016, schools may not have been documenting each and every office referral.

Id. at 162:24-163:7. Stated differently, those numbers may look like they have not

improved when, in fact, they have decreased but the data does not show that because

simultaneously with the decrease in the actual number of referrals, the District began

recording each referral. Id. He recalled that the District may not have had a conversation

with faculty and staff about documenting every incident until the 2017-2018 school year.

Id. at 163:12-164:7.

       Wiltz testified that he has never found an instance where an employee

discriminated against a student and issued disciplinary consequences because of the

student’s race. Id. at 132:9-13. He is in charge of disciplinary appeals in the District, and

has never found in his appeal/complaint investigations that a student was disciplined

because of his or her race. Id. at 123:18-124:2, 124:25-125:17. He testified that he would

not tolerate “any administrator or anyone discriminating against a child because of their

race or any other factors[.]” Id. at 132:2-3.

       Former Breaux Bridge Primary teacher Melissa Narcisse testified in conflict with

Wiltz’s assertions regarding the impact of race in discipline, however. She stated that the

District disciplines Black students more harshly than white students for similar conduct.

3/23/21 Rough Tr. 146:1-22 (Narcisse). She observed that some white staff harbor racial




                                            120
biases against Black students. Id. at 148:12-149:12. For example, in recent years, some

white teachers have disparaged Black students’ natural hair. Id.

   C. The District is Not Entitled to Unitary Status

       The parties dispute who bears the burden of proof as to discipline. According to

Plaintiffs, the burden for achieving unitary status and further relief in this area is no

different than with other factors—it is Defendant’s burden to show that it has complied

in good faith with the Discipline Consent Order and eliminated the vestiges of the prior

discrimination to the extent practicable. Record Document 416 at 52-53. The District

contends that it has the burden of “complying with the remedial measures of the Consent

Order Regarding Quality of Education,” but “when it comes to discipline, Plaintiff Parties

bear the burden of proving intentional discrimination in discipline beyond mere disparities

in statistics.” Record Document 415 at 3 n.5. It supports this argument by citing Tasby

v. Estes, 643 F.2d 1103, 1108 (5th Cir. 1981). The United States does not directly address

this dispute, but does not include the Tasby standard in its proposed legal conclusions.

Record Document 414 at 7-13.

       In Tasby, a school district was operating under a consent order that included

remedial measures applicable to student discipline. Tasby, 643 F.2d at 1104. While this

order was in effect, parents of Black children in the district filed a motion for further relief

alleging that the district was violating portions of the order, like the requirement that the

district develop a clear discipline policy, and alleged that the district “had administered

student discipline in a racially discriminatory fashion.” Id. at 1105. As a remedy for the

alleged violation of the desegregation order, the parents sought “appointment of a Special




                                              121
Master to develop and implement a student disciplinary system, a preliminary injunction

prohibiting the suspension of black students at a rate in excess of that at which white

students were suspended, an order requiring [the district] to produce monthly data on

student discipline, and attorneys’ fees and costs.” Id. After a hearing on the matter, the

district court granted the district’s motion to dismiss the motion for further relief. Id.

       On appeal, the parents argued that the district court erred in denying their motion

as to whether the district administered discipline in a discriminatory manner. Id. at 1107.

The court explained that student discipline is “fundamentally unlike student assignment

and transfer, faculty hiring and discharge, the allocation of economic resources, and the

like” because in those instances, “decisions by school officials which bear more heavily

on one race than another may reflect disparate treatment that cannot be explained on

grounds other than race.” Id. at 1108. Thus, it concluded that discipline should not be

treated like the other factors. Id. Instead of the defendant having the burden to “show

that the disproportionate racial consequences of the decision were not the product of a

racially discriminatory purpose,” the plaintiff would have the burden to show “that the

administration of student discipline in the [district] is motivated by a discriminatory

purpose.” Id. at 1108.

       This Court is not persuaded that it must apply this burden to Plaintiffs. First, there

is a key factual distinction between Tasby and the instant case. In Tasby, the Fifth Circuit

affirmed the district court’s finding that the district had otherwise complied with the

operating desegregation order and, as explained below, this Court does not reach the

same conclusion. Second, the standard employed in Tasby seems to be in direct conflict




                                             122
with later jurisprudence holding, without qualification, that a court need not make a “new

and independent finding of discrimination” to deny a district unitary status, Moore, 921

F.3d at 549, and that a court does “not need to find that [a district] violated the

Constitution, only that it violated the consent decree[,]” before ordering further relief.

Smith, 906 F.3d at 335. See also Little Rock Sch. Dist. v. Arkansas, 664 F.3d 738, 751

(8th Cir. 2011) (citing Freeman, 503 U.S. at 491-92) (applying the two-part good-faith

compliance and elimination of the prior vestiges of discrimination to the extent practicable

standard to a case involving student discipline); Fisher v. Tucson Unified Sch. Dist., 652

F.3d 1131, 1140-41 (9th Cir. 2011) (reviewing unitary status as to discipline under the

two-part good-faith compliance and elimination of the prior vestiges of discrimination to

the extent practicable standard). Nevertheless, out of an abundance of caution, the Court

will consider whether the Plaintiff-Parties have satisfied this burden in addition to

considering the burden applied to the Green factors.

       The Court turns first to the inquiry applied to all other factors when considering

unitary status—whether the District has shown that it has complied in good faith with the

Discipline Consent Order for a reasonable period of time and eliminated the vestiges of

the prior discrimination to the extent practicable. Anderson, 517 F.3d at 297. Under this

standard, the District has failed to achieve unitary status because it has failed to show

that it complied in good faith with the Discipline Consent Order for a reasonable period

of time and because it has failed to eliminate the vestiges of prior discrimination to the

extent practicable.




                                            123
       The Court finds that the District has failed to comply with the Discipline Consent

Order in several ways. First, it has not reduced its reliance on exclusionary discipline and

it is not using and documenting its use of non-punitive interventions. The Discipline

Consent Order’s goal is to avoid students’ exclusion from the classroom by using non-

punitive or preventative strategies. Doc. 211-4 at 8. The Consent Order requires that: (a)

exclusionary discipline be administered only under limited circumstances, and (b) the

District document the use of non-punitive and preventative strategies before using any

exclusionary discipline. Id.

       The District has failed to comply with both mandates. Testimony at the hearing

established that during the baseline year, there were two main forms of exclusive

discipline in use in the District, ISS and OSS. With those two disciplinary methods being

used, Black students lost 5,761 days of instruction during the baseline year. In the 2017-

2018 school year, the District began a new program, the Alternative to Suspension

program, to reduce its use of OSS. While the Court applauds the District’s efforts to

consider ways to avoid issuing students OSS, this program is still a form of exclusive

discipline and counts towards the District’s lost days of instruction. With all three

disciplinary methods being used in the 2018-2019 school year, Black students lost 5,673

days of instruction. A simple comparison between the baseline year and the last school

year under consideration reveals that the District reduced the lost days of instruction due

to exclusionary discipline by a mere eighty-eight days, which is not a meaningful

reduction. Thus, the District has not shown that it is reducing its use of exclusionary




                                            124
discipline and, likewise, has not shown that it is employing exclusionary discipline only in

limited circumstances.

       The data regarding OSS and the Alternative to Suspension program in the 2018-

2019 school year is also striking. During the baseline year, the District issued 1,546 OSS

to Black students. By the 2018-2019 school year, this number was reduced to 879, but

the number of Alternative to Suspension program referrals was 849. This suggests that

instead of reducing the use of exclusionary discipline, the District has shifted the type of

exclusionary discipline issued—using the Alternative to Suspension program instead of

OSS. This, again, shows that the District is not limiting the use of exclusionary discipline.

       The data also shows that the District has a low rate of documented non-punitive

behavioral supports. This demonstrates that the District is not using non-punitive

supports, or at least not documenting their use, prior to using exclusionary discipline. The

Court is persuaded by Dr. Gregory’s testimony regarding the correlation between

discipline such as OSS and the use of non-punitive supports. That is, if OSS is

appropriately being reserved for the most serious behaviors, students receiving OSS

should often have a history of non-punitive supports before the disciplinary consequences

escalate to OSS, meaning higher rates of OSS should be accompanied by more non-

punitive behavioral supports. In the 2018-2019 school year, the District documented 90

non-punitive behavioral supports for Black students. It issued 879 OSS. These numbers

are not proportional, again showing that the District is failing to implement or failing to

document the use of non-punitive behavioral supports prior to resorting to exclusive

discipline such as OSS. Black students were also more likely to receive office referrals, a




                                            125
data point that is associated with failure to use non-punitive preventative measures. In

the 2018-2019 school year, Black students were referred to the office 1,468 times—a

number that has remained nearly the same since the baseline year.

       Wiltz testified that the District does not have a system in place to ensure that

teachers use non-exclusionary methods of discipline. The District’s lack of a tracking or

monitoring mechanism shows a lack of commitment to using non-exclusionary discipline.

It also makes it impossible for the District to ensure that the faculty and staff are

consistently using and document non-exclusionary options of non-punitive behavioral

supports.

       Additionally, the Discipline Consent Order identifies a conflict diversion program as

an alternative to exclusionary discipline that is designed to address the underlying factors

that lead to negative behavior. Record Document 211-4 at 11. The District created a

program, but only about ten students have participated in it since its inception during the

2018-2019 school year. Thus, this program is not being used as a real alternative to

exclusionary discipline. Wiltz blames the low participation on the hesitance of parents to

permit students to participate. Faced with this reality, however, the District has not

conducted any formal surveys to determine why parents are not participating in the

conflict resolution program, nor has the District developed an alternative that would not

require parental involvement. In essence, the District took no action to improve the

conflict diversion program as an alternative to exclusionary discipline, even though the

program is designed to address issues such as fights, which the evidence shows is a

behavior contributing to the use of exclusionary discipline in the District.




                                            126
       The District has also failed to comply with the Discipline Consent Order because it

has failed to implement PBIS with fidelity. The District chose to adopt this plan as a means

of reaching the goals of the Discipline Consent Order. Successful implementation of this

system of support relies on data-based decision-making. Data-based decision-making

involves critical analysis of data to determine whether different strategies demonstrate

success in meeting goals and whether adjustments are necessary to ensure improvement

if goals are not being met. As testified to by Dr. Gregory, the District has not critically

analyzed the data available to it. See supra Section VII.B.7.

       The District’s results also demonstrate that it is not implementing the plan with

fidelity. The Court is persuaded by Dr. Gregory’s testimony that a key indicator that PBIS

is being implemented with fidelity at Tier 1 is a reduction in office referrals. Yet, the

District’s data shows that it is maintaining high rates of office discipline referrals: 1,473

office referrals were issued to Black students in 2015-2016 compared to 1,468 in 2018-

2019. The District has not provided evidence of its use of Tier 2 and Tier 3 interventions,

besides the documented non-punitive behavior supports. However, the percentage of

Black students receiving documented non-punitive supports is far below the percentages

of students who should be receiving supports in a properly implemented Tier 2 and Tier

3 intervention program—between 5% and 10% of students should receive Tier 2 supports

and between 1% and 5% should receive Tier 3 supports. Yet, for the 2018-2019 school

year, less than 3% of Black students received any documented non-punitive behavioral

supports. Thus, the Court does not have the evidence it needs to conclude that the District

is implementing Tier 2 and Tier 3 supports in a meaningful way.




                                            127
       In addition to failing to show good-faith compliance with the Discipline Consent

Decree, the District has failed to eliminate the ongoing vestiges of de jure desegregation

to the extent practicable. In 2015, Dr. Gregory conducted a statistical analysis of discipline

data and concluded that the observed racial disparities in discipline are not attributable

to factors such as socioeconomic status, gender, school, or grade-levels of students. The

disparities were attributable to race. Such statistical analyses have been accepted in other

circuits to identify the vestiges of discrimination in a school system. See, e.g., Jenkins v.

Missouri, 122 F.3d 588, 598 (8th Cir. 1997); United States v. Yonkers Bd. of Educ., 123

F. Supp. 2d 694, 709 (S.D.N.Y. 2000); Vaughns v. Bd. of Educ. of Prince George’s

Cnty., 18 F. Supp. 2d 569, 591 (D. Md. 1998). Since that time, the disparities in four of

the five tracked categories of discipline have increased, even if only slightly. This data

shows both a lack of “continuous progress” as defined by the Discipline Consent Order,

but also that the District has not eliminated or reduced the ongoing vestiges of de jure

segregation to the extent practicable.

       For these reasons, the Court denies the District’s motion for unitary status as to

quality of education (discipline) under the traditional analysis applied to all other factors

under consideration. Even if the Court were to apply the Tasby burden, the Court would

reach the same result. In Tasby, the parents argued that their statistical evidence showing

disproportionate punishment of Black students and prior judicial findings of racially

discriminatory enforcement of disciplinary procedures “combine to establish a prima facie

case [of racial discrimination] against the school district.” Tasby, 643 F.2d at 1107. The

Fifth Circuit sorted the statistical evidence into three categories: 1) evidence that Black




                                             128
students were disciplined more frequently than white and Mexican-American students; 2)

evidence that Black students receive a disproportionately higher share of the “most

extreme” disciplinary measures; and 3) evidence that the disparities between white and

Black students’ disciplinary outcomes was most acute in schools where there was the

most difference between the percentage of white teachers and Black students. Id. Faced

with this, the Fifth Circuit held that “no inference of discriminatory intent is warranted

from the facts presented.” Id. at 1108. The court found that the statistical evidence “fails

to account for the many variables at work in the process of disciplining children.” Id. In

a footnote, the court suggested that evidence that Black students received more severe

punishments than white students for the same disciplinary offenses when all other factors

were virtually equal could satisfy the burden. Id. at 1107 n.1.

       The statistical analysis presented by Dr. Gregory is more detailed than that before

the court in Tasby and, therefore, allows the Court to conclude that the observed racial

disparities are in fact a function of race, not other factors such as gender, socioeconomic

status, school, or grade-level. Further, regression analyses, which control for multiple

variables, have been held to “support an inference of motive for disparate treatment” in

other areas of law. See, e.g., Tyler v. Union Oil Co. of Ca., 304 F.3d 379, 392 (5th Cir.

2002) (accepting a regression analysis as proof of age discrimination); Siler-Khodr v.

Univ. of Tex. Health Sci. Ctr. San Antonio, 261 F.3d 542, 546-47 (5th Cir. 2001) (relying

on a regression analysis to show sex discrimination). Thus, the Court likewise accepts Dr.

Gregory’s analysis as evidence that the disparities are a product of racial discrimination,

not other social ills or variables. Also persuasive to the Court is the testimony of the Black




                                             129
        teacher who personally observed the disparate treatment of Black students and the

        simple statement by Wiltz—the District’s Child Welfare and Attendance Officer—that Black

        students present more behavioral problems than do white students.

               In sum, the Court concludes that the District has failed to comply with the

        Discipline Consent Order in good faith, that the District has failed to eliminate the vestiges

        of discrimination in the area of discipline, and that, if required, Plaintiffs have met their

        burden of proof under Tasby. As such, the District’s motion for unitary status as to quality

        of education (discipline) [Record Document 365] is DENIED. The Court now addresses

        Plaintiffs’ motion for further relief.

VIII.      Further Relief—Quality of Education—Discipline

           A. Relief Requested

               Plaintiffs request that the Court reissue the requirements that the District show

        “continuous progress” as defined in the Discipline Consent Order over three years by

        reducing racial disparities in office referrals, ISS, OSS, and lost instructional days on an

        annual basis. Record Document 416 at 42. They seek a Court order requiring the District

        to closely track office discipline referrals to critically assess any racial disparities and,

        where appropriate, identify and address any potential teachers who are the source of the

        disparities. Id. They ask that the Court order the District to offer training focused on race

        and ethnicity bias and its impact on discretionary discipline. Id. at 43. They seek an order

        that the District clarify policies and procedures related to prevention strategies, delivery

        of behavioral supports, and alternatives to suspension, and an order that the District take

        additional steps to implement the PBIS framework and associated practices consistently.




                                                     130
Id. They ask that the District’s monitoring focus on ensuring a positive climate in the

schools, and includes surveying teachers about equitable administration of discipline,

clarification   of   culturally   responsive   PBIS   procedures,   and   documenting   the

implementation with fidelity to ensure data-based, race-conscious decision-making. Id.

Finally, they seek an order that the District fully implement non-exclusionary discipline

alternatives, like the conflict diversion program, across all schools. Id. at 43-44. This

would require the training of school officials in this program and an extensive analysis of

why this program has not had full participation in the past. Id. The United States proposes

no remedial measures. Record Document 414.

   B. Expert Recommendations

       Dr. Gregory recommended that the District continue the efforts in the Discipline

Consent Order, but strengthen them. 3/22/21 Rough Tr. 121:6-10 (Gregory). She

recommended that the District strengthen educators’ capacity to prevent disciplinary

interactions and that the District take steps to clarify its PBIS procedures, strengthen its

implementation, and improve documentation of implementation. Id. at 121:10-17. She

suggested that the schools focus on “iterative improvement and continual reflection”

using their data—they should use their ability to collect and track data to evaluate who

is using certain discipline programs and determine whether the disciplinary actions or

behavioral supports are effective. Id. at 122:3-10, 151:17-21.

       For training, Dr. Gregory emphasized the importance of doing more than simple

workshop trainings. To be successful, the literature shows that educators need

implementation supports like coaching, demonstration, and feedback from mentors. Id.




                                               131
at 126:8-20. She recommended that the District ensure that training includes cultural

responsiveness professional development. Id. at 126:20-22. Bias awareness training

would help reduce the flow of students into the discipline system by building trusting

relationships, engagement, de-escalation skills, “cultural confidence,” and educating

teachers about how bias factors into moments of discretion in discipline. Id. at 126:22-

127:7.

         Dr. Gregory also made recommendations about how the District could improve its

existing conflict diversion program. First, she recommended the District review the

program to evaluate how well it is being implemented. Id. at 137:5-7. She recommended

that the District engage in strategic communication with families to increase family

participation in the diversion program in the District. Id. at 137:9-11. She recommended

that the District start following up with students who have completed the program to

ascertain if they need additional supports. Id. at 137:7-9. Dr. Gregory opined that getting

buy-in from staff, students, and families is key to a successful program. Id. at 128:7-10.

She explained that when there is buy-in from students, students will self-refer to the

program and raise issues with a trusted adult before they develop into bigger conflicts.

Id. at 137:15-18. The culture in the school is important—it should be a norm for students

to participate and reach out to a trusted adult. Id. at 137:19-138:9. She explained that

students who have participated in this type of program, when it is well-run, are less likely

to later enter the discipline system. Id. at 127:21-128:4.

         Specifically related to PBIS, Dr. Gregory recommended that the District update its

Discipline Handbook, which currently only vaguely mentions PBIS. Id. at 143:13-21. She




                                            132
opined that the Handbook should include clear policies for what kind of corrective

strategies are to be used, when they are to be used, and the procedures for doing so. Id.

   C. Further Relief

       Having found that the District has not complied with the current Discipline Consent

Order and that, as implemented, the measures currently in place have not been effective

at eliminating the ongoing vestiges of discrimination to the extent practicable, the Court

finds that further relief is warranted and Plaintiffs’ motion for further relief [Record

Document 374] is GRANTED as stated herein.

       Based on the evidence presented at the hearing and the opinions and

recommendations of Dr. Gregory, the Court concludes that all measures suggested by

Plaintiffs are reasonable and practicable. The measures are directly responsive to issues

identified at the hearing. For example, the District’s current Discipline Plan contains a

long list of behaviors that can result in exclusionary discipline beyond safety-threatening

offenses. Thus, the District permits the issuance of OSS for many different student

infractions unrelated to dangerous, criminal, or violent behavior. Revising these polices is

a reasonable measure that is practicable to help the District reduce its use of exclusionary

discipline.

       While the District provided its faculty and staff with the four hours of mandatory

training with a qualified consultant as required by the Discipline Consent Order, the

evidence at the hearing showed that the training did not cover all topics listed in the

Discipline Consent Order. Therefore, ordering additional training that covers these topics

and incorporates Dr. Gregory’s suggestions is a reasonable and practicable measure. The




                                            133
topics specifically requested by Plaintiffs, race and ethnicity bias and its impact on

discretionary discipline, are in line with those recommended by Dr. Gregory as likely to

be effective at producing results.

       As a final example, the evidence shows that while the District has attempted to

implement a conflict diversion program, it has not been successful, in part because it has

not had buy-in from parents and students in the District. Dr. Gregory explained that when

successful, these programs become part of the ethos of a school and students will

voluntarily participate in the program before conflicts escalate. Given Wiltz’s testimony

about the District having problems with conflicts between students that are remaining

unknown to the District until they escalate into a fight for which the District must issue

exclusionary disciplinary consequences, the Court concludes that making a concerted

effort to successfully implement programs such as the conflict diversion program is a

reasonable and practicable measure.

       The parties are ORDERED to devise a detailed plan to implement the

aforementioned relief requested by the Plaintiffs. See supra Section VIII.A. See also

Record Document 416 at 42-44. The District shall work in good faith with the Plaintiff-

Parties to implement this remedial order. The parties shall propose a new consent order.

The Court reserves all further orders of affirmative relief until such time as the parties

propose a new consent order. All provisions of the current Discipline Consent Order not

inconsistent with this order shall remain in effect until a new consent order is issued. The

Court shall retain jurisdiction over the area of quality of education (discipline) for at least

three years to monitor the District’s compliance with this order. See Moore, 921 F.3d at




                                             134
      547 (noting that three years is the typical monitoring period for a new desegregation

      plan).

IX.      Unitary Status—Quality of Education—Academics

         A. Requirements of the Superseding Consent Order

               The portion of the Superseding Consent Order dedicated to quality of education

      (academics) (“Academics Consent Order”) was intended to ensure that the “District

      provides equal educational opportunities to its students by collecting, tracking, and

      analyzing its course assignments, graduation rates, and in-grade retention rates with an

      eye toward addressing racial disparities in those areas.” Record Document 211-4 at 8. As

      such, it included remedial measures related to academics in the areas of 1) course

      assignment, 2) graduation rates, and 3) in-grade retention. Id. at 20-25. Course

      assignment further breaks down into the categories of program assignment, admissions

      criteria, and graduation pathways. Id. at 20-22. Because the parties do not dispute that

      the District has complied with the requirements related to program assignment and

      admissions criteria, Record Document 393 ¶s 7-8, the Court does not address

      requirements related to these areas. Graduation pathways refers to the state-mandated

      types of diplomas a high school student in Louisiana can earn. Currently, students in

      grade 10 choose a curriculum pathway for graduation: either a course of study which will

      lead to a college eligible diploma (called a “TOPS University” diploma) or a course of study

      which will lead to a career diploma (called a “Jump Start” diploma). 57



                At the time the Academics Consent Order was adopted, high schools in the state
               57

      of Louisiana issued different types of high school diplomas. Record Document 211-4 at
      21 n.24. These two types were 1) a Career diploma and 2) a College and Career diploma,


                                                  135
       Related to graduation pathways, the Academics Consent Order mandates that the

“Board shall take steps to eliminate and avoid, to the extent practicable, racial disparities

in all diploma programs District-wide and to increase Black student enrollment in the most

academically rigorous and college preparatory diploma programs in its secondary

schools.” Record Document 211-4 at 21. To reduce racial disparities in diploma programs,

the District agreed to review its criteria for recommending that students seek each type

of diploma and its practices associated with recommending students for diploma

pathways to identify modifications that could reduce the underrepresentation of Black

students in college preparatory diploma programs. Id. at 22. The District agreed to

advertise the different pathways, at a minimum, by holding preregistration meetings with

parents and students in grades 8 to 12 to explain course offerings and diploma

requirements, sending home packets containing this information, and asking parents to

return a form stating that they have received and reviewed the information. Id. The

District agreed to design a plan to “ensure all parents and students are well informed

about all the diploma tracks,” to “attract and recruit Black students to seek” a TOPS

University diploma, and to “retain Black students on the path to attaining” TOPS

University diplomas. Id. at 22-23.

       For graduation rates, the District was required to “take steps to eliminate and

avoid, to the extent practicable, racial disparities in graduation rates in its secondary



which further included two possible courses of study. Id. In the intervening years, the
State of Louisiana changed the diploma types to those described above. The Jump Start
diploma is best comparable to a Career diploma, and a TOPS University diploma is best
comparable to a College and Career diploma. 3/32/21 Rough Tr. 58:19-59:4, 66:18-67:8
(Balfanz). This ruling will refer only to the diploma types by their current names.


                                            136
schools.” Id. at 23. The Academics Consent Order defined a racial disparity to be a “more

than 5 percentage (5%) point difference between the cohort graduation rates for Black

and White students.” Id. at 23. The District was required to annually calculate and report

the “number and percentage of high school graduates/dropouts using the cohort survival

rate by school, by type of diploma granted, and by race” and the “district-wide high school

graduation/dropouts by type of diploma granted and by race.” Id. Reports were also to

include steps the District took to address disparities in the previous years and proposals

for the next school year. Id. at 24.

       For in-grade retention rates, the District was required to “take steps to eliminate,

to the extent practicable, racial disparities within in-grade retention rates in all schools.”

Id. at 24. A disparity in in-grade retention rates was “defined as a variance of more than

5 percentage (5%) points, in (1) each school's in-grade retention rates; (2) Grade-Bands'

in-grade retention rates; and (3) district-wide total in-grade retention rates.” Id. Like

graduation rates, the District had various reporting obligations, and these included

reporting the steps taken to address disparities. Id.

       “Progress” is defined in the Academics Consent Order “as (1) increasing the

proportion of all ninth Grade students who graduate from high school within four years,

(2) increasing total numbers of students graduating from high school, and (3) reducing

intra-race and between-school variances for in-grade retention, graduations/dropouts

and type of diplomas granted.” Id. at 19.




                                             137
   B. Facts

       1. Data—Graduation Pathways

       As explained above, pursuant to the state requirements, the District offers two

types of high school diplomas. The TOPS University diplomas (“TOPS diploma”) are the

college preparatory degrees needed to apply to the state university system. 3/23/21

Rough Tr. 53:1-11 (Balfanz). To graduate with a TOPS diploma, students are required to

enroll in and pass the courses in the TOPS pathway. Id. A Jump Start diploma, in contrast,

is a “career ready” diploma. 3/26/21 Rough Tr. 207:17-24 (Dalcourt). To graduate with

a Jump Start diploma, a student takes courses designed to prepare for a vocational

occupation, but the Jump Start diploma does not contain all the requirements for

admission to a four-year Louisiana state college or university. 3/23/21 Rough Tr 53:18-

22, 54:5-9 (Balfanz). If a graduate with a Jump Start diploma desires to enroll in a four-

year state college or university, he or she would first need to attend a community college

to obtain the requisite college preparatory courses and then apply to a college or

university for the last two years. Id. at 57:21-58:9.

       Because the State of Louisiana changed to this diploma program after entry of the

Academics Consent Order, the Court only has three years of data before it to review.

3/23/21 Rough Tr. 66:8-67:3 (Balfanz). Additionally, data for the 2019-2020 school year

may be somewhat skewed by a one-year change in how the District allowed students to

complete their diplomas because of the COVID-19 pandemic.58 3/26/21 Rough Tr.



       58Simply put, the District expanded opportunities for students to both graduate
and to complete the coursework needed to advance grades on schedule. 3/26/21 Rough
Tr. 224:11-226:1 (Dalcourt).


                                            138
224:11-226:1 (Dalcourt). However, the Court will still consider this data, especially

because students must select their diploma pathway in grade 10 and there are significant

barriers to changing from a TOPS diploma to a Jump Start diploma. Id. at 209:1-8

(explaining that if a student waits until after grade 11 to switch between diploma

pathways, he or she will likely not graduate on time). Thus, even if more students

graduated at the end of the 2019-2020 school year, the type of diploma the student

earned is unlikely to have been impacted because the Court is assuming that the choice

of diploma had been made about two years before the pandemic’s disruptions.

      The Academics Consent Order was silent as to the variance standard by which the

District’s success would be judged. However, Plaintiffs and the District have agreed to

adopt the 5 percentage point variance used in the other areas for academic achievement.

Record Documents 415 at 35 and 416 at 36. In every year under review, there were

disparities greater than 5 percentage points in each high school. District-wide, the

disparity was never less than 7 percentage points.




                                          139
                     Percent of Cohort Earning TOPS University Diploma

                                2017‐2018     2018‐2019     2019‐2020
                    BBHS
                    Black        35% (40)      40% (38)      54% (62)
                    White        47% (55)      58% (60)      64% (72)
                    Variance       ‐12           ‐18           ‐10

                    CHS
                    Black        46% (36)      49% (30)      65% (34)
                    White        52% (74)      55% (72)      55% (51)
                    Variance        ‐6            ‐6           +10

                    SMHS
                    Black        35% (43)      39% (41)      32% (34)
                    White        41% (29)      28% (23)      46% (29)
                    Variance        ‐6           +11           ‐14

                    Total
                    Black        38% (119)    42% (109)     48% (130)
                    White        48% (158)    49% (155)     57% (152)
                    Variance        ‐10          ‐7            ‐9

Record Document 400-6. At Breaux Bridge High (“BBHS”), Black students earned a TOPS

degree anywhere from 10 percentage points to 18 percentage points less than white

students. Id. At Cecilia High (“CHS”), Black students earned a TOPS degree at a rate 6

percentage points below white students in the 2017-2018 and 2018-2019 school years,

but in the 2019-2020 school year, this changed drastically, and Black students earned a

TOPS degree at a rate of 10 percentage points more than white students. Id.         St.

Martinville Senior High (“SMHS”) similarly experienced drastic swings in the data from

year-to-year. Id. In the 2017-2018 school year, Black students graduated with TOPS

diplomas 6 percentage points below the rate at which white students earned a TOPS

diploma. Id. In the 2018-2019 school year, the variance reversed—Black students earned


                                            140
a TOPS degree at a rate of 11 percentage points higher than white students. Id. In the

2019-2020 school year, this data reversed again, and Black students earned a TOPS

degree at a rate of 14 percentage points lower than white students at SMHS. Id.

      About 39% (366 of 929) of the District’s Black high school students attend SMHS

and about 38% (357 of 929) of the District’s Black high school students attend BBHS.

Record Document 409-1. The remaining 22% of Black high school students (206 of 929)

attend CHS, which also has 43% of the District’s white high school students—the largest

percentage of white high school students in the District (452 of 1,052). Id. But

the percentage of Black students enrolled in the TOPS pathway at SMHS and BBHS has

consistently been below Black enrollment in the TOPS pathway at CHS. Record Document

400-17 at 2. In 2018-2019, for example, 49% of Black graduates of CHS earned TOPS

degrees, but only 39% of Black students graduating from SMHS and 40% of Black

students graduating from BBHS earned TOPS degrees. Id. The differences between Black

enrollment in the TOPS pathway at CHS and the other two high schools slightly exceeded

these 10 percentage point gaps in 2017-2018 and were even greater in 2019-2020. Id.

      2. The District’s Actions—Graduation Pathways

      As required by the State, counselors and principals meet with students starting in

grade 8 to get them initially scheduled for high school, discuss graduation pathways,

create a five-year graduation plan, and provide other related information. 3/26/21 Rough

Tr. 208:10-209:8 (Dalcourt). Once in high school, students and parents have multiple

meetings with District officials regarding graduation, and information packets are sent

home to parents. Id. at 204: 12-14, 208:10-209:25. At the end of a student’s grade 10




                                          141
year, the student must select a graduation pathway. Id. at 208:24-209:1. A parent is

required to approve the decision. Id. at 208:10-209:8; 4/16/21 Rough Tr. 190:23-191:7

(Blanchard).

       Kevin Dugas, the principal of SMHS, testified about how his school shares

information about the graduation pathways. As principal, Dugas played a role in drafting

the school’s graduation plan created pursuant to the Academics Consent Order. Record

Document 400-16 at 7; 3/24/21 Rough Tr. 128:11-15 (Dugas). Under this plan, school

faculty meets with students and parents to help them make informed decisions about

graduation pathways. Record Document 400-16 at 7; 3/24/21 Rough Tr. 130:2-5

(Dugas). At the meetings, SMHS staff discuss the requirements of each diploma pathway

with the student and their families. 3/24/21 Rough Tr. 130:17-20 (Dugas). Counselors

begin by talking about the TOPS diploma, but do not recruit or heavily encourage students

to pursue that path over the Jump Start diploma pathway. Id. at 131:8-14. SMHS takes

no action specifically targeted at increasing the number of Black students electing to

pursue the TOPS diploma, and it has not been instructed on how to do so by the District.

Id. at 134:10-20, 138:14-139:4.

       The District has not taken the specific steps required by the Consent Order to

increase Black students’ enrollment in the TOPS pathway. 4/16/21 Rough Tr. 207:11-

209:14 (Blanchard). The District has no specific program to eliminate the racial disparities

in the TOPS pathway, though Dr. Dalcourt, the District’s Director of Curriculum and

Instruction, testified that the District has asked the principals to ask their teachers and

guidance counselor to “reach out” to Black families and “encourage the students to




                                            142
participate.” Id. at 201:15-20; 3/26/21 Rough Tr. 202:16-24 (Dalcourt). The District has

not engaged expert assistance to increase the number of Black students attempting to

earn a TOPS degree or to retain Black students in that pathway. 4/16/21 Rough Tr.

207:11-15 (Blanchard). Despite the appreciably lower percentage of Black students in the

TOPS pathway at SMHS and BBHS as compared to CHS, the District has not provided

personnel at SMHS and BBHS with any training, guidance, or other resources to increase

Black graduates in the TOPS pathway. 3/24/21 Rough Tr. 138:14-139:4 (Dugas); 3/26/21

Rough Tr. 205:13-24 (Dalcourt); 4/16/21 Rough Tr. 206:22-25 (Blanchard).

      While individual teachers may encourage specific students to pursue a certain

pathway when they see potential in that child, the District does not have a formal program

in place to identify students that would do well in classes required for a TOPS diploma.

4/16/21 Rough Tr. 193:11-14, 205:11-206:14 (Blanchard). Similarly, guidance counselors

direct students to enroll in the TOPS pathway based on the counselors’ belief about the

student’s aptitude or the student’s ability to succeed in the TOPS pathway. 4/16/21 Rough

Tr. 201:21-202:2, 204:15-20 (Blanchard). The District does not provide any trainings or

consistent direction to counselors to address racial disparities or ensure that more Black

students are enrolling in the TOPS pathway. Id. at 202:11-203:23.

      The District does not train teachers or counselors on how to talk about TOPS

diplomas with students and parents generally, and it does not provide a script for those

conversations. Id. at 202:11-203:2; 3/26/21 Rough Tr. 203:1-8, 204:22-205:12

(Dalcourt). Dr. Dalcourt does review the PowerPoint presentations used at each school

when talking to families about the diplomas to ensure the presentations are not




                                           143
discouraging students from pursuing a TOPS degree. 4/16/21 Rough Tr. 199:2-10

(Blanchard); 3/26/21 Rough Tr. 203:12-25 (Dalcourt). In one instance, Dr. Dalcourt

intervened to stop counselors from telling students that a course was too difficult. 3/26/21

Rough Tr. 206:10-13 (Dalcourt).

       The District has established a career center where students pursuing a Jump Start

degree can come to take higher level courses that earn dual enrollment credits toward a

technical degree. 4/16/21 Rough Tr. 194:20-195:12 (Blanchard). The District also

partners with local businesses to provide students with internships and, possibly, post-

graduate employment. Id. at 196:14-197:4.

       3. Data—Graduation Rates

       For the last two school years, no high school in the District has had a variance of

greater than 5 percentage points between the graduation rate of Black and white

students. Record Document 400-5. Thus, for the 2018-2019 and 2019-2020 school years,

there was no disparity in graduation rates as defined by the Academics Consent Order.59




       59As previously mentioned, 2019-2020 school year data was impacted by the
COVID-19 pandemic. See supra p. 138 and note 58. Because of this, the 2019-2020
school year data is not a wholly even comparison with earlier years.


                                            144
                       High School Graduation Rates by High School

                           2016‐2017 2017‐2018 2018‐2019 2019‐2020
               BBHS
               Black        84% (58)   72% (83)     83% (79)     88% (100)
               White       83% (114)   78% (91)     85% (88)     91% (103)
               Variance       +1          ‐6           ‐2           ‐3

               CHS
               Black        94% (46)    83% (65)    89% (54)     98% (51)
               White        93% (98)   77% (109)   90% (119)     99% (92)
               Variance       +1          +6           ‐1           ‐1

               SMHS
               Black        87% (94)    80% (99)    74% (78)     89% (93)
               White        81% (50)    81% (57)    78% (63)     87% (55)
               Variance       +6           ‐1          ‐4          +2

               Total
               Black       88% (198)   78% (247)   81% (211)     90% (244)
               White       86% (262)   78% (257)   85% (270)     93% (250)
               Variance       +2           0          ‐4            ‐3

Record Document 400-5. During the 2017-2018 school year, variances at two schools

exceeded 5 percentage points—at CHS, Black students graduated at a rate of 6

percentage points higher than white students, and at BBHS, white students graduated at

a rate of 6 percentage points higher than Black students. Id. In the 2016-2017 school

year, there was a 6 percentage point variance in graduation rates, with more Black

students graduating that year. Id. District-wide, there has not been a variance greater

than 5 percentage points during the period of supervision. Id.




                                          145
       4. Data—In-Grade Retention Rates

       By the end of the 2019-2020 school year, there were no disparities District-wide

or in each school’s in-grade retention rates.60 Record Document 400-4. Even in the 2018-

2019 school year, only a single school, BBHS, had a defined disparity. Id. At BBHS, there

was a 5.53 percentage point variation, with 8.59% of Black students retained and 3.06%

of white students retained. Id. at 3. Similarly, in the 2017-2018 school year, one school,

Breaux Bridge Junior High, had a disparity, but it was because more white students were

retained than Black students. Id. at 2.

       From the 2015-2016 school year through the 2019-2020 school year, the overall

elementary-level in-grade retention rates never varied by greater than 5 percentage

points. Id. at 1. The only elementary school to have a variance greater than 5 percentage

points more than once during the period of supervision is Teche Elementary. Id. At Teche

Elementary, Black students were retained in-grade at a rate 5.15 percentage points

higher than white students in the 2015-2016 school year and 8.71 percentage points

higher in the 2016-2017 school year. Id. However, by the 2017-2018 school year, the

variance dropped to .71 percentage points, and has since remained in compliance with

the goal. Id.

       Similarly, the variances at the junior high and high school grade bands have never

exceeded the 5 percentage point variance. Id. at 2. At these grade bands, no school was




       60
        Once again, the COVID-19 pandemic likely impacted this data by decreasing the
number of students retained.


                                           146
out of compliance for more than one school year, and only two schools were out of

compliance for even one year. Id. at 1-2.

       5. The District’s Actions—Graduation Rates and In-Grade Retention

       To reach the Academic Consent Order’s goals related to graduation rates and in-

grade retention rates, the District chose to use a Response to Intervention (“RTI”)

process. 3/26/21 Rough Tr. 191:5-8 (Dalcourt). This program, like PBIS, is a tiered

intervention program. Id. at 190:9-20. Basically, the program requires that a school

closely monitor every student on key indicators of success in school: attendance,

behavior, and course performance. 3/23/21 Rough Tr. 16:14-23 (Balfanz). Like PBIS, Tier

1 interventions are a schoolwide or gradewide prevention strategy; Tier 2 is used when

there is a small group of students with a similar problem or challenge for which it is more

efficient to handle as a group rather than with each student individually; and Tier 3 is

very customized, often individual or very small group, solutions to address significant

challenges that need to be dealt with acutely. Id. at 87:5-88:9.

       When executed properly, a school will design an intervention when it observes a

student starting to slip in any of the target areas; for example, if a student starts attending

school less often, starts to get in trouble, or is struggling in classwork. Id. at 16:20-23.

Typically, interventions are monitored to observe if they work; if they do not work, the

school must repeat the process with a new evidence-based strategy in an iterative process

until the school finds something that does work. Id. at 16:23-17:3.

       The District has an overall plan and each school has its own version. 3/26/21

Rough Tr. 186:11-14 (Dalcourt). The District’s use of RTI pre-dates its entry into the




                                             147
Academics Consent Order. Id. at 187:13-17. The contours of the plan have remained

nearly identical since entry of the Academics Consent Order, but the interventions used

have not because the District modifies the interventions as the research changes

regarding which interventions will be effective. Id. at 188:2-6. The District identifies

students needing additional supports using a universal screening assessment or

standardized tests for grade levels that do not have universal screening assessments

available. Id. at 190:9-191:4. Dr. Dalcourt described RTI interventions used for issues

such as absenteeism, but admitted that she was not sure whether these interventions

were documented as required by Academics Consent Order. Id. at 226:10-25. While each

school is individually responsible for implementing its own plan, the District monitors the

schools and meets with school administrators when their plans are not having the desired

effect. Id. at 193:3-8.

       6. Expert Testimony

       The District presented no expert testimony in the area of academics. The Court

heard testimony from Plaintiffs’ expert, Dr. Robert Balfanz. Dr. Balfanz earned an

undergraduate degree from Johns Hopkins University, a Ph.D. in education from the

University of Chicago, and is currently a professor in the School of Education at Johns

Hopkins University. Record Document 400-19 at 1. Dr. Balfanz’s work centers around

school dropout prevention, increasing high school graduation rates, improving college

readiness, and strategies for closing academic and graduation gaps for low income

students and students with disabilities. 3/23/21 Rough Tr. 8:14-22 (Balfanz). He has

worked directly with school districts in states such as Louisiana, Mississippi, and Alabama




                                           148
to identify reasons students are not graduating and to develop and test strategies for

increasing graduation rates. Id. at 8:25-9:18. Dr. Balfanz testified credibly regarding

graduation rates, in-grade retention, and graduation pathways.

       Dr. Balfanz reviewed the District’s in-grade retention reports, annual graduation

rate reports, and data regarding which type of diploma students earned at graduation.

Id. at 13:12-24. He focused on data for the 2016-2017, 2017-2018, and 2018-2019 school

years because these years had comparable data. Id. at 14:15-19. From this data, he

concluded that the overall academic success of Black students in the District had declined

by the 2018-2019 school year and gaps between Black student and white student

achievement persisted. Id. at 15:19-16:8. For example, in the 2018-2019 school year,

Black high school students were nearly twice as likely to be retained District-wide as white

students. Id. at 30:23-31:17. This variance was worse than the baseline year and all the

years thereafter. Id.

       Dr. Balfanz explained that in-grade retention rates are an important marker of

academic achievement because they correlate with high-school graduation—if a student

is held back a grade, his or her likelihood of graduating high school are greatly reduced.

Id. at 26:12-27:21. This is especially pronounced for students who fall behind at grade

9. Id. at 27:1-13. He opined that graduation rates are a school district’s most important

educational outcome metric because to find a job paying enough to support a family, a

student will almost certainly need a high school diploma. Id. at 47:14-48:5.

       Dr. Balfanz concluded that the in-grade retention and graduation data for the

District reveals patterns inconsistent with the faithful and complete implementation of




                                            149
RTI. Id. at 17:22-18:1. He explained that if RTI was well implemented and executed, the

data would broadly show steady progress and eventually accelerating progress after three

to five years. Id. at 18:5-8; 101:14-102:5. However, the District’s data reveals variability

and an up-and-down trajectory, with the outcomes for Black students and racial variances

being consistently worse across school levels and in the District-wide figures during the

three-year period after the Academics Consent Order was put into place. Id. at 17:22-18,

41:1-6, 76:13-77:11. Significantly, though, these variances were almost exclusively

occurring within the 5 percentage point variance—meaning even with these fluctuations,

schools were in compliance with the goal set by the Academic Consent Order.

       In his review of the District and school plans, Dr. Balfanz observed that the plans

omit key details and show inconsistencies in what the schools focus on year-to-year. Id.

at 16:3-18:10. For example, in the 2018-2019 report BBHS describes poor student

attendance as a reason for increases in in-grade retention rather than a problem to be

solved through the RTI process. Id. at 18:11-19:14. As an example of data-based

decision-making, if RTI is fully and faithfully implemented, a school would provide a list

of strategies that it attempted to try to improve attendance and it would not conclude

that poor attendance is beyond the school’s control. 3/23/21 Rough Tr. 32:2-15, 84:18-

86:9 (Balfanz).

       Overall, he explained that when implemented fully and faithfully, RTI data and

reporting can be expected to shed light on what strategies have worked, what struggles

schools have encountered, what efforts are being made to ascertain why a strategy did

not work, and reasons why disparities or retention rates increased. Id. at 126:12-18. The




                                            150
District’s RTI plans and reporting, however, do not show that the District has attempted

interventions in the various tiers or addressed obstacles faced by students to determine

how to help students improve. Id. at 17:4-21, 126:18-25.

       Dr. Balfanz also addressed graduation pathways. He explained that having

students earn a TOPS diploma is the “full opportunity” degree because with a TOPS

diploma, a student can choose to go directly to a four-year university, choose to go to a

community college, or choose to go get a technical degree. Id. at 70:3-9. Students

earning a Jump Start degree ultimately have the same opportunities, but going to a four-

year university requires additional steps after high school graduation, like attending

community college to earn the necessary prerequisites for a four-year school. Id. at 70:7-

18. He emphasized that students are making diploma pathway decisions in grade 10,

when they are often too young to have a full understanding of what is best for their

future, and therefore diplomas that offer students the most opportunities are valuable.

Id. at 70:11-23.

       Dr. Balfanz opined that to achieve equitable outcomes in graduation pathways,

school districts need to do more than give families information and let them make their

own decision. Id. at 62:5-9.They have to “campaign” for the college preparatory degrees.

Id. This involves making sure parents understand how the job market has changed and

connecting families with people who have had similar life experiences that can speak

about the available options. Id. at 62:5-63:1. For districts experiencing disparities, the

solutions go as far back as middle school, where districts can start making sure students

are taking the classes needed to be eligible for the classes they will need to earn a diploma




                                            151
like a TOPS diploma. Id. at 63:5-19. This includes making sure students feel welcome

and supported in the classes. Id. at 72:1-18.

       From the District’s data, Dr. Balfanz observed that both Black and white students

were earning TOPS diplomas at a higher rate at the end of the supervision period, but

the racial disparity persists. Id. at 67:20-68:2. He opined that the District was not making

the sort of sustained efforts necessary to reduce disparities in graduation pathways. Id.

at 73: 10-12, 91:1-4. He observed that the District’s main effort was making sure students

and parents were notified of deadlines for decisions, and he did not consider this to be

the information needed to be “well informed” about the pathway decision. Id. at 73:10-

18, 90:22-25. He lauded the District for allowing students to take courses necessary for

a college preparatory degree without admission requirements. Id. at 73:24-74:5.

   C. The Board is Entitled to Unitary Status as to Graduation Rates and In-
      Grade Retention

       The Court concludes that the District is entitled to unitary status in the areas of

graduation rates and in-grade retention. In both areas, the District has demonstrated its

good-faith compliance with the Academics Consent Order and has, to the extent

practicable, eliminated the vestiges of prior de jure segregation.

       The Court turns first to graduation rates. With respect to graduation rates, the

Board was required to take steps to eliminate, to the extent practicable, racial disparities

in graduation rates, which is defined as a variance of more than 5 percentage points for

each high school and also District-wide. Record Document 211-4 at 23. With a few minor

exceptions, the District has successfully accomplished this. In the last four years, only

one high school (BBHS in 2017-2018) has had a slight variance where white students


                                            152
graduated at a rate of 6 percentage points over Black students. Any other variances in

the last four years favored Black students. Thus, the District has complied in good faith

with the Academics Consent Order’s mandate that it reduce racial disparities to less than

a 5 percentage point variance. That the District has done this is also evidence that it has

eliminated, to the extent practicable, the vestiges of prior de jure segregation in this area.

       The Board has also carried its burden of showing that it eliminated, to the extent

practicable, disparities that existed in the baseline year for in-grade retention rates with

respect to retention in (1) each school; (2) each grade band; and (3) District-wide. Record

Document 211-4 at 24-25. Similar to graduation rates, a disparity for in-grade retention

is defined as a variance of more than 5 percentage points. Id. at 23. The data clearly

showed no disparities for in-grade retention by the end of the 2019-2020 school year,

either District-wide or by school. Even in the 2018-2019 school year, only a single school

had a defined disparity, but its variation was only .53 percentage points above the

disparity range. In the 2017-2018 school year, the only disparity was because more white

students were retained than Black students. Thus, like graduation rates, the District has

complied in good faith with the Academics Consent Order’s mandate that it reduce racial

disparities to less than a 5 percentage point variance. Again, that the District has done

this is also evidence that it has eliminated, to the extent practicable, the vestiges of prior

de jure segregation in this area.

       The Court acknowledges that the trends in the areas of in-grade retention and

graduation rates have not always been positive and that there is evidence that the District




                                             153
could be implementing RTI more effectively to make improvements in this area. In fact,

the Court encourages the District to make these efforts. However, based on the data

before the Court, it concludes that the District has achieved unitary status in the areas

in-grade retention rates and graduation rates. The parties stipulated that the District was

in compliance with the portion of the Academics Consent Order pertaining to course

assignment (except as it relates to graduation pathways), and the Court therefore also

concludes that the District has achieved unitary status in this area. Record Document 393

at 2. Therefore, the District’s motion for unitary status as to quality of education

(academics) [Record Document 365] is GRANTED in part. It is GRANTED as to in-

grade retention rates, graduation rates, and program assignment. For the reasons stated

below, it is DENIED as to graduation pathways. Because the Court has granted the

District’s motion for unitary status as to graduation rates and in-grade retention rates,

Plaintiffs’ motion for further relief in these areas [Record Document 374] is DENIED. The

Court turns now to graduation pathways.

   D. The Board is Not Entitled to Unitary Status as to Graduation Pathways

       As to graduation pathways, the Board was required to “take steps to eliminate and

avoid, to the extent practicable, racial disparities in all diploma programs District-wide

and to increase Black student enrollment in the most academically rigorous and college

preparatory programs in its secondary schools” and agreed to take certain steps related

to this goal. Record Document 211-4 at 20-23. The parties are in agreement that the

Court should use the same 5 percentage point variance standard applied in the other

areas of academics as the standard for determining variance.




                                           154
       The District has not met its burden of showing good-faith compliance with the

Academics Consent Order and it has not eliminated the vestiges of prior de jure

segregation to the extent practicable in this area. While it complied with the basic

mandates of the Academics Consent Order’s advertising mandates—speaking to families

about the decision, sending information packets home to parents, and requiring parent

approval of a student’s choice—the information shared was largely about the logistics of

making a decision, not the implications of the decision and why students should select a

TOPS pathway. Additionally, and most importantly, by the District’s own admission, it has

fully failed to comply with the requirement that it take steps to reduce racial disparities

in the number of students selecting the TOPS diploma pathway. Therefore, the Court

concludes that the District has not shown good-faith compliance with the Academics

Consent Decree in this respect.

       Perhaps because of this lack of good-faith compliance, the District has also failed

to show that it has eliminated the vestiges of prior de jure segregation to the extent

practicable in this respect. The racial disparities for each high school have remained at

least 7 percentage points District-wide. This is greater than the agreed-upon 5 percentage

point variance standard, thus demonstrating that the vestiges of prior de jure segregation

remain in this area. And because the District has not taken steps to reduce these

disparities, the Court cannot conclude that the 7 percentage point variance is a practicable

elimination of the prior de jure segregation.




                                            155
             The District’s motion for unitary status as to graduation pathways [Record

     Document 365] is DENIED in this respect. The Court turns next to Plaintiffs’ motion for

     further relief in this area.

X.      Further Relief—Quality of Education—Graduation Pathways

        A. Requested Relief

             In the area of graduation pathways, Plaintiffs request that the Court order the

     District to strengthen its training and monitoring regarding RTI to increase Black students’

     access to advanced courses and the TOPS diploma track. Record Document 416 at 68.

     They urge the Court to order that training related to graduation pathways focus on

     developing supportive classroom environments that will prepare students to succeed in

     advanced courses. Id. Plaintiffs seek an order that the District develop programs to

     prepare and recruit middle-grade students for advanced high school coursework, support

     grade 9 students as they transition to high school, and increase mentorship programs

     and foster positive relationships between students and educators. Id. at 69. They also

     request an order that the District seek technical assistance from the Equity Assistance

     Center and/or others to develop the aforementioned programs and to devise

     comprehensive diploma track counseling. Id. The United States took no position on this

     issue. Record Document 414. The District contends that Plaintiffs’ proposed remedies are

     “vague,” impracticable, and may take many years to show results. Record Document 417

     at 6.




                                                 156
   B. Expert Recommendation

       Dr. Balfanz provided recommendations regarding how the District can reduce

disparities in the rates of students choosing to pursue a TOPS diploma. He explained that

starting at least in in the middle-school grades is crucial to success. 3/23/21 Rough Tr.

96:15-97:3 (Balfanz). Even if students are not explicitly choosing their diploma pathway

in middle school, the class choices and experiences in those classes will affect their high

school trajectories. Id. Using strategies such as RTI intensely for students in grade 9 can

also have an impact. Id. at 97:6-13. Dr. Balfanz acknowledged that the decision of which

pathway a student chooses is ultimately up to students and parents, but also opined that

schools could have an impact on this when they effectively “campaign” for the college

preparatory degrees. Id. at 62:5-9, 119:13-16. As previously mentioned, this involves

making sure parents understand the realities of the current job market and providing

mentoring opportunities. Id. at 62:5-63:1.

   C. Further Relief

       Having concluded that the District has not achieved unitary status in regard to one

aspect of the quality of education (academics: graduation pathways) factor, the Court

finds that further relief is necessary in that area. Plaintiffs’ motion for further relief as to

quality of education (academics) [Record Document 374] is GRANTED as stated

herein. The Court finds that the measures suggested by Plaintiffs are reasonable and

practicable measures to reduce disparities in diploma pathways. As Dr. Balfanz testified,

while the decision of diploma pathway is ultimately up to an individual student, a school




                                             157
      district can take many steps to appropriately influence that decision, such as training

      those individuals discussing the decision with families in the most effective ways to market

      the college preparatory degrees or creating mentorship programs. Thus far, the District

      has not attempted to do any of this.

             The parties are ORDERED to develop a revised consent order taking into account

      Plaintiffs’ proposed remedies. See supra Section X.A. See also Record Document 416 at

      68-69. When crafting how the parties will measure the success of these additional

      measures, the parties should consider that even immediate efforts will not show final

      results for several more years. The District shall work in good faith with the Plaintiff-

      Parties to implement this remedial order. The Court reserves all further orders of

      affirmative relief until such time as the parties propose a new consent order. All provisions

      of the current Academics Consent Order related to graduation pathways not inconsistent

      with this order shall remain in effect until a new consent order is issued. The Court shall

      retain jurisdiction over the area of quality of education (academics: graduation pathways)

      for at least three years to monitor the District’s compliance with this order. See Moore,

      921 F.3d at 547 (noting that three years is the typical monitoring period for a new

      desegregation plan).

XI.      Conclusion

             The length of time that this district has been under supervision weighs heavily on

      the Court. As the Fifth Circuit pointed out, “[f]ederal supervision of local school systems

      was intended as a temporary measure to remedy past discrimination.” Thomas, 756 F.3d




                                                  158
at 387 (quoting Dowell, 498 U.S. at 247-48). This supervision, especially since the 2016

Superseding Consent Order, has imposed affirmative obligations on the District which it

now perceives as unnecessary. The Court acknowledges that these affirmative obligations

are a burden to the District. The Court agrees that neither the law nor society should

impose upon a school district the obligation to cure all of our ills. But the elimination of

de jure racial discrimination is a necessary obligation of any school district and, therefore,

the burden imposed is a constitutionally mandated one.

       For the reasons stated herein, Defendant’s motion for unitary status as to student

assignment [Record Document 365] is DENIED. Plaintiffs’ motion for further relief as to

student assignment [Record Document 374] is GRANTED. The District is ORDERED to

close Catahoula Elementary to grades K to 5 beginning in the 2021-2022 school year.

The parties are ORDERED to craft a plan to implement a robust magnet program at SMP

and ELC in line with Dr. Frankenberg’s recommendations and a plan to “work in good-

faith to agree to a legally adequate student transfer policy to continue the promotion of

desegregative student transfers after the end of the Consent Order.” The parties shall

propose a new consent order by a date to be determined. The Court reserves all further

orders of affirmative relief until such time as the parties propose a new consent order. All

provisions of the current Student Assignment Consent Order not inconsistent with this

order shall remain in effect until a new consent order is issued.

       Defendant’s motion for unitary status as to faculty assignment [Record Document

338] is DENIED. Plaintiffs’ motion for further relief as to faculty assignment [Record

Document 342] is GRANTED. The parties are ORDERED to develop a method for the




                                             159
District to ascertain its Black teacher attrition rates and to develop policies to assist the

District in retaining Black teachers. The parties are also ORDERED to revise the aspects

of the District’s Recruitment Plan and Employment Procedures related to recruitment,

interview, and hiring procedures. The parties shall propose a new consent order. In

crafting measures of success, the parties should consider that a “grow your own” program

will not produce a teacher for at least five years. The Court reserves all further orders of

affirmative relief until such time as the parties propose a new consent order. All provisions

of the current Faculty Consent Order not inconsistent with this order shall remain in effect

until a new consent order is issued.

       Defendant’s motion for unitary status as to quality of education [Record Document

365] is GRANTED in part and DENIED in part. It is GRANTED as to all aspects of

quality of education (academics), except for graduation pathways. It is DENIED as to

graduation pathways. It is DENIED as to quality of education (discipline). Plaintiffs’

motion for further relief as to quality of education [Record Document 374] is GRANTED

in part and DENIED in part. The motion is GRANTED as to discipline and graduation

pathways and DENIED as to all remaining aspects of quality of education (academics).

The parties are ORDERED to work together to revise the consent order in this area as

detailed in Sections VIII.C and X.C. The Court reserves all further orders of affirmative

relief until such time as the parties propose a new consent order. All provisions of the

current Superseding Consent Order pertaining to the Quality of Education not inconsistent




                                            160
with this order shall remain in effect until a new consent order is issued. A status

conference is SET for July 27, 2021 at 9:30 a.m. to address scheduling related to this

order. The Court will contact the parties directly to provide call-in information.

        THUS DONE AND SIGNED this 21st day of June, 2021.




                                         ELIZABETH ERNY FOOTE
                                         UNITED STATES DISTRICT JUDGE




                                            161
